Exhibit 10.02

 

 

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT

DATED AS OF MAY 31, 2005

AMONG

RLI CORP.,

THE LENDERS, AND

LASALLE BANK NATIONAL ASSOCIATION
AS AGENT



 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

DEFINITIONS

 

 

 

 

ARTICLE II

THE CREDITS

 

2.1

Commitment

 

2.2

Termination

 

2.3

Ratable Loans

 

2.4

Types of Advances

 

2.5

Commitment Fee; Reductions in Aggregate Commitment.

 

2.6

Minimum Amount of Each Advance

 

2.7

Optional Principal Payments

 

2.8

Method of Selecting Types and Interest Periods for New Advances

 

2.9

Conversion and Continuation of Outstanding Advances

 

2.10

Changes in Interest Rate, etc

 

2.11

Rates Applicable After Default

 

2.12

Method of Payment

 

2.13

Noteless Agreement; Evidence of Indebtedness

 

2.14 [a05-10381_1ex10d02.htm#a2_14TelephonicNotices__074854]

Telephonic Notices [a05-10381_1ex10d02.htm#a2_14TelephonicNotices__074854]

 

2.15 [a05-10381_1ex10d02.htm#a2_15InterestPaymentDatesInterest_074857]

Interest Payment Dates; Interest and Fee Basis
[a05-10381_1ex10d02.htm#a2_15InterestPaymentDatesInterest_074857]

 

2.16 [a05-10381_1ex10d02.htm#a2_16NotificationOfAdvancesIntere_074901]

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
[a05-10381_1ex10d02.htm#a2_16NotificationOfAdvancesIntere_074901]

 

2.17 [a05-10381_1ex10d02.htm#a2_17LendingInstallations_074903]

Lending Installations [a05-10381_1ex10d02.htm#a2_17LendingInstallations_074903]

 

2.18 [a05-10381_1ex10d02.htm#a2_18NonreceiptOfFundsByTheAgent_074906]

Non-Receipt of Funds by the Agent
[a05-10381_1ex10d02.htm#a2_18NonreceiptOfFundsByTheAgent_074906]

 

 

 

 

ARTICLE III [a05-10381_1ex10d02.htm#ArticleiiiYieldProtectionTaxes_073212]

YIELD PROTECTION; TAXES
[a05-10381_1ex10d02.htm#ArticleiiiYieldProtectionTaxes_073212]

 

3.1 [a05-10381_1ex10d02.htm#a3_1YieldProtection_074909]

Yield Protection [a05-10381_1ex10d02.htm#a3_1YieldProtection_074909]

 

3.2 [a05-10381_1ex10d02.htm#a3_2ChangesInCapitalAdequacyRegul_074913]

Changes in Capital Adequacy Regulations
[a05-10381_1ex10d02.htm#a3_2ChangesInCapitalAdequacyRegul_074913]

 

3.3 [a05-10381_1ex10d02.htm#a3_3AvailabilityOfTypesOfAdvances_074916]

Availability of Types of Advances
[a05-10381_1ex10d02.htm#a3_3AvailabilityOfTypesOfAdvances_074916]

 

3.4 [a05-10381_1ex10d02.htm#a3_4FundingIndemnification_074919]

Funding Indemnification
[a05-10381_1ex10d02.htm#a3_4FundingIndemnification_074919]

 

3.5 [a05-10381_1ex10d02.htm#a3_5Taxes_074922]

Taxes [a05-10381_1ex10d02.htm#a3_5Taxes_074922]

 

3.6 [a05-10381_1ex10d02.htm#a3_6LenderStatementsSurvivalOfInd_074928]

Lender Statements; Survival of Indemnity
[a05-10381_1ex10d02.htm#a3_6LenderStatementsSurvivalOfInd_074928]

 

3.7 [a05-10381_1ex10d02.htm#a3_7SubstitutionOfLender_073629]

Substitution of Lender [a05-10381_1ex10d02.htm#a3_7SubstitutionOfLender_073629]

 

 

 

 

ARTICLE IV [a05-10381_1ex10d02.htm#ArticleivConditionsPrecedent_073634]

CONDITIONS PRECEDENT
[a05-10381_1ex10d02.htm#ArticleivConditionsPrecedent_073634]

 

4.1 [a05-10381_1ex10d02.htm#a4_1Effectiveness__073641]

Effectiveness [a05-10381_1ex10d02.htm#a4_1Effectiveness__073641]

 

4.2 [a05-10381_1ex10d02.htm#a4_2EachAdvance_073730]

Each Advance [a05-10381_1ex10d02.htm#a4_2EachAdvance_073730]

 

 

 

 

ARTICLE V [a05-10381_1ex10d02.htm#ArticlevRepresentationsAndWarrant_073817]

REPRESENTATIONS AND WARRANTIES
[a05-10381_1ex10d02.htm#ArticlevRepresentationsAndWarrant_073817]

 

5.1 [a05-10381_1ex10d02.htm#a5_1ExistenceAndStanding_073825]

Existence and Standing [a05-10381_1ex10d02.htm#a5_1ExistenceAndStanding_073825]

 

5.2 [a05-10381_1ex10d02.htm#a5_2AuthorizationAndValidity_073830]

Authorization and Validity
[a05-10381_1ex10d02.htm#a5_2AuthorizationAndValidity_073830]

 

5.3 [a05-10381_1ex10d02.htm#a5_3NoConflictConsent_073835]

No Conflict; Consent [a05-10381_1ex10d02.htm#a5_3NoConflictConsent_073835]

 

5.4 [a05-10381_1ex10d02.htm#a5_4FinancialStatements_073840]

Financial Statements [a05-10381_1ex10d02.htm#a5_4FinancialStatements_073840]

 

5.5 [a05-10381_1ex10d02.htm#a5_5Taxes_073911]

Taxes [a05-10381_1ex10d02.htm#a5_5Taxes_073911]

 

5.6 [a05-10381_1ex10d02.htm#a5_6MaterialAdverseChange_073916]

Material Adverse Change
[a05-10381_1ex10d02.htm#a5_6MaterialAdverseChange_073916]

 

 

i

--------------------------------------------------------------------------------


 

5.7 [a05-10381_1ex10d02.htm#a5_7LitigationAndContingentObliga_081739]

Litigation and Contingent Obligations
[a05-10381_1ex10d02.htm#a5_7LitigationAndContingentObliga_081739]

 

5.8 [a05-10381_1ex10d02.htm#a5_8Subsidiaries_073924]

Subsidiaries [a05-10381_1ex10d02.htm#a5_8Subsidiaries_073924]

 

5.9 [a05-10381_1ex10d02.htm#a5_9Erisa_073927]

ERISA [a05-10381_1ex10d02.htm#a5_9Erisa_073927]

 

5.10 [a05-10381_1ex10d02.htm#a5_10AccuracyOfInformation_073932]

Accuracy of Information
[a05-10381_1ex10d02.htm#a5_10AccuracyOfInformation_073932]

 

5.11 [a05-10381_1ex10d02.htm#a5_11RegulationU_073954]

Regulation U [a05-10381_1ex10d02.htm#a5_11RegulationU_073954]

 

5.12 [a05-10381_1ex10d02.htm#a5_12MaterialAgreements_073956]

Material Agreements [a05-10381_1ex10d02.htm#a5_12MaterialAgreements_073956]

 

5.13 [a05-10381_1ex10d02.htm#a5_13ComplianceWithLaws__074001]

Compliance With Laws [a05-10381_1ex10d02.htm#a5_13ComplianceWithLaws__074001]

 

5.14 [a05-10381_1ex10d02.htm#a5_14PlanAssetsProhibitedTransact_074005]

Plan Assets; Prohibited Transactions
[a05-10381_1ex10d02.htm#a5_14PlanAssetsProhibitedTransact_074005]

 

5.15 [a05-10381_1ex10d02.htm#a5_15InvestmentCompanyAct__074009]

Investment Company Act
[a05-10381_1ex10d02.htm#a5_15InvestmentCompanyAct__074009]

 

5.16 [a05-10381_1ex10d02.htm#a5_16PublicUtilityHoldingCompanyA_074013]

Public Utility Holding Company Act
[a05-10381_1ex10d02.htm#a5_16PublicUtilityHoldingCompanyA_074013]

 

5.17 [a05-10381_1ex10d02.htm#a5_17InsuranceLicenses_Schedule5__074018]

Insurance Licenses
[a05-10381_1ex10d02.htm#a5_17InsuranceLicenses_Schedule5__074018]

 

5.18 [a05-10381_1ex10d02.htm#a5_18Reinsurance_074043]

Reinsurance [a05-10381_1ex10d02.htm#a5_18Reinsurance_074043]

 

5.19 [a05-10381_1ex10d02.htm#a5_19Solvency_074046]

Solvency [a05-10381_1ex10d02.htm#a5_19Solvency_074046]

 

5.20 [a05-10381_1ex10d02.htm#a5_20LaborControversiesUnionContr_074054]

Labor Controversies; Union Contracts, Etc
[a05-10381_1ex10d02.htm#a5_20LaborControversiesUnionContr_074054]

 

5.21 [a05-10381_1ex10d02.htm#a5_21SuretyObligationsFinancialAs_074058]

Surety Obligations; Financial Assurances
[a05-10381_1ex10d02.htm#a5_21SuretyObligationsFinancialAs_074058]

 

5.22 [a05-10381_1ex10d02.htm#a5_22BusinessRelations_074103]

Business Relations [a05-10381_1ex10d02.htm#a5_22BusinessRelations_074103]

 

5.23 [a05-10381_1ex10d02.htm#a5_23HazardousMaterials_074115]

Hazardous Materials [a05-10381_1ex10d02.htm#a5_23HazardousMaterials_074115]

 

5.24 [a05-10381_1ex10d02.htm#a5_24Ranking_074120]

Ranking [a05-10381_1ex10d02.htm#a5_24Ranking_074120]

 

5.25 [a05-10381_1ex10d02.htm#a5_25IntellectualProperty_074125]

Intellectual Property [a05-10381_1ex10d02.htm#a5_25IntellectualProperty_074125]

 

 

 

 

ARTICLE VI [a05-10381_1ex10d02.htm#ArticleviCovenants_074134]

COVENANTS [a05-10381_1ex10d02.htm#ArticleviCovenants_074134]

 

6.1 [a05-10381_1ex10d02.htm#a6_1FinancialReporting_074142]

Financial Reporting [a05-10381_1ex10d02.htm#a6_1FinancialReporting_074142]

 

6.2 [a05-10381_1ex10d02.htm#a6_2OtherReports_074150]

Other Reports [a05-10381_1ex10d02.htm#a6_2OtherReports_074150]

 

6.3 [a05-10381_1ex10d02.htm#a6_3UseOfProceeds__074307]

Use of Proceeds [a05-10381_1ex10d02.htm#a6_3UseOfProceeds__074307]

 

6.4 [a05-10381_1ex10d02.htm#a6_4NoticeOfDefault_074309]

Notice of Default [a05-10381_1ex10d02.htm#a6_4NoticeOfDefault_074309]

 

6.5 [a05-10381_1ex10d02.htm#a6_5Taxes__074341]

Taxes [a05-10381_1ex10d02.htm#a6_5Taxes__074341]

 

6.6 [a05-10381_1ex10d02.htm#a6_6Insurance__074346]

Insurance [a05-10381_1ex10d02.htm#a6_6Insurance__074346]

 

6.7 [a05-10381_1ex10d02.htm#a6_7ComplianceWithLaws__074429]

Compliance with Laws [a05-10381_1ex10d02.htm#a6_7ComplianceWithLaws__074429]

 

6.8 [a05-10381_1ex10d02.htm#a6_8MaintenanceOfProperties_074436]

Maintenance of Properties
[a05-10381_1ex10d02.htm#a6_8MaintenanceOfProperties_074436]

 

6.9 [a05-10381_1ex10d02.htm#a6_9Inspection_074440]

Inspection [a05-10381_1ex10d02.htm#a6_9Inspection_074440]

 

6.10 [a05-10381_1ex10d02.htm#a6_10ConductOfBusiness_074445]

Conduct of Business [a05-10381_1ex10d02.htm#a6_10ConductOfBusiness_074445]

 

6.11 [a05-10381_1ex10d02.htm#a6_11Dividends_074451]

Dividends [a05-10381_1ex10d02.htm#a6_11Dividends_074451]

 

6.12 [a05-10381_1ex10d02.htm#a6_12Merger__074510]

Merger [a05-10381_1ex10d02.htm#a6_12Merger__074510]

 

6.13 [a05-10381_1ex10d02.htm#a6_13SaleOfAssets__074514]

Sale of Assets [a05-10381_1ex10d02.htm#a6_13SaleOfAssets__074514]

 

6.14 [a05-10381_1ex10d02.htm#a6_14InvestmentsAndAcquisitions__074519]

Investments and Acquisitions
[a05-10381_1ex10d02.htm#a6_14InvestmentsAndAcquisitions__074519]

 

6.15 [a05-10381_1ex10d02.htm#a6_15Liens_074547]

Liens [a05-10381_1ex10d02.htm#a6_15Liens_074547]

 

6.16 [a05-10381_1ex10d02.htm#a6_16Reinsurance_074635]

Reinsurance [a05-10381_1ex10d02.htm#a6_16Reinsurance_074635]

 

6.17 [a05-10381_1ex10d02.htm#a6_17Affiliates_074637]

Affiliates [a05-10381_1ex10d02.htm#a6_17Affiliates_074637]

 

6.18 [a05-10381_1ex10d02.htm#a6_18FinancialCovenants__074645]

Financial Covenants. [a05-10381_1ex10d02.htm#a6_18FinancialCovenants__074645]

 

6.19 [a05-10381_1ex10d02.htm#a6_19JpmcbCreditFacilityPrepaymen_084012]

JPMCB Credit Facility Prepayments
[a05-10381_1ex10d02.htm#a6_19JpmcbCreditFacilityPrepaymen_084012]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII [a05-10381_1ex10d02.htm#ArticleviiDefaults_081543]

DEFAULTS [a05-10381_1ex10d02.htm#ArticleviiDefaults_081543]

 

 

 

 

ARTICLE VIII [a05-10381_1ex10d02.htm#ArticleviiiAccelerationWaiversAme_081601]

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
[a05-10381_1ex10d02.htm#ArticleviiiAccelerationWaiversAme_081601]

 

8.1 [a05-10381_1ex10d02.htm#a8_1_081606]

Acceleration [a05-10381_1ex10d02.htm#a8_1_081606]

 

8.2 [a05-10381_1ex10d02.htm#a8_2_081609]

Amendments [a05-10381_1ex10d02.htm#a8_2_081609]

 

8.3 [a05-10381_1ex10d02.htm#a8_3_081615]

Preservation of Rights [a05-10381_1ex10d02.htm#a8_3_081615]

 

 

 

 

ARTICLE IX [a05-10381_1ex10d02.htm#ArticleixGeneralProvisions_081618]

GENERAL PROVISIONS [a05-10381_1ex10d02.htm#ArticleixGeneralProvisions_081618]

 

9.1 [a05-10381_1ex10d02.htm#a9_1_081623]

Survival of Representations [a05-10381_1ex10d02.htm#a9_1_081623]

 

9.2 [a05-10381_1ex10d02.htm#a9_2_081630]

Governmental Regulation [a05-10381_1ex10d02.htm#a9_2_081630]

 

9.3 [a05-10381_1ex10d02.htm#a9_3_081627]

Headings [a05-10381_1ex10d02.htm#a9_3_081627]

 

9.4 [a05-10381_1ex10d02.htm#a9_4_081633]

Entire Agreement [a05-10381_1ex10d02.htm#a9_4_081633]

 

9.5 [a05-10381_1ex10d02.htm#a9_5_081636]

Several Obligations; Benefits of this Agreement
[a05-10381_1ex10d02.htm#a9_5_081636]

 

9.6 [a05-10381_1ex10d02.htm#a9_6_081642]

Expenses; Indemnification [a05-10381_1ex10d02.htm#a9_6_081642]

 

9.7 [a05-10381_1ex10d02.htm#a9_7_081650]

Numbers of Documents [a05-10381_1ex10d02.htm#a9_7_081650]

 

9.8 [a05-10381_1ex10d02.htm#a9_8_081648]

Accounting [a05-10381_1ex10d02.htm#a9_8_081648]

 

9.9 [a05-10381_1ex10d02.htm#a9_9_081653]

Severability of Provisions [a05-10381_1ex10d02.htm#a9_9_081653]

 

9.10 [a05-10381_1ex10d02.htm#a9_10_081656]

Nonliability of Lenders [a05-10381_1ex10d02.htm#a9_10_081656]

 

9.11 [a05-10381_1ex10d02.htm#a9_11_081659]

Confidentiality [a05-10381_1ex10d02.htm#a9_11_081659]

 

9.12 [a05-10381_1ex10d02.htm#a9_12_081702]

Nonreliance [a05-10381_1ex10d02.htm#a9_12_081702]

 

9.13 [a05-10381_1ex10d02.htm#a9_13_081706]

Disclosure [a05-10381_1ex10d02.htm#a9_13_081706]

 

9.14 [a05-10381_1ex10d02.htm#a9_14_081705]

USA Patriot Act [a05-10381_1ex10d02.htm#a9_14_081705]

 

9.15 [a05-10381_1ex10d02.htm#a9_15_081712]

Amendment and Restatement. [a05-10381_1ex10d02.htm#a9_15_081712]

 

 

 

 

ARTICLE X [a05-10381_1ex10d02.htm#ArticlexTheAgent_081723]

THE AGENT [a05-10381_1ex10d02.htm#ArticlexTheAgent_081723]

 

10.1 [a05-10381_1ex10d02.htm#a10_1_081727]

Appointment; Nature of Relationship [a05-10381_1ex10d02.htm#a10_1_081727]

 

10.2 [a05-10381_1ex10d02.htm#a10_2_081735]

Powers [a05-10381_1ex10d02.htm#a10_2_081735]

 

10.3 [a05-10381_1ex10d02.htm#a10_3_081732]

General Immunity [a05-10381_1ex10d02.htm#a10_3_081732]

 

10.4 [a05-10381_1ex10d02.htm#a10_4_081738]

No Responsibility for Loans, Recitals, etc [a05-10381_1ex10d02.htm#a10_4_081738]

 

10.5 [a05-10381_1ex10d02.htm#a10_5_081742]

Action on Instructions of Lenders [a05-10381_1ex10d02.htm#a10_5_081742]

 

10.6 [a05-10381_1ex10d02.htm#a10_6_081745]

Employment of Agents and Counsel [a05-10381_1ex10d02.htm#a10_6_081745]

 

10.7 [a05-10381_1ex10d02.htm#a10_7_081750]

Reliance on Documents; Counsel [a05-10381_1ex10d02.htm#a10_7_081750]

 

10.8 [a05-10381_1ex10d02.htm#a10_8_081748]

Agent’s Reimbursement and Indemnification [a05-10381_1ex10d02.htm#a10_8_081748]

 

10.9 [a05-10381_1ex10d02.htm#a10_9_081756]

Notice of Default [a05-10381_1ex10d02.htm#a10_9_081756]

 

10.10 [a05-10381_1ex10d02.htm#a10_10_081800]

Rights as a Lender [a05-10381_1ex10d02.htm#a10_10_081800]

 

10.11 [a05-10381_1ex10d02.htm#a10_11_081802]

Lender Credit Decision [a05-10381_1ex10d02.htm#a10_11_081802]

 

10.12 [a05-10381_1ex10d02.htm#a10_12_081805]

Successor Agent [a05-10381_1ex10d02.htm#a10_12_081805]

 

10.13 [a05-10381_1ex10d02.htm#a10_13_081810]

Delegation to Affiliates [a05-10381_1ex10d02.htm#a10_13_081810]

 

 

 

 

ARTICLE XI [a05-10381_1ex10d02.htm#ArticlexiSetoffRatablePayments_081818]

SETOFF; RATABLE PAYMENTS
[a05-10381_1ex10d02.htm#ArticlexiSetoffRatablePayments_081818]

 

11.1 [a05-10381_1ex10d02.htm#a11_1_081815]

Setoff [a05-10381_1ex10d02.htm#a11_1_081815]

 

11.2 [a05-10381_1ex10d02.htm#a11_2_081823]

Ratable Payments [a05-10381_1ex10d02.htm#a11_2_081823]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XII [a05-10381_1ex10d02.htm#ArticlexiiBenefitOfAgreementAssig_081828]

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
[a05-10381_1ex10d02.htm#ArticlexiiBenefitOfAgreementAssig_081828]

 

12.1 [a05-10381_1ex10d02.htm#a12_1_081825]

Successors and Assigns [a05-10381_1ex10d02.htm#a12_1_081825]

 

12.2 [a05-10381_1ex10d02.htm#a12_2_081844]

Participations. [a05-10381_1ex10d02.htm#a12_2_081844]

 

12.3 [a05-10381_1ex10d02.htm#a12_3_081909]

Assignments. [a05-10381_1ex10d02.htm#a12_3_081909]

 

12.4 [a05-10381_1ex10d02.htm#a12_4_081903]

Dissemination of Information [a05-10381_1ex10d02.htm#a12_4_081903]

 

12.5 [a05-10381_1ex10d02.htm#a12_5_081900]

Tax Treatment [a05-10381_1ex10d02.htm#a12_5_081900]

 

 

 

 

ARTICLE XIII [a05-10381_1ex10d02.htm#ArticlexiiiNotices_081921]

NOTICES [a05-10381_1ex10d02.htm#ArticlexiiiNotices_081921]

 

13.1 [a05-10381_1ex10d02.htm#a13_1_081924]

Notices [a05-10381_1ex10d02.htm#a13_1_081924]

 

13.2 [a05-10381_1ex10d02.htm#a13_2_081927]

Change of Address [a05-10381_1ex10d02.htm#a13_2_081927]

 

 

 

 

ARTICLE XIV [a05-10381_1ex10d02.htm#ArticlexivCounterparts_081931]

COUNTERPARTS [a05-10381_1ex10d02.htm#ArticlexivCounterparts_081931]

 

 

 

 

ARTICLE XV [a05-10381_1ex10d02.htm#ArticlexvChoiceOfLawConsentToJuri_083333]

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
[a05-10381_1ex10d02.htm#ArticlexvChoiceOfLawConsentToJuri_083333]

 

15.1 [a05-10381_1ex10d02.htm#a15_1ChoiceOfLaw_083331]

CHOICE OF LAW [a05-10381_1ex10d02.htm#a15_1ChoiceOfLaw_083331]

 

15.2 [a05-10381_1ex10d02.htm#a15_2ConsentToJurisdiction_083328]

CONSENT TO JURISDICTION
[a05-10381_1ex10d02.htm#a15_2ConsentToJurisdiction_083328]

 

15.3 [a05-10381_1ex10d02.htm#a15_3WaiverOfJuryTrial_083326]

WAIVER OF JURY TRIAL [a05-10381_1ex10d02.htm#a15_3WaiverOfJuryTrial_083326]

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Compliance Certificate

 

Exhibit B

Form of Assignment Agreement

 

Exhibit C

Form of Note

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 5.8

Subsidiaries

 

Schedule 5.9

Employee Plans

 

Schedule 5.17

Insurance Licenses

 

Schedule 5.18

Reinsurance

 

Schedule 5.21

Financial Assurance

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement, dated as of May 31, 2005 is among
RLI Corp., an Illinois corporation, the Lenders and LaSalle Bank National
Association, a national banking association, as Agent.  The parties hereto agree
as follows:

 

RECITALS:

 

A.                                   The Borrower, the Lenders and the Agent are
parties to a Credit Agreement dated as of May 31, 2002, pursuant to which the
Lenders have made a $20,000,000 revolving credit facility available to the
Borrower (the “Existing Agreement”).

 

B.                                     The Existing Agreement terminates by its
terms as of May 31, 2005, and the Borrower wishes to reduce the aggregate
commitments with respect to the revolving credit facility from $20,000,000 to
$10,000,000 and to extend its maturity for an additional three years.

 

C.                                     JPMorgan Chase Bank, N.A. (“JPMCB”) has
previously extended a $20,000,000 revolving credit facility to the Borrower,
which it intends to modify contemporaneously herewith on substantially the same
terms and conditions as those set forth herein.

 

D.                                    The Borrower, JPMCB and LaSalle are
simultaneously entering into an amendment to the existing intercreditor
agreement which confirms that the obligations under this Agreement and the JPMCB
Credit Agreement shall be pari passu and that the outstanding amounts under this
Agreement and the JPMCB Credit Agreement are intended to be equal at all times.

 


ARTICLE I

 


DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

 

“Act” means, collectively, the Laws of any Governmental Authority which apply to
the conduct of business by the Borrower.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a)(i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate plus (b) 0.75% per annum.

 

“Advance” means a borrowing hereunder, (a) made by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agent” means LaSalle Bank National Association, in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.

 

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 6.1.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the CEO/President, Chief Operating Officer,
Chief Financial Officer or Treasurer of the Borrower, acting singly, or any
other Person to whom such authority may be delegated by such named officer from
time to time following prior notice to the Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower” means RLI Corp., an Illinois corporation, and its successors and
assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (b) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Cash Equivalents” means (a) short-term obligations of, or fully guaranteed by,
the United States of America, (b) commercial paper rated A-1 or better by S&P or
P-1 or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business, and (d) certificates of deposit issued by and time deposits
with commercial banks (whether domestic or foreign) having capital and surplus
in excess of $100,000,000; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest.

 

“Change in Control” means (a) a “change in control,” as defined in any
applicable state law Insurance Holding Company System Regulatory Act or similar
legislation, regulation,

 

3

--------------------------------------------------------------------------------


 

applicable insurance commission or department order, with respect to RLIC or
MHIC; (b) any “Person” or “group” (as such terms are used in Sections 13d and
14d of the 1934 Act, is or shall become the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the 1934 Act) directly or indirectly, of 25% or more
on a fully diluted basis of the voting capital stock interest of the Borrower;
(c) during any period of 12 consecutive calendar months, commencing on the date
hereof, the ceasing of those individuals (the “Continuing Directors”) who
(i) were directors of the Borrower on the first day of each such period or
(ii) subsequently became directors of the Borrower and whose initial election or
initial nomination for election subsequent to that date was approved by a
majority of the Continuing Directors then on the board of directors of the
Borrower, to constitute a majority of the board of directors of the Borrower;
(d) the Borrower shall cease to own beneficially and of record, free and clear
of all Liens, other encumbrances or voting agreements, restrictions or trusts of
any kind, 100% of the outstanding shares of voting stock of RLIC on a fully
diluted basis; or (e) RLIC shall cease to own beneficially and of record, free
and clear of all Liens, other encumbrances or voting agreements, restrictions or
trusts of any kind, 100% of the outstanding shares of voting shock of MHIC on a
fully diluted basis.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below, as it may be
modified as a result of any assignment that has become effective pursuant to
Section 12.3.2 or as otherwise modified from time to time pursuant to the terms
hereof.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.

 

“Consolidated Total Capitalization” means at any time the sum of Consolidated
Indebtedness and Consolidated Net Worth, each calculated at such time.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

4

--------------------------------------------------------------------------------


 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Default” means an event described in Article VII.

 

“Employee Plan” means any pension, retirement, disability, medical, dental or
other health plan, life insurance or other death benefit plan, profit sharing,
deferred compensation, stock option, bonus or other incentive plan, vacation
benefit plan, severance plan, or other employee benefit plan or arrangement,
including, without limitation, those pension, profit-sharing and retirement
plans of the Borrower described from time to time in the Financial Statements,
and any pension plan, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered by the Borrower or
any Affiliate of the Borrower, to which the Borrower or any Affiliate of the
Borrower is a party or may have any liability or by which the Borrower or any
Affiliate is bound.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Adjusted LIBO Rate.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Adjusted LIBO Rate.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Facility Termination Date” means May 31, 2008.

 

5

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.

 

“Financial Assurance” means any financial assurance (whether in the form of a
bond, letter of credit, cash or otherwise) required pursuant to any Act, other
than insurance policies and bonds issued by any Insurance Subsidiary in the
ordinary course of business.

 

“Financial Hedge” means a swap, collar, floor, cap or other contract which is
intended to reduce or eliminate the risk of fluctuations in interest rates.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) the greater of (i) 10% of RLIC’s Statutory Surplus as Regards
Policyholders as of such date and (ii) RLIC’s aggregate Statutory Net Income for
the period of four fiscal quarters ending on such date without regard to
unrealized capital gains in such period (determined on a pre-tax basis) and
determined without double counting, plus the consolidated net income of the
Borrower’s Subsidiaries which are not Insurance Subsidiaries or Subsidiaries of
Insurance Subsidiaries, to (b) the sum of (i) the Borrower’s Consolidated
Interest Expense and dividends paid in the period of four fiscal quarters ending
on such date, and (ii) the current maturities of Indebtedness for the Borrower
and its Subsidiaries as of such date, other than (x) obligations arising in
respect of reverse repurchase transactions and (y) the Loans.

 

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, changing when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any board of
insurance, insurance department or insurance commissioner and any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including without limitation any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.

 

6

--------------------------------------------------------------------------------


 

“Hazardous Materials” means and includes (a) any friable asbestos (or asbestos
which becomes friable), PCBs or dioxins or insulation or other material composed
of or containing friable asbestos (or asbestos which becomes friable), PCBs or
dioxins and (b) any petroleum or any fraction thereof and any hazardous or toxic
waster, substance or material defined as such in (or for purposes of) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
any applicable so-called “superfund” or “superlien” law, or any other applicable
law regulating or pertaining to any such waste, substance or material, as now or
at any time hereafter in effect.

 

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
(e) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (f) Capitalized Lease Obligations, (g) obligations arising in respect
of reverse repurchase transactions, (h) reimbursement obligations arising in
respect of drawn and undrawn Letters of Credit, (i) senior obligations with
respect to Financial Hedges, but only following the occurrence of a default
under the applicable Financial Hedge or a Default hereunder, (j) senior
obligations with respect to debt for which a Person is responsible or liable
solely as a guarantor, but only from and after the date demand for payment is
made under the applicable guaranty, and (k) any other obligation for borrowed
money or other financial accommodation which in accordance with Agreement
Accounting Principles would be shown as a liability on the consolidated balance
sheet of such Person.

 

“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) the greater of (i) 10% of RLIC’s Statutory Surplus as Regards Policyholders
as of such date and (ii) RLIC’s aggregate Statutory Net Income for the period of
four fiscal quarters ending on such date without regard to unrealized capital
gains in such period (determined on a pre-tax basis) and determined without
double counting, plus the consolidated net income of the Borrower’s Subsidiaries
which are not Insurance Subsidiaries or Subsidiaries of Insurance Subsidiaries,
to (b) the Borrower’s Consolidated Interest Expense paid in the period of four
fiscal quarters ending on such date.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

 

7

--------------------------------------------------------------------------------


 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than premiums or accounts receivable
arising in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by  such Person.

 

“Investment Grade Obligations” means, as of any date for each Insurance
Subsidiary, investments having an NAIC investment rating of 1 or 2, or a
Standard & Poor’s rating within the range of ratings from AAA to BBB-, or a
Moody’s rating within the range of ratings from Aaa to Baa3.

 

“JPMCB” means JPMorgan Chase Bank, N.A. (successor by merger to Bank One,
Illinois, NA), a national banking association, in its individual capacity, and
its successors.

 

“JPMCB Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of the date hereof among the Borrower, the lenders party
thereto and JPMCB, as agent, as amended, supplemented, restated or modified from
time to time.

 

“JPMCB Credit Facility” means the revolving credit facility created pursuant to
the JPMCB Credit Agreement.

 

“LaSalle” means LaSalle Bank National Association, a national banking
association in its individual capacity and its successors.

 

“Laws” means all ordinances, statutes, rules, regulations, codes, orders,
injunctions, writs or decrees of any Governmental Authority.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits

 

8

--------------------------------------------------------------------------------


 

with a maturity comparable to such Interest Period.  In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurodollar Advance for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance
business.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Loan Documents, or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agent or the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$10,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder), including the JPMCB Credit Facility.

 

“MHIC” means Mt. Hawley Insurance Company, an Illinois insurance company.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

 

9

--------------------------------------------------------------------------------


 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” is defined in Section 2.13.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means the first day of each January, April, July and October.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by LaSalle as its prime rate in effect at its principal office in
Chicago; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Purchasers” is defined in Section 12.3.1.

 

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation or, if no specific form
is so required, in the form of financial statements permitted by such insurance
commissioner (or such similar authority) to be used for filing quarterly
statutory financial statements and shall contain the type of financial
information permitted by such insurance commissioner (or such similar authority)
to be disclosed therein, together with all exhibits or schedules filed
therewith.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

10

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Reports” is defined in Section 9.6.

 

“Required Lenders” means Lenders in the aggregate having at least a majority of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the aggregate unpaid
principal amount of the outstanding Advances.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Response Date” is defined in Section 2.19.

 

“Restatement Date” means the date on which each of the conditions set forth in
Section 4.1 has been satisfied.

 

“Risk Based Capital Act” means the Risk-Based Capital for Property and Casualty
Insurers Model Act and the rules, regulations and procedures prescribed from
time to time by the NAIC with respect thereto, in each case as amended, modified
or supplemented from time to time by the NAIC.

 

“Risk-Based Capital Guidelines” is defined in Section 3.2.

 

“RLIC” means RLI Insurance Company, an Illinois company.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Person for the preparation of
annual statements and other financial reports by insurance companies of the same
type as such Person in effect from time to time, applied in a manner consistent
with those used in preparing the financial statements referred to in
Section 6.1.

 

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

 

11

--------------------------------------------------------------------------------


 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Statutory Net Income” means, with respect to any Insurance Subsidiary at any
time, the net income of such Insurance Subsidiary at such time, as determined in
accordance with SAP.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Advances shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Statutory Surplus as Regards Policyholders” means, with respect to any
Insurance Subsidiary at any time, the capital and surplus of such Insurance
Subsidiary at such time, as determined in accordance with SAP.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net revenue of the Borrower and its
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made
(or if financial statements have not been delivered hereunder for that month
which begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).

 

12

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Invested Assets” means, as of any date, as to each Insurance Subsidiary,
the amount of such Insurance Subsidiary’s cash and invested assets calculated in
accordance with SAP.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  References herein to particular columns,
lines or sections of any Person’s Annual Statement shall be deemed, where
appropriate, to be references to the corresponding column, line or section of
such Person’s Quarterly Statement, or if no such corresponding column, line or
section exists or if any report form changes, then to the corresponding item
referenced thereby.   In the event that the columns, lines or sections of the
Annual Statement referenced herein are changed or renumbered, all such
references shall be deemed references to such column, line or section as so
renumbered or changed.   References herein to the Risk Based Capital Act shall
be deemed to be references to such act as in effect on the date of this
Agreement; provided, that the Agent, the Lenders and the Borrower agree to make
mutually acceptable modifications to Section 6.18 hereof following the request
by any thereof upon any modification to such act.  Each accounting term used
herein which is not otherwise defined herein shall be defined in accordance with
Agreement Accounting Principles or SAP, as applicable, unless otherwise
specified.

 

13

--------------------------------------------------------------------------------


 


ARTICLE II

 


THE CREDITS

 


2.1                                 COMMITMENT.  FROM AND INCLUDING THE DATE OF
THIS AGREEMENT AND PRIOR TO THE FACILITY TERMINATION DATE, EACH LENDER SEVERALLY
AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO MAKE LOANS
TO THE BORROWER FROM TIME TO TIME IN AMOUNTS NOT TO EXCEED IN THE AGGREGATE AT
ANY ONE TIME OUTSTANDING THE AMOUNT OF ITS COMMITMENT.  SUBJECT TO THE TERMS OF
THIS AGREEMENT, THE BORROWER MAY BORROW, REPAY AND REBORROW AT ANY TIME PRIOR TO
THE FACILITY TERMINATION DATE; PROVIDED, THAT THE BORROWER MAY NOT MAKE ANY
BORROWING HEREUNDER IF, AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL
AMOUNT OF THE OUTSTANDING LOANS HEREUNDER WOULD EXCEED OR BE LESS THAN THE
PRINCIPAL AMOUNT OUTSTANDING OF THE JPMCB CREDIT FACILITY (AFTER GIVING EFFECT
TO ANY CONCURRENT BORROWING THEREUNDER).  THE COMMITMENTS TO LEND HEREUNDER
SHALL EXPIRE ON THE FACILITY TERMINATION DATE.


 


2.2                                 TERMINATION.  ANY OUTSTANDING ADVANCES AND
ALL OTHER UNPAID OBLIGATIONS SHALL BE PAID IN FULL BY THE BORROWER ON THE
FACILITY TERMINATION DATE.


 


2.3                                 RATABLE LOANS.  EACH ADVANCE HEREUNDER SHALL
CONSIST OF LOANS MADE FROM THE SEVERAL LENDERS RATABLY IN PROPORTION TO THE
RATIO THAT THEIR RESPECTIVE COMMITMENTS BEAR TO THE AGGREGATE COMMITMENT.


 


2.4                                 TYPES OF ADVANCES.  THE ADVANCES MAY BE
FLOATING RATE ADVANCES OR EURODOLLAR ADVANCES, OR A COMBINATION THEREOF,
SELECTED BY THE BORROWER IN ACCORDANCE WITH SECTIONS 2.8 AND 2.9.


 


2.5                                 COMMITMENT FEE; REDUCTIONS AND INCREASES IN
AGGREGATE COMMITMENT.

 

(A)                                  THE BORROWER AGREES TO PAY TO THE AGENT FOR
THE ACCOUNT OF EACH LENDER A COMMITMENT FEE AT A PER ANNUM RATE EQUAL TO .20% ON
THE DAILY UNUSED PORTION OF SUCH LENDER’S COMMITMENT FROM THE DATE HEREOF TO AND
INCLUDING THE FACILITY TERMINATION DATE, PAYABLE ON EACH PAYMENT DATE HEREAFTER
AND ON THE FACILITY TERMINATION DATE.  ALL ACCRUED COMMITMENT FEES SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF ANY TERMINATION OF THE OBLIGATIONS OF THE
LENDERS TO MAKE LOANS HEREUNDER.

 

(B)                                 THE BORROWER MAY PERMANENTLY REDUCE THE
AGGREGATE COMMITMENT IN WHOLE, OR IN PART RATABLY AMONG THE LENDERS IN INTEGRAL
MULTIPLES OF $1,000,000, UPON AT LEAST FIVE BUSINESS DAYS’ WRITTEN NOTICE TO THE
AGENT, WHICH NOTICE SHALL SPECIFY THE AMOUNT OF ANY SUCH REDUCTION, PROVIDED,
HOWEVER, THAT THE AMOUNT OF THE AGGREGATE COMMITMENT MAY NOT BE REDUCED BELOW
THE AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING ADVANCES.

 

(C)                                  THE BORROWER MAY, AT ITS OPTION, ON UP TO
TWO OCCASIONS, SEEK TO INCREASE THE AGGREGATE COMMITMENT BY UP TO AN AGGREGATE
AMOUNT OF $10,000,000 (RESULTING IN A MAXIMUM AGGREGATE COMMITMENT OF
$20,000,000) UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
AGENT, WHICH NOTICE SHALL SPECIFY THE AMOUNT OF ANY SUCH INCREASE AND SHALL BE
DELIVERED AT A TIME WHEN NO DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS
CONTINUING; PROVIDED, THAT THE BORROWER SHALL INCREASE THE AGGREGATE COMMITMENT
UNDER THE JPMCB CREDIT

 

14

--------------------------------------------------------------------------------


 

FACILITY BY THE SAME AMOUNT AT THE TIME OF ANY SUCH INCREASE.  THE BORROWER
SHALL, AFTER GIVING SUCH NOTICE, FIRST OFFER THE INCREASE IN THE AGGREGATE
COMMITMENT ON A RATABLE BASIS TO THE LENDERS (WHICH MAY BE DECLINED BY ANY
LENDER IN ITS SOLE DISCRETION).  IF ANY EXISTING LENDER DOES NOT ACCEPT THE
OFFER TO INCREASE ITS COMMITMENT, THE BORROWER MAY OFFER THE AMOUNT SO DECLINED
TO ONE OR MORE LENDERS AND/OR TO OTHER LENDERS OR ENTITIES REASONABLY ACCEPTABLE
TO THE AGENT.  NO INCREASE IN THE AGGREGATE COMMITMENT SHALL BECOME EFFECTIVE
UNTIL THE EXISTING OR NEW LENDERS EXTENDING SUCH INCREMENTAL COMMITMENT AMOUNT
AND THE BORROWER SHALL HAVE DELIVERED TO THE AGENT A DOCUMENT IN FORM REASONABLY
SATISFACTORY TO THE AGENT PURSUANT TO WHICH ANY SUCH EXISTING LENDER STATES THE
AMOUNT OF ITS COMMITMENT INCREASE,  ANY SUCH NEW LENDER STATES ITS COMMITMENT
AMOUNT AND AGREES TO ASSUME AND ACCEPT THE OBLIGATIONS AND RIGHTS OF A LENDER
HEREUNDER AND THE BORROWER ACCEPTS SUCH INCREMENTAL COMMITMENTS.  THE LENDERS
(NEW OR EXISTING) SHALL ACCEPT AN ASSIGNMENT FROM THE EXISTING LENDERS, AND THE
EXISTING LENDERS SHALL MAKE AN ASSIGNMENT TO THE NEW OR EXISTING LENDER
ACCEPTING A NEW OR INCREASED COMMITMENT, OF A DIRECT OR PARTICIPATION INTEREST
IN EACH THEN OUTSTANDING ADVANCE SUCH THAT, AFTER GIVING EFFECT THERETO, ALL
CREDIT EXPOSURE HEREUNDER IS HELD RATABLY BY THE LENDERS IN PROPORTION TO THEIR
RESPECTIVE COMMITMENTS.  ASSIGNMENTS PURSUANT TO THE PRECEDING SENTENCE SHALL BE
MADE IN EXCHANGE FOR THE PRINCIPAL AMOUNT ASSIGNED PLUS ACCRUED AND UNPAID
INTEREST AND FACILITY FEES.  THE BORROWER SHALL MAKE ANY PAYMENTS UNDER
SECTION 3.4 RESULTING FROM SUCH ASSIGNMENTS.  ANY SUCH INCREASE OF THE AGGREGATE
COMMITMENT SHALL BE SUBJECT TO RECEIPT BY THE AGENT FROM THE BORROWER OF SUCH
SUPPLEMENTAL OPINIONS, RESOLUTIONS, CERTIFICATES AND OTHER DOCUMENTS AS THE
AGENT MAY REASONABLY REQUEST.

 


2.6                                 MINIMUM AMOUNT OF EACH ADVANCE.  EACH
EURODOLLAR ADVANCE SHALL BE IN AN AMOUNT OF NOT LESS THAN $1,000,000 OR ANY
LARGER AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $500,000, AND EACH FLOATING RATE
ADVANCE SHALL BE IN AN AMOUNT OF NOT LESS THAN $500,000 OR ANY LARGER AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $500,000, PROVIDED, HOWEVER, THAT ANY FLOATING
RATE ADVANCE MAY BE IN THE AMOUNT OF THE UNUSED AGGREGATE COMMITMENT.


 


2.7                                 OPTIONAL PRINCIPAL PAYMENTS.  THE BORROWER
MAY FROM TIME TO TIME PAY, WITHOUT PENALTY OR PREMIUM, ALL OUTSTANDING FLOATING
RATE ADVANCES, OR, IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 OR ANY INTEGRAL
MULTIPLE OF $100,000 IN EXCESS THEREOF, ANY PORTION OF THE OUTSTANDING FLOATING
RATE ADVANCES UPON TWO BUSINESS DAYS’ PRIOR NOTICE TO THE AGENT.  THE BORROWER
MAY FROM TIME TO TIME PAY, SUBJECT TO THE PAYMENT OF ANY FUNDING INDEMNIFICATION
AMOUNTS REQUIRED BY SECTION 3.4 BUT WITHOUT PENALTY OR PREMIUM, ALL OUTSTANDING
EURODOLLAR ADVANCES, OR, IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 OR ANY
INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF, ANY PORTION OF THE OUTSTANDING
EURODOLLAR ADVANCES UPON THREE BUSINESS DAYS’ PRIOR NOTICE TO THE AGENT.


 


2.8                                 METHOD OF SELECTING TYPES AND INTEREST
PERIODS FOR NEW ADVANCES.  THE BORROWER SHALL SELECT THE TYPE OF ADVANCE AND, IN
THE CASE OF EACH EURODOLLAR ADVANCE, THE INTEREST PERIOD APPLICABLE THERETO FROM
TIME TO TIME.  THE BORROWER SHALL GIVE THE AGENT IRREVOCABLE NOTICE (A
“BORROWING NOTICE”) NOT LATER THAN 12:00 NOON (CHICAGO TIME) ON THE BORROWING
DATE OF EACH FLOATING RATE ADVANCE AND TWO BUSINESS DAYS BEFORE THE BORROWING
DATE FOR EACH EURODOLLAR ADVANCE, SPECIFYING:


 

(I)                                     THE BORROWING DATE, WHICH SHALL BE A
BUSINESS DAY, OF SUCH ADVANCE,

 

15

--------------------------------------------------------------------------------


 

(II)                                  THE AGGREGATE AMOUNT OF SUCH ADVANCE,

 

(III)                               THE TYPE OF ADVANCE SELECTED, AND

 

(IV)                              IN THE CASE OF EACH EURODOLLAR ADVANCE, THE
INTEREST PERIOD APPLICABLE THERETO (WHICH MAY NOT END AFTER THE FACILITY
TERMINATION DATE).

 

Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in Chicago
to the Agent at its address specified pursuant to Article XIII.  The Agent will
make the funds so received from the Lenders available to the Borrower at the
Agent’s aforesaid address.

 


2.9                                 CONVERSION AND CONTINUATION OF OUTSTANDING
ADVANCES.  FLOATING RATE ADVANCES SHALL CONTINUE AS FLOATING RATE ADVANCES
UNLESS AND UNTIL SUCH FLOATING RATE ADVANCES ARE CONVERTED INTO EURODOLLAR
ADVANCES PURSUANT TO THIS SECTION 2.9 OR ARE REPAID IN ACCORDANCE WITH
SECTION 2.7.  EACH EURODOLLAR ADVANCE SHALL CONTINUE AS A EURODOLLAR ADVANCE
UNTIL THE END OF THE THEN APPLICABLE INTEREST PERIOD THEREFOR, AT WHICH TIME
SUCH EURODOLLAR ADVANCE SHALL BE AUTOMATICALLY CONVERTED INTO A FLOATING RATE
ADVANCE UNLESS (X) SUCH EURODOLLAR ADVANCE IS OR WAS REPAID IN ACCORDANCE WITH
SECTION 2.7 OR (Y) THE BORROWER SHALL HAVE GIVEN THE AGENT A
CONVERSION/CONTINUATION NOTICE (AS DEFINED BELOW) REQUESTING THAT, AT THE END OF
SUCH INTEREST PERIOD, SUCH EURODOLLAR ADVANCE CONTINUE AS A EURODOLLAR ADVANCE
FOR THE SAME OR ANOTHER INTEREST PERIOD.  SUBJECT TO THE TERMS OF SECTION 2.6,
THE BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT ALL OR ANY PART OF A
FLOATING RATE ADVANCE INTO A EURODOLLAR ADVANCE.  THE BORROWER SHALL GIVE THE
AGENT IRREVOCABLE NOTICE (A “CONVERSION/CONTINUATION NOTICE”) OF EACH CONVERSION
OF A FLOATING RATE ADVANCE INTO A EURODOLLAR ADVANCE OR CONTINUATION OF A
EURODOLLAR ADVANCE NOT LATER THAN 12:00 NOON (CHICAGO TIME) AT LEAST TWO
BUSINESS DAYS PRIOR TO THE DATE OF THE REQUESTED CONVERSION OR CONTINUATION,
SPECIFYING:


 

(I)                                     THE REQUESTED DATE, WHICH SHALL BE A
BUSINESS DAY, OF SUCH CONVERSION OR CONTINUATION,

 

(II)                                  THE AGGREGATE AMOUNT AND TYPE OF THE
ADVANCE WHICH IS TO BE CONVERTED OR CONTINUED, AND

 

(III)                               THE AMOUNT OF SUCH ADVANCE WHICH IS TO BE
CONVERTED INTO OR CONTINUED AS A EURODOLLAR ADVANCE AND THE DURATION OF THE
INTEREST PERIOD APPLICABLE THERETO (WHICH MAY NOT END AFTER THE FACILITY
TERMINATION DATE).

 


2.10                           CHANGES IN INTEREST RATE, ETC.  EACH FLOATING
RATE ADVANCE SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH ADVANCE IS MADE OR IS
AUTOMATICALLY CONVERTED FROM A EURODOLLAR ADVANCE INTO A FLOATING RATE ADVANCE
PURSUANT TO SECTION 2.9, TO BUT EXCLUDING THE DATE IT IS PAID OR IS CONVERTED
INTO A EURODOLLAR ADVANCE PURSUANT TO SECTION 2.9 HEREOF, AT A RATE PER ANNUM
EQUAL TO THE FLOATING RATE FOR SUCH DAY.  CHANGES IN THE RATE OF INTEREST ON
THAT PORTION OF ANY ADVANCE MAINTAINED AS A FLOATING RATE ADVANCE WILL TAKE
EFFECT SIMULTANEOUSLY WITH EACH CHANGE IN THE ALTERNATE BASE RATE.  EACH
EURODOLLAR ADVANCE SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FROM AND INCLUDING THE FIRST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO TO (BUT NOT INCLUDING) THE LAST DAY

 

16

--------------------------------------------------------------------------------


 


OF SUCH INTEREST PERIOD AT THE INTEREST RATE DETERMINED BY THE AGENT AS
APPLICABLE TO SUCH EURODOLLAR ADVANCE BASED UPON THE BORROWER’S SELECTIONS UNDER
SECTIONS 2.8 AND 2.9 AND OTHERWISE IN ACCORDANCE WITH THE TERMS HEREOF.  NO
INTEREST PERIOD MAY END AFTER THE FACILITY TERMINATION DATE.


 


2.11                           RATES APPLICABLE AFTER DEFAULT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN SECTION 2.8, 2.9 OR 2.10, DURING THE
CONTINUANCE OF A DEFAULT OR UNMATURED DEFAULT THE REQUIRED LENDERS MAY, AT THEIR
OPTION, BY NOTICE TO THE BORROWER (WHICH NOTICE MAY BE REVOKED AT THE OPTION OF
THE REQUIRED LENDERS NOTWITHSTANDING ANY PROVISION OF SECTION 8.2 REQUIRING
UNANIMOUS CONSENT OF THE LENDERS TO CHANGES IN INTEREST RATES), DECLARE THAT NO
ADVANCE MAY BE MADE AS, CONVERTED INTO OR CONTINUED AS A EURODOLLAR ADVANCE. 
DURING THE CONTINUANCE OF A DEFAULT THE REQUIRED LENDERS MAY, AT THEIR OPTION,
BY NOTICE TO THE BORROWER (WHICH NOTICE MAY BE REVOKED AT THE OPTION OF THE
REQUIRED LENDERS NOTWITHSTANDING ANY PROVISION OF SECTION 8.2 REQUIRING
UNANIMOUS CONSENT OF THE LENDERS TO CHANGES IN INTEREST RATES), DECLARE THAT
(I) EACH EURODOLLAR ADVANCE SHALL BEAR INTEREST FOR THE REMAINDER OF THE
APPLICABLE INTEREST PERIOD AT THE RATE OTHERWISE APPLICABLE TO SUCH INTEREST
PERIOD PLUS 2% PER ANNUM AND (II) EACH FLOATING RATE ADVANCE SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO THE FLOATING RATE IN EFFECT FROM TIME TO TIME PLUS
2% PER ANNUM, PROVIDED THAT, DURING THE CONTINUANCE OF A DEFAULT UNDER
SECTION 7.6 OR 7.7, THE INTEREST RATES SET FORTH IN CLAUSES (I) AND (II) ABOVE
SHALL BE APPLICABLE TO ALL ADVANCES WITHOUT ANY ELECTION OR ACTION ON THE PART
OF THE AGENT OR ANY LENDER.


 


2.12                           METHOD OF PAYMENT.  ALL PAYMENTS OF THE
OBLIGATIONS HEREUNDER SHALL BE MADE, WITHOUT SETOFF, DEDUCTION, OR COUNTERCLAIM,
IN IMMEDIATELY AVAILABLE FUNDS TO THE AGENT AT THE AGENT’S ADDRESS SPECIFIED
PURSUANT TO ARTICLE XIII, OR AT ANY OTHER LENDING INSTALLATION OF THE AGENT
SPECIFIED IN WRITING BY THE AGENT TO THE BORROWER, BY NOON (LOCAL TIME) ON THE
DATE WHEN DUE AND SHALL BE APPLIED RATABLY BY THE AGENT AMONG THE LENDERS.  EACH
PAYMENT DELIVERED TO THE AGENT FOR THE ACCOUNT OF ANY LENDER SHALL BE DELIVERED
PROMPTLY BY THE AGENT TO SUCH LENDER IN THE SAME TYPE OF FUNDS THAT THE AGENT
RECEIVED AT ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII OR AT ANY LENDING
INSTALLATION SPECIFIED IN A NOTICE RECEIVED BY THE AGENT FROM SUCH LENDER.  THE
AGENT IS HEREBY AUTHORIZED AT ANY TIME DURING THE CONTINUANCE OF A DEFAULT TO
CHARGE THE ACCOUNT OF THE BORROWER MAINTAINED WITH LASALLE FOR EACH PAYMENT OF
PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE AND REMAINS UNPAID HEREUNDER,
OTHER THAN ANY PART THEREOF WHICH IS REASONABLY BEING DISPUTED BY THE BORROWER.


 


2.13                           NOTELESS AGREEMENT; EVIDENCE OF INDEBTEDNESS. 
(A) EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


 

(B)                                 THE AGENT SHALL ALSO MAINTAIN ACCOUNTS IN
WHICH IT WILL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE
THEREOF AND THE INTEREST PERIOD WITH RESPECT THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.

 

17

--------------------------------------------------------------------------------


(C)                                  THE ENTRIES MAINTAINED IN THE ACCOUNTS
MAINTAINED PURSUANT TO PARAGRAPHS (A) AND (B) ABOVE SHALL BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED;
PROVIDED, HOWEVER, THAT THE FAILURE OF THE AGENT OR ANY LENDER TO MAINTAIN SUCH
ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF
THE BORROWER TO REPAY THE OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.

 

(D)                                 ANY LENDER MAY REQUEST THAT ITS LOANS BE
EVIDENCED BY A PROMISSORY NOTE IN SUBSTANTIALLY THE FORM OF EXHIBIT C (A
“NOTE”).  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER SUCH NOTE PAYABLE TO THE ORDER OF SUCH LENDER.  THEREAFTER, THE LOANS
EVIDENCED BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (PRIOR TO ANY
ASSIGNMENT PURSUANT TO SECTION 12.3) BE REPRESENTED BY ONE OR MORE NOTES PAYABLE
TO THE ORDER OF THE PAYEE NAMED THEREIN, EXCEPT TO THE EXTENT THAT ANY SUCH
LENDER SUBSEQUENTLY RETURNS ANY SUCH NOTE FOR CANCELLATION AND REQUESTS THAT
SUCH LOANS ONCE AGAIN BE EVIDENCED AS DESCRIBED IN PARAGRAPHS (A) AND (B) ABOVE.

 


2.14                           TELEPHONIC NOTICES.  THE BORROWER HEREBY
AUTHORIZES THE LENDERS AND THE AGENT TO EXTEND, CONVERT OR CONTINUE ADVANCES,
EFFECT SELECTIONS OF TYPES OF ADVANCES AND TO TRANSFER FUNDS BASED ON TELEPHONIC
NOTICES MADE BY ANY PERSON OR PERSONS THE AGENT OR ANY LENDER IN GOOD FAITH
BELIEVES TO BE ACTING ON BEHALF OF THE BORROWER, IT BEING UNDERSTOOD THAT THE
FOREGOING AUTHORIZATION IS SPECIFICALLY INTENDED TO ALLOW BORROWING NOTICES AND
CONVERSION/CONTINUATION NOTICES TO BE GIVEN TELEPHONICALLY.  THE BORROWER AGREES
TO DELIVER PROMPTLY TO THE AGENT A WRITTEN CONFIRMATION, IF SUCH CONFIRMATION IS
REQUESTED BY THE AGENT OR ANY LENDER, OF EACH TELEPHONIC NOTICE SIGNED BY AN
AUTHORIZED OFFICER.  IF THE WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL RESPECT
FROM THE ACTION TAKEN BY THE AGENT AND THE LENDERS, THE RECORDS OF THE AGENT AND
THE LENDERS SHALL GOVERN ABSENT MANIFEST ERROR.


 


2.15                           INTEREST PAYMENT DATES; INTEREST AND FEE BASIS. 
INTEREST ACCRUED ON EACH FLOATING RATE ADVANCE SHALL BE PAYABLE ON EACH PAYMENT
DATE, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF AND AT
MATURITY.  INTEREST ACCRUED ON EACH EURODOLLAR ADVANCE SHALL BE PAYABLE ON THE
LAST DAY OF ITS APPLICABLE INTEREST PERIOD, ON ANY DATE ON WHICH THE EURODOLLAR
ADVANCE IS PREPAID, WHETHER BY ACCELERATION OR OTHERWISE, AND AT MATURITY. 
INTEREST ACCRUED ON EACH EURODOLLAR ADVANCE HAVING AN INTEREST PERIOD LONGER
THAN THREE MONTHS SHALL ALSO BE PAYABLE ON THE LAST DAY OF EACH THREE-MONTH
INTERVAL DURING SUCH INTEREST PERIOD.  INTEREST AND COMMITMENT FEES SHALL BE
CALCULATED FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A 360-DAY YEAR.  INTEREST
SHALL BE PAYABLE FOR THE DAY AN ADVANCE IS MADE BUT NOT FOR THE DAY OF ANY
PAYMENT ON THE AMOUNT PAID IF PAYMENT IS RECEIVED PRIOR TO NOON (LOCAL TIME) AT
THE PLACE OF PAYMENT.  IF ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON AN ADVANCE
SHALL BECOME DUE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE
MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND, IN THE CASE OF A PRINCIPAL
PAYMENT, SUCH EXTENSION OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST IN
CONNECTION WITH SUCH PAYMENT.


 


2.16                           NOTIFICATION OF ADVANCES, INTEREST RATES,
PREPAYMENTS AND COMMITMENT REDUCTIONS.  PROMPTLY AFTER RECEIPT THEREOF, THE
AGENT WILL NOTIFY EACH LENDER OF THE CONTENTS OF EACH AGGREGATE COMMITMENT
REDUCTION NOTICE, BORROWING NOTICE, CONVERSION/CONTINUATION NOTICE, AND
REPAYMENT NOTICE RECEIVED BY IT HEREUNDER.  THE AGENT WILL NOTIFY EACH LENDER OF
THE INTEREST RATE APPLICABLE TO EACH EURODOLLAR ADVANCE PROMPTLY UPON
DETERMINATION OF SUCH INTEREST RATE AND WILL GIVE EACH LENDER PROMPT NOTICE OF
EACH CHANGE IN THE ALTERNATE BASE RATE.

 

18

--------------------------------------------------------------------------------


 


2.17                           LENDING INSTALLATIONS.  EACH LENDER MAY BOOK ITS
LOANS AT ANY LENDING INSTALLATION SELECTED BY SUCH LENDER AND MAY CHANGE ITS
LENDING INSTALLATION FROM TIME TO TIME.  ALL TERMS OF THIS AGREEMENT SHALL APPLY
TO ANY SUCH LENDING INSTALLATION AND THE LOANS AND ANY NOTES ISSUED HEREUNDER
SHALL BE DEEMED HELD BY EACH LENDER FOR THE BENEFIT OF ANY SUCH LENDING
INSTALLATION.  EACH LENDER MAY, BY WRITTEN NOTICE TO THE AGENT AND THE BORROWER
IN ACCORDANCE WITH ARTICLE XIII, DESIGNATE REPLACEMENT OR ADDITIONAL LENDING
INSTALLATIONS THROUGH WHICH LOANS WILL BE MADE BY IT AND FOR WHOSE ACCOUNT LOAN
PAYMENTS ARE TO BE MADE.


 


2.18                           NON-RECEIPT OF FUNDS BY THE AGENT.  UNLESS THE
BORROWER OR A LENDER, AS THE CASE MAY BE, NOTIFIES THE AGENT PRIOR TO THE DATE
ON WHICH IT IS SCHEDULED TO MAKE PAYMENT TO THE AGENT OF (I) IN THE CASE OF A
LENDER, THE PROCEEDS OF A LOAN OR (II) IN THE CASE OF THE BORROWER, A PAYMENT OF
PRINCIPAL, INTEREST OR FEES TO THE AGENT FOR THE ACCOUNT OF THE LENDERS, THAT IT
DOES NOT INTEND TO MAKE SUCH PAYMENT, THE AGENT MAY ASSUME THAT SUCH PAYMENT HAS
BEEN MADE.  THE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE THE AMOUNT OF
SUCH PAYMENT AVAILABLE TO THE INTENDED RECIPIENT IN RELIANCE UPON SUCH
ASSUMPTION.  IF SUCH LENDER OR THE BORROWER, AS THE CASE MAY BE, HAS NOT IN FACT
MADE SUCH PAYMENT TO THE AGENT, THE RECIPIENT OF SUCH PAYMENT SHALL, ON DEMAND
BY THE AGENT, REPAY TO THE AGENT THE AMOUNT SO MADE AVAILABLE TOGETHER WITH
INTEREST THEREON IN RESPECT OF EACH DAY DURING THE PERIOD COMMENCING ON THE DATE
SUCH AMOUNT WAS SO MADE AVAILABLE BY THE AGENT UNTIL THE DATE THE AGENT RECOVERS
SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF PAYMENT BY A LENDER,
THE FEDERAL FUNDS EFFECTIVE RATE FOR SUCH DAY FOR THE FIRST THREE DAYS AND,
THEREAFTER, THE INTEREST RATE APPLICABLE TO THE RELEVANT LOAN OR (Y) IN THE CASE
OF PAYMENT BY THE BORROWER, THE INTEREST RATE APPLICABLE TO THE RELEVANT LOAN.


 


ARTICLE III

 


YIELD PROTECTION; TAXES

 


3.1                                 YIELD PROTECTION.  IF, ON OR AFTER THE DATE
OF THIS AGREEMENT, THE ADOPTION OF ANY LAW OR ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW), OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER OR APPLICABLE LENDING
INSTALLATION WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY:


 

(A)                                  SUBJECTS ANY LENDER OR ANY APPLICABLE
LENDING INSTALLATION TO ANY TAXES, OR CHANGES THE BASIS OF TAXATION OF PAYMENTS
(OTHER THAN WITH RESPECT TO EXCLUDED TAXES) TO ANY LENDER IN RESPECT OF ITS
EURODOLLAR LOANS, OR

 

(B)                                 IMPOSES OR INCREASES OR DEEMS APPLICABLE ANY
RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION (OTHER THAN RESERVES AND
ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE INTEREST RATE APPLICABLE TO
EURODOLLAR ADVANCES), OR

 

19

--------------------------------------------------------------------------------


 

(C)                                  IMPOSES ANY OTHER CONDITION THE RESULT OF
WHICH IS TO INCREASE THE COST TO ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION OF MAKING, FUNDING OR MAINTAINING ITS EURODOLLAR LOANS OR REDUCES
ANY AMOUNT RECEIVABLE BY ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION IN
CONNECTION WITH ITS EURODOLLAR LOANS, OR REQUIRES ANY LENDER OR ANY APPLICABLE
LENDING INSTALLATION TO MAKE ANY PAYMENT CALCULATED BY REFERENCE TO THE AMOUNT
OF EURODOLLAR LOANS HELD OR INTEREST RECEIVED BY IT, BY AN AMOUNT DEEMED
MATERIAL BY SUCH LENDER,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.

 


3.2                                 CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF
A LENDER DETERMINES THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED
BY SUCH LENDER, ANY LENDING INSTALLATION OF SUCH LENDER OR ANY CORPORATION
CONTROLLING SUCH LENDER IS INCREASED AS A RESULT OF A CHANGE, THEN, WITHIN 15
DAYS OF DEMAND BY SUCH LENDER, THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT
NECESSARY TO COMPENSATE FOR ANY SHORTFALL IN THE RATE OF RETURN ON THE PORTION
OF SUCH INCREASED CAPITAL WHICH SUCH LENDER DETERMINES IS ATTRIBUTABLE TO THIS
AGREEMENT, ITS LOANS OR ITS COMMITMENT TO MAKE LOANS HEREUNDER (AFTER TAKING
INTO ACCOUNT SUCH LENDER’S POLICIES AS TO CAPITAL ADEQUACY).  “CHANGE” MEANS
(A) ANY CHANGE AFTER THE DATE OF THIS AGREEMENT IN THE RISK-BASED CAPITAL
GUIDELINES OR (B) ANY ADOPTION OF OR CHANGE IN ANY OTHER LAW, GOVERNMENTAL OR
QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE, INTERPRETATION, OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE DATE OF THIS
AGREEMENT WHICH AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE
MAINTAINED BY ANY LENDER OR ANY LENDING INSTALLATION OR ANY CORPORATION
CONTROLLING ANY LENDER.  “RISK-BASED CAPITAL GUIDELINES” MEANS (A) THE
RISK-BASED CAPITAL GUIDELINES IN EFFECT IN THE UNITED STATES ON THE DATE OF THIS
AGREEMENT, INCLUDING TRANSITION RULES, AND (B) THE CORRESPONDING CAPITAL
REGULATIONS PROMULGATED BY REGULATORY AUTHORITIES OUTSIDE THE UNITED STATES
IMPLEMENTING THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING REGULATION
AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL
MEASUREMENTS AND CAPITAL STANDARDS,” INCLUDING TRANSITION RULES, AND ANY
AMENDMENTS TO SUCH REGULATIONS ADOPTED PRIOR TO THE DATE OF THIS AGREEMENT.


 


3.3                                 AVAILABILITY OF TYPES OF ADVANCES.  IF ANY
LENDER DETERMINES THAT MAINTENANCE OF ITS EURODOLLAR LOANS AT A SUITABLE LENDING
INSTALLATION WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION, OR DIRECTIVE,
WHETHER OR NOT HAVING THE FORCE OF LAW, OR IF THE REQUIRED LENDERS DETERMINE
THAT (A) DEPOSITS OF A TYPE AND MATURITY APPROPRIATE TO MATCH FUND EURODOLLAR
ADVANCES ARE NOT AVAILABLE OR (B) THE INTEREST RATE APPLICABLE TO EURODOLLAR
ADVANCES DOES NOT ACCURATELY REFLECT THE COST OF MAKING OR MAINTAINING
EURODOLLAR ADVANCES, THEN THE AGENT SHALL SUSPEND THE AVAILABILITY OF EURODOLLAR
ADVANCES AND REQUIRE ANY AFFECTED EURODOLLAR ADVANCES TO BE REPAID OR CONVERTED
TO FLOATING RATE ADVANCES, SUBJECT TO THE PAYMENT OF ANY FUNDING INDEMNIFICATION
AMOUNTS REQUIRED BY SECTION 3.4.


 


3.4                                 FUNDING INDEMNIFICATION.  IF ANY PAYMENT OF
A EURODOLLAR ADVANCE OCCURS ON A DATE WHICH IS NOT THE LAST DAY OF THE
APPLICABLE INTEREST PERIOD, WHETHER BECAUSE OF ACCELERATION, PREPAYMENT OR
OTHERWISE, OR A EURODOLLAR ADVANCE IS NOT MADE ON THE DATE SPECIFIED BY THE

 

20

--------------------------------------------------------------------------------


 


BORROWER FOR ANY REASON OTHER THAN DEFAULT BY THE LENDERS, THE BORROWER WILL
INDEMNIFY EACH LENDER FOR ANY LOSS OR COST INCURRED BY IT RESULTING THEREFROM,
INCLUDING, WITHOUT LIMITATION, ANY LOSS OR COST IN LIQUIDATING OR EMPLOYING
DEPOSITS ACQUIRED TO FUND OR MAINTAIN SUCH EURODOLLAR ADVANCE.


 


3.5                                 TAXES.  (A) ALL PAYMENTS BY THE BORROWER TO
OR FOR THE ACCOUNT OF ANY LENDER OR THE AGENT HEREUNDER OR UNDER ANY NOTE SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL TAXES.  IF THE
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY
SUM PAYABLE HEREUNDER TO ANY LENDER OR THE AGENT, (I) THE SUM PAYABLE SHALL BE
INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 3.5) SUCH
LENDER OR THE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS, (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (IV) THE BORROWER
SHALL FURNISH TO THE AGENT THE ORIGINAL COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF WITHIN 30 DAYS AFTER SUCH PAYMENT IS MADE.


 

(B)                                 IN ADDITION, THE BORROWER HEREBY AGREES TO
PAY ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR
PROPERTY TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE
HEREUNDER OR UNDER ANY NOTE OR FROM THE EXECUTION OR DELIVERY OF, OR OTHERWISE
WITH RESPECT TO, THIS AGREEMENT OR ANY NOTE (“OTHER TAXES”).

 

(C)                                  THE BORROWER HEREBY AGREES TO INDEMNIFY THE
AGENT AND EACH LENDER FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING,
WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER
THIS SECTION 3.5) PAID BY THE AGENT OR SUCH LENDER AS A RESULT OF ITS
COMMITMENT, ANY LOANS MADE BY IT HEREUNDER, OR OTHERWISE IN CONNECTION WITH ITS
PARTICIPATION IN THIS AGREEMENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO.  PAYMENTS DUE UNDER
THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS OF THE DATE THE AGENT OR SUCH
LENDER MAKES DEMAND THEREFOR PURSUANT TO SECTION 3.6.

 

(D)                                 EACH LENDER THAT IS NOT INCORPORATED UNDER
THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF (EACH A “NON-U.S.
LENDER”) AGREES THAT IT WILL, NOT MORE THAN TEN BUSINESS DAYS AFTER THE DATE OF
THIS AGREEMENT, (I) DELIVER TO THE AGENT TWO DULY COMPLETED COPIES OF UNITED
STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI, CERTIFYING IN EITHER CASE
THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT
DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, AND
(II) DELIVER TO THE AGENT A UNITED STATES INTERNAL REVENUE FORM W-8 OR W-9, AS
THE CASE MAY BE, AND CERTIFY THAT IT IS ENTITLED TO AN EXEMPTION FROM UNITED
STATES BACKUP WITHHOLDING TAX.  EACH NON-U.S. LENDER FURTHER UNDERTAKES TO
DELIVER TO EACH OF THE BORROWER AND THE AGENT (X) RENEWALS OR ADDITIONAL COPIES
OF SUCH FORM (OR ANY SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH FORM
EXPIRES OR BECOMES OBSOLETE, AND (Y) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING
A CHANGE IN THE MOST RECENT FORMS SO DELIVERED BY IT, SUCH ADDITIONAL FORMS OR
AMENDMENTS THERETO AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR THE AGENT. 
ALL FORMS OR AMENDMENTS DESCRIBED IN THE PRECEDING SENTENCE SHALL CERTIFY THAT
SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT
DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, UNLESS AN
EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE IN TREATY, LAW OR REGULATION) HAS
OCCURRED PRIOR TO THE DATE ON WHICH ANY

 

21

--------------------------------------------------------------------------------


 

SUCH DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS
INAPPLICABLE OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND
DELIVERING ANY SUCH FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER ADVISES
THE BORROWER AND THE AGENT THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT
ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.

 

(E)                                  FOR ANY PERIOD DURING WHICH A NON-U.S.
LENDER HAS FAILED TO PROVIDE THE BORROWER WITH AN APPROPRIATE FORM PURSUANT TO
CLAUSE (D) ABOVE (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR
REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM
ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 3.5 WITH RESPECT TO TAXES IMPOSED
BY THE UNITED STATES; PROVIDED THAT, SHOULD A NON-U.S. LENDER WHICH IS OTHERWISE
EXEMPT FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX BECOME SUBJECT TO
TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED UNDER CLAUSE (D) ABOVE,
THE BORROWER SHALL TAKE SUCH STEPS AS SUCH NON-U.S. LENDER SHALL REASONABLY
REQUEST TO ASSIST SUCH NON-U.S. LENDER TO RECOVER SUCH TAXES.

 

(F)                                    ANY LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER
THIS AGREEMENT OR ANY NOTE PURSUANT TO THE LAW OF ANY RELEVANT JURISDICTION OR
ANY TREATY SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE AGENT), AT THE TIME
OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.

 

(G)                                 IF THE U.S. INTERNAL REVENUE SERVICE OR ANY
OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF ASSERTS A CLAIM THAT THE AGENT DID NOT PROPERLY
WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE
APPROPRIATE FORM WAS NOT DELIVERED OR PROPERLY COMPLETED, BECAUSE SUCH LENDER
FAILED TO NOTIFY THE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED ITS
EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER REASON), SUCH LENDER
SHALL INDEMNIFY THE AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY
THE AGENT AS TAX, WITHHOLDING THEREFOR, OR OTHERWISE, INCLUDING PENALTIES AND
INTEREST, AND INCLUDING TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE TO
THE AGENT UNDER THIS SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES RELATED
THERETO (INCLUDING ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT,
WHICH ATTORNEYS MAY BE EMPLOYEES OF THE AGENT).  THE OBLIGATIONS OF THE LENDERS
UNDER THIS SECTION 3.5(G) SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND
TERMINATION OF THIS AGREEMENT.

 


3.6                                 LENDER STATEMENTS; SURVIVAL OF INDEMNITY. 
(A) TO THE EXTENT REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE
LENDING INSTALLATION WITH RESPECT TO ITS EURODOLLAR LOANS TO REDUCE ANY
LIABILITY OF THE BORROWER TO SUCH LENDER UNDER SECTIONS 3.1, 3.2 AND 3.5 OR TO
AVOID THE UNAVAILABILITY OF EURODOLLAR ADVANCES UNDER SECTION 3.3, SO LONG AS
SUCH DESIGNATION IS NOT, IN THE JUDGMENT OF SUCH LENDER, DISADVANTAGEOUS TO SUCH
LENDER.  EACH LENDER SHALL DELIVER A WRITTEN STATEMENT OF SUCH LENDER TO THE
BORROWER (WITH A COPY TO THE AGENT) AS TO THE AMOUNT DUE, IF ANY, UNDER
SECTION 3.1, 3.2, 3.4 OR 3.5.  SUCH WRITTEN STATEMENT SHALL SET FORTH IN
REASONABLE DETAIL THE CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH AMOUNT
AND SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE BORROWER IN THE ABSENCE OF
MANIFEST ERROR.  DETERMINATION OF AMOUNTS PAYABLE UNDER SUCH SECTIONS IN
CONNECTION WITH A EURODOLLAR LOAN SHALL BE CALCULATED AS THOUGH EACH LENDER
FUNDED ITS EURODOLLAR LOAN THROUGH THE PURCHASE OF A DEPOSIT OF THE TYPE AND

 

22

--------------------------------------------------------------------------------


 


MATURITY CORRESPONDING TO THE DEPOSIT USED AS A REFERENCE IN DETERMINING THE
ADJUSTED LIBO RATE APPLICABLE TO SUCH LOAN, WHETHER IN FACT THAT IS THE CASE OR
NOT.  UNLESS OTHERWISE PROVIDED HEREIN, THE AMOUNT SPECIFIED IN THE WRITTEN
STATEMENT OF ANY LENDER SHALL BE PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER
OF SUCH WRITTEN STATEMENT.  THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS 3.1,
3.2, 3.4 AND 3.5 SHALL SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF
THIS AGREEMENT.


 

(b)                                 Notwithstanding any other provision of this
Agreement, if any Lender fails to notify the Borrower of any event or
circumstance which would entitle such Lender to compensation pursuant to this
Article III within 180 days after such Lender obtains knowledge of such event or
circumstance, then such Lender shall not be entitled to compensation from the
Borrower for any amount arising prior to the date that is 180 days before the
date on which such Lender notifies the Borrower of such event or circumstance.

 


3.7                                 SUBSTITUTION OF LENDER.  UPON THE RECEIPT BY
THE BORROWER FROM ANY LENDER (AN “AFFECTED LENDER”) OF A CLAIM FOR COMPENSATION
UNDER SECTION 3.1, 3.2 OR 3.5 OR A NOTICE IN ACCORDANCE WITH SECTION 3.3
REGARDING THE UNAVAILABILITY OF A TYPE OF ADVANCE, THE BORROWER MAY: (A) REQUEST
THE AFFECTED LENDER TO USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A
REPLACEMENT BANK OR OTHER ENTITY SATISFACTORY TO THE BORROWER TO ACQUIRE AND
ASSUME ALL OR A RATABLE PART OF ALL OF SUCH AFFECTED LENDER’S LOANS AND
COMMITMENT AT THE FACE AMOUNT THEREOF (A “REPLACEMENT LENDER”); (B) REQUEST ONE
OR MORE OF THE OTHER LENDERS TO ACQUIRE AND ASSUME ALL OR PART OF SUCH AFFECTED
LENDER’S LOANS AND COMMITMENT (WHICH REQUEST EACH SUCH OTHER LENDER MAY DECLINE
OR AGREE TO IN ITS SOLE DISCRETION); OR (C) DESIGNATE A REPLACEMENT LENDER.  ANY
SUCH DESIGNATION OF A REPLACEMENT LENDER UNDER CLAUSE (A) OR (C) SHALL BE
SUBJECT TO THE PRIOR WRITTEN CONSENT OF THE AGENT (WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD).  ANY TRANSFER OF LOANS OR COMMITMENT PURSUANT TO THIS
SECTION SHALL BE MADE IN ACCORDANCE WITH SECTION 12.3 AND SECTION 3.4, IF
APPLICABLE.

 


ARTICLE IV

 


CONDITIONS PRECEDENT

 


4.1                                 EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN THE BORROWER HAS FURNISHED EACH OF THE FOLLOWING TO THE AGENT
WITH SUFFICIENT COPIES FOR THE LENDERS:


 

(A)                                  COPIES OF THE ARTICLES OF INCORPORATION OF
THE BORROWER, TOGETHER WITH ALL AMENDMENTS, AND A CERTIFICATE OF GOOD STANDING,
EACH CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER IN ITS JURISDICTION OF
INCORPORATION.

 

(B)                                 COPIES, CERTIFIED BY THE SECRETARY OR
ASSISTANT SECRETARY OF THE BORROWER, OF ITS BY-LAWS AND OF ITS BOARD OF
DIRECTORS’ RESOLUTIONS AND OF RESOLUTIONS OR ACTIONS OF ANY OTHER BODY
AUTHORIZING THE EXECUTION OF THE LOAN DOCUMENTS TO WHICH THE BORROWER IS A
PARTY.

 

(C)                                  AN INCUMBENCY CERTIFICATE, EXECUTED BY THE
SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER, WHICH SHALL IDENTIFY BY NAME
AND TITLE AND BEAR THE SIGNATURES OF THE AUTHORIZED OFFICERS AND ANY OTHER
OFFICERS OF THE BORROWER AUTHORIZED TO SIGN THE LOAN

 

23

--------------------------------------------------------------------------------


 

DOCUMENTS TO WHICH THE BORROWER IS A PARTY, UPON WHICH CERTIFICATE THE AGENT AND
THE LENDERS SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE IN WRITING BY
THE BORROWER.

 

(D)                                 A CERTIFICATE, SIGNED BY THE TWO AUTHORIZED
OFFICERS OF THE BORROWER, STATING THAT ON THE RESTATEMENT DATE NO DEFAULT OR
UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING.

 

(E)                                  A WRITTEN OPINION OF MARY BETH NEBEL,
ESQUIRE, COUNSEL TO BORROWER, IN FORM AND SUBSTANCE ACCEPTABLE TO THE AGENT AND
ITS COUNSEL.

 

(F)                                    EXECUTED ORIGINALS OF THIS AGREEMENT, THE
NOTE, AND ALL OTHER LOAN DOCUMENTS, TOGETHER WITH ALL SCHEDULES, EXHIBITS,
CERTIFICATES, INSTRUMENTS, OPINIONS, DOCUMENTS AND FINANCIAL STATEMENTS REQUIRED
TO BE DELIVERED PURSUANT HERETO AND THERETO.

 

(G)                                 EVIDENCE THAT THE JPMCB CREDIT AGREEMENT AND
THE REAFFIRMATION AND AMENDMENT AGREEMENT (INTERCREDITOR AGREEMENT) DATED AS OF
THE DATE HEREOF AMONG JPMCB, LASALLE AND THE BORROWER HAVE BECOME EFFECTIVE.

 

(H)                                 SUCH OTHER DOCUMENTS AS ANY LENDER OR ITS
COUNSEL MAY HAVE REASONABLY REQUESTED.

 


4.2                                 EACH ADVANCE.  THE LENDERS SHALL NOT BE
REQUIRED TO MAKE ANY ADVANCE UNLESS ON THE APPLICABLE BORROWING DATE:


 

(A)                                  THERE EXISTS NO DEFAULT OR UNMATURED
DEFAULT.

 

(B)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE V ARE TRUE AND CORRECT AS OF SUCH BORROWING DATE EXCEPT TO THE EXTENT
ANY SUCH REPRESENTATION OR WARRANTY IS STATED TO RELATE SOLELY TO AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE BEEN TRUE AND
CORRECT ON AND AS OF SUCH EARLIER DATE.

 

(C)                                  THE AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING ADVANCES HEREUNDER, AFTER GIVING EFFECT TO THE PROPOSED ADVANCE,
WOULD NOT EXCEED THE PRINCIPAL AMOUNT OUTSTANDING UNDER THE JPMCB CREDIT
FACILITY (AFTER GIVING EFFECT TO ANY CONCURRENT BORROWING PROPOSED TO BE MADE
THEREUNDER).

 

(D)                                 ALL LEGAL MATTERS INCIDENT TO THE MAKING OF
SUCH ADVANCE SHALL BE SATISFACTORY TO THE LENDERS AND THEIR COUNSEL.

 

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(a), (b) and (c) have been satisfied.  Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit A as a
condition to making an Advance.

 

24

--------------------------------------------------------------------------------


 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 


5.1                                 EXISTENCE AND STANDING.  EACH OF THE
BORROWER AND ITS SUBSIDIARIES IS A CORPORATION, PARTNERSHIP (IN THE CASE OF
SUBSIDIARIES ONLY) OR LIMITED LIABILITY COMPANY DULY AND PROPERLY INCORPORATED
OR ORGANIZED, AS THE CASE MAY BE, VALIDLY EXISTING AND (TO THE EXTENT SUCH
CONCEPT APPLIES TO SUCH ENTITY) IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR ORGANIZATION AND HAS ALL REQUISITE AUTHORITY TO
CONDUCT ITS BUSINESS AND (TO THE EXTENT SUCH CONCEPT APPLIES TO SUCH ENTITY) IS
IN GOOD STANDING IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED, THE
FAILURE OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.2                                 AUTHORIZATION AND VALIDITY.  THE BORROWER
HAS THE POWER AND AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM ITS OBLIGATIONS THEREUNDER.  THE
EXECUTION AND DELIVERY BY THE BORROWER OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN DULY
AUTHORIZED BY PROPER CORPORATE PROCEEDINGS, AND THE LOAN DOCUMENTS TO WHICH THE
BORROWER IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
BORROWER ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR TERMS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


5.3                                 NO CONFLICT; CONSENT.  NEITHER THE EXECUTION
AND DELIVERY BY THE BORROWER OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, NOR
THE CONSUMMATION OF THE TRANSACTIONS THEREIN CONTEMPLATED, NOR COMPLIANCE WITH
THE PROVISIONS THEREOF WILL VIOLATE (A) ANY LAW, RULE, REGULATION, ORDER, WRIT,
JUDGMENT, INJUNCTION, DECREE OR AWARD BINDING ON THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR (B) THE BORROWER’S OR ANY SUBSIDIARY’S ARTICLES OR CERTIFICATE
OF INCORPORATION, PARTNERSHIP AGREEMENT, CERTIFICATE OF PARTNERSHIP, ARTICLES OR
CERTIFICATE OF ORGANIZATION, BY-LAWS, OR OPERATING OR OTHER MANAGEMENT
AGREEMENT, AS THE CASE MAY BE, OR (C) THE PROVISIONS OF ANY INDENTURE,
INSTRUMENT OR AGREEMENT TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS PROPERTY, IS BOUND, OR CONFLICT WITH
OR CONSTITUTE A DEFAULT THEREUNDER, OR RESULT IN, OR REQUIRE, THE CREATION OR
IMPOSITION OF ANY LIEN IN, OF OR ON THE PROPERTY OF THE BORROWER OR A SUBSIDIARY
PURSUANT TO THE TERMS OF ANY SUCH INDENTURE, INSTRUMENT OR AGREEMENT, WHICH IN
ANY SUCH CASE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NO ORDER, CONSENT, ADJUDICATION, APPROVAL, LICENSE, AUTHORIZATION, OR VALIDATION
OF, OR FILING, RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, OR OTHER ACTION
IN RESPECT OF ANY PERSON (INCLUDING ANY GOVERNMENTAL OR PUBLIC BODY OR
AUTHORITY, OR ANY SUBDIVISION THEREOF), WHICH HAS NOT BEEN OBTAINED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, IS REQUIRED TO BE OBTAINED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE
LOAN DOCUMENTS, THE BORROWINGS UNDER THIS AGREEMENT, THE PAYMENT AND PERFORMANCE
BY THE BORROWER OF THE OBLIGATIONS OR THE LEGALITY, VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF ANY OF THE LOAN DOCUMENTS.


 


5.4                                 FINANCIAL STATEMENTS.  THE BORROWER HAS
HERETOFORE FURNISHED TO EACH OF THE LENDERS (A) THE DECEMBER 31, 2004 AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES AND
(B) THE DECEMBER 31, 2004 ANNUAL STATEMENT OF EACH OF RLIC AND

 

25

--------------------------------------------------------------------------------


 


MHIC (COLLECTIVELY, THE “FINANCIAL STATEMENTS”).  EACH OF THE FINANCIAL
STATEMENTS WAS PREPARED IN ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES OR
SAP, AS APPLICABLE, AND SUCH FINANCIAL STATEMENTS FAIRLY PRESENT THE
CONSOLIDATED (TO THE EXTENT APPLICABLE) FINANCIAL CONDITION AND OPERATIONS OF
THE BORROWER AND ITS SUBSIDIARIES OR SUCH INSURANCE SUBSIDIARY, AS APPLICABLE,
AT SUCH DATES AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS FOR THE
RESPECTIVE PERIODS THEN ENDED (EXCEPT, IN THE CASE OF SUCH UNAUDITED STATEMENTS,
FOR NORMAL YEAR-END AUDIT ADJUSTMENTS).


 


5.5                                 TAXES.  THE BORROWER AND ITS SUBSIDIARIES
HAVE FILED ALL UNITED STATES FEDERAL TAX RETURNS AND ALL OTHER TAX RETURNS WHICH
ARE REQUIRED TO BE FILED AND HAVE PAID ALL TAXES DUE PURSUANT TO SAID RETURNS OR
PURSUANT TO ANY ASSESSMENT RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
EXCEPT SUCH TAXES, IF ANY, AS ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH
ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH AGREEMENT ACCOUNTING
PRINCIPLES AND AS TO WHICH NO LIEN EXISTS.  TO THE BORROWER’S KNOWLEDGE, NO TAX
LIENS HAVE BEEN FILED AND NO CLAIMS ARE BEING ASSERTED WITH RESPECT TO ANY SUCH
TAXES.


 


5.6                                 MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 31,
2004, THERE HAS BEEN NO CHANGE IN THE BUSINESS, PROPERTY, CONDITION (FINANCIAL
OR OTHERWISE) OR RESULTS OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.7                                 LITIGATION AND CONTINGENT OBLIGATIONS. 
THERE IS NO LITIGATION, ARBITRATION, GOVERNMENTAL INVESTIGATION, PROCEEDING OR
INQUIRY PENDING OR, TO THE KNOWLEDGE OF ANY OF THEIR OFFICERS, THREATENED
AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
WHICH SEEKS TO PREVENT, ENJOIN OR DELAY THE MAKING OF ANY LOANS.  THE BORROWER
HAS NO MATERIAL CONTINGENT OBLIGATIONS NOT PROVIDED FOR OR DISCLOSED IN THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.4, OTHER THAN ANY LIABILITIES
WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.8                                 SUBSIDIARIES.  SCHEDULE 5.8 CONTAINS AN
ACCURATE LIST OF ALL SUBSIDIARIES OF THE BORROWER AS OF THE DATE OF THIS
AGREEMENT, SETTING FORTH THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION AND THE
PERCENTAGE OF THEIR RESPECTIVE CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OWNED
BY THE BORROWER OR OTHER SUBSIDIARIES.  ALL OF THE ISSUED AND OUTSTANDING SHARES
OF CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OF SUCH SUBSIDIARIES HAVE BEEN (TO
THE EXTENT SUCH CONCEPTS ARE RELEVANT WITH RESPECT TO SUCH OWNERSHIP INTERESTS)
DULY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.


 


5.9                                 ERISA.  THE UNFUNDED LIABILITIES OF ALL
SINGLE EMPLOYER PLANS DO NOT IN THE AGGREGATE EXCEED $250,000.  EACH PLAN
COMPLIES IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAW AND
REGULATIONS, NO REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY PLAN, NEITHER
THE BORROWER NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS WITHDRAWN FROM ANY
PLAN OR INITIATED STEPS TO DO SO, AND NO STEPS HAVE BEEN TAKEN TO REORGANIZE OR
TERMINATE ANY PLAN.  ALL OF THE BORROWER’S EMPLOYEE PLANS AS OF THE DATE OF THIS
AGREEMENT ARE LISTED ON SCHEDULE 5.9 HERETO.  NO PROCEEDINGS HAVE BEEN
INSTITUTED BY ANY GOVERNMENTAL AUTHORITY TO TERMINATE OR APPOINT A TRUSTEE TO
ADMINISTER ANY SUCH EMPLOYEE PLANS.


 


5.10                           ACCURACY OF INFORMATION.  NO INFORMATION, EXHIBIT
OR REPORT FURNISHED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE AGENT OR
TO ANY LENDER IN CONNECTION WITH THE

 

26

--------------------------------------------------------------------------------


 


NEGOTIATION OF, OR COMPLIANCE WITH, THE LOAN DOCUMENTS CONTAINED ANY MATERIAL
MISSTATEMENT OF FACT OR OMITTED TO STATE A MATERIAL FACT OR ANY FACT NECESSARY
TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING.


 


5.11                           REGULATION U.  MARGIN STOCK (AS DEFINED IN
REGULATION U) CONSTITUTES LESS THAN 25% OF THE VALUE OF THOSE ASSETS OF THE
BORROWER AND ITS SUBSIDIARIES WHICH ARE SUBJECT TO ANY LIMITATION ON SALE,
PLEDGE, OR OTHER RESTRICTION HEREUNDER.


 


5.12                           MATERIAL AGREEMENTS.  NEITHER THE BORROWER NOR
ANY SUBSIDIARY IS A PARTY TO ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY
CHARTER OR OTHER CORPORATE RESTRICTION WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS IN
DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS,
COVENANTS OR CONDITIONS CONTAINED IN (A) ANY AGREEMENT TO WHICH IT IS A PARTY,
WHICH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
(B) ANY AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING INDEBTEDNESS.


 


5.13                           COMPLIANCE WITH LAWS.  THE BORROWER AND ITS
SUBSIDIARIES HAVE COMPLIED WITH ALL APPLICABLE STATUTES, RULES, REGULATIONS,
ORDERS AND RESTRICTIONS OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY
INSTRUMENTALITY OR AGENCY THEREOF HAVING JURISDICTION OVER THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES OR THE OWNERSHIP OF THEIR RESPECTIVE PROPERTY EXCEPT FOR
ANY FAILURE TO COMPLY WITH ANY OF THE FOREGOING WHICH COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.14                           PLAN ASSETS; PROHIBITED TRANSACTIONS.  THE
BORROWER IS NOT AN ENTITY DEEMED TO HOLD “PLAN ASSETS” WITHIN THE MEANING OF 29
C.F.R. § 2510.3-101 OF AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) WHICH IS SUBJECT TO TITLE I OF ERISA OR ANY PLAN (WITHIN THE MEANING OF
SECTION 4975 OF THE CODE), AND NEITHER THE EXECUTION OF THIS AGREEMENT NOR THE
MAKING OF LOANS HEREUNDER GIVES RISE TO A PROHIBITED TRANSACTION WITHIN THE
MEANING OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE.


 


5.15                           INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR
ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


5.16                           PUBLIC UTILITY HOLDING COMPANY ACT.  NEITHER THE
BORROWER NOR ANY SUBSIDIARY IS A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF
A “HOLDING COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


5.17                           INSURANCE LICENSES.  SCHEDULE 5.17 HERETO LISTS
ALL OF THE JURISDICTIONS IN WHICH ANY INSURANCE SUBSIDIARY HOLDS ACTIVE LICENSES
(INCLUDING, WITHOUT LIMITATION, LICENSES OR CERTIFICATES OF AUTHORITY FROM
APPLICABLE INSURANCE DEPARTMENTS), PERMITS OR AUTHORIZATIONS TO TRANSACT
INSURANCE BUSINESS (COLLECTIVELY, THE “LICENSES”) AS OF THE DATE OF THIS
AGREEMENT.  NO LICENSE, THE LOSS OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, IS THE SUBJECT OF A PROCEEDING FOR SUSPENSION OR
REVOCATION.  TO THE BORROWER’S KNOWLEDGE, THERE IS NO SUSTAINABLE BASIS FOR SUCH
SUSPENSION OR REVOCATION, AND NO SUCH SUSPENSION OR REVOCATION HAS BEEN
THREATENED BY ANY GOVERNMENTAL AUTHORITY.  SCHEDULE 5.17 ALSO INDICATES THE LINE
OR LINES OF

 

27

--------------------------------------------------------------------------------


 


INSURANCE IN WHICH EACH SUCH INSURANCE SUBSIDIARY IS AUTHORIZED AND THE STATE OR
STATES IN WHICH SUCH INSURANCE SUBSIDIARY IS LICENSED TO ENGAGE IN ANY LINE OF
INSURANCE, IN EACH CASE AS OF THE DATE OF THIS AGREEMENT.


 


5.18                           REINSURANCE.  SCHEDULE 5.18 SETS FORTH A SUMMARY
OF THE REINSURANCE ARRANGEMENTS OF THE INSURANCE SUBSIDIARIES IN EFFECT AS OF
THE DATE OF THIS AGREEMENT.


 


5.19                           SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF
THE TRANSACTIONS TO OCCUR ON THE DATE HEREOF AND IMMEDIATELY FOLLOWING THE
MAKING OF EACH LOAN, IF ANY, MADE ON THE DATE HEREOF AND AFTER GIVING EFFECT TO
THE APPLICATION OF THE PROCEEDS OF SUCH LOANS, (A) THE FAIR VALUE OF THE ASSETS
OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, AT A FAIR
VALUATION, WILL EXCEED THE DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR
OTHERWISE, OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS; (B) THE
PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES
ON A CONSOLIDATED BASIS WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO
PAY THE PROBABLE LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS ON THEIR DEBTS AND OTHER LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND
MATURED; (C) THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS WILL BE
ABLE TO PAY THEIR DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE,
AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED; AND (D) THE BORROWER
AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS WILL NOT HAVE UNREASONABLY SMALL
CAPITAL WITH WHICH TO CONDUCT THE BUSINESSES IN WHICH THEY ARE ENGAGED AS SUCH
BUSINESSES ARE NOW CONDUCTED AND ARE PROPOSED TO BE CONDUCTED AFTER THE DATE
HEREOF.


 


5.20                           LABOR CONTROVERSIES; UNION CONTRACTS, ETC.  THERE
ARE NO LABOR CONTROVERSIES PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED AGAINST THE BORROWER, WHICH IF ADVERSELY DETERMINED COULD HAVE A
MATERIAL ADVERSE EFFECT.  THERE ARE NO PENDING OR, TO THE BORROWER’S KNOWLEDGE,
THREATENED OR ANTICIPATED (A) EMPLOYMENT DISCRIMINATION CHARGES OR COMPLAINTS
AGAINST OR INVOLVING THE BORROWER BEFORE ANY GOVERNMENTAL PERSON OR(B) UNFAIR
LABOR PRACTICE CHARGES OR COMPLAINTS, DISPUTES OR GRIEVANCES OR ARBITRATION
PROCEEDINGS OR CONTROVERSIES AFFECTING THE BORROWER, WHICH, IN ANY SUCH CASE, IF
ADVERSELY DETERMINED, COULD HAVE A MATERIAL ADVERSE EFFECT.  THERE ARE NO
COLLECTIVE BARGAINING AGREEMENTS COVERING ANY OF THE EMPLOYEES OF THE BORROWER.


 


5.21                           SURETY OBLIGATIONS; FINANCIAL ASSURANCES.  THE
BORROWER IS NOT OBLIGATED AS SURETY OR INDEMNITOR UNDER ANY SURETY OR SIMILAR
BOND OR OTHER CONTRACT AND HAS NOT ISSUED OR ENTERED INTO ANY AGREEMENT TO
ASSURE PAYMENT, PERFORMANCE OR COMPLETION OF PERFORMANCE OF ANY UNDERTAKING OR
OBLIGATION OF ANY PERSON, EXCEPT, IN ANY SUCH CASE, IN THE ORDINARY COURSE OF
BUSINESS.  AS OF THE DATE OF THIS AGREEMENT, THE BORROWER HAS NOT POSTED OR
PLACED ANY FINANCIAL ASSURANCE EXCEPT AS INDICATED IN SCHEDULE 5.21 HERETO.


 


5.22                           BUSINESS RELATIONS.  THERE EXISTS NO ACTUAL OR
THREATENED TERMINATION, CANCELLATION, OR ADVERSE LIMITATION OF, OR ANY ADVERSE
MODIFICATION OR CHANGE IN, THE CONTRACTUAL AND/OR BUSINESS RELATIONSHIP BETWEEN
THE BORROWER AND ANY OWNER/LESSOR OF ANY FACILITY UTILIZED IN THE BORROWER’S
BUSINESS, MUNICIPALITY, CUSTOMER AND/OR SUPPLIER, AND THERE EXISTS NO PRESENT
CONDITION OR STATE OF FACTS OR CIRCUMSTANCES IN SUCH RELATIONS, WHICH IN EACH
CASE WOULD HAVE A MATERIAL ADVERSE EFFECT.

 

28

--------------------------------------------------------------------------------


 


5.23                           HAZARDOUS MATERIALS.  BORROWER HAS NOT CAUSED OR
PERMITTED ANY HAZARDOUS MATERIAL TO BE DISPOSED OF OR INCORPORATED INTO, EITHER
ON OR UNDER REAL PROPERTY LEGALLY OR BENEFICIALLY OWNED OR OPERATED BY BORROWER,
AND NO SUCH REAL PROPERTY HAS EVER BEEN USED AS A DUMP SITE OR LONG-TERM STORAGE
SITE FOR ANY HAZARDOUS MATERIALS WHICH WOULD BE REASONABLY LIKELY TO (A) GIVE
RISE TO PRESENT OR FUTURE LEGAL LIABILITY, AND (B) HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS OR FINANCIAL CONDITION OF BORROWER.  THE FAILURE, IF ANY,
OF BORROWER IN CONNECTION WITH THE OPERATION OF THEIR BUSINESS, TO OBTAIN OR BE
IN COMPLIANCE WITH ANY PERMIT, CERTIFICATE, LICENSE, APPROVAL AND OTHER
AUTHORIZATION, OR TO FILE ANY NOTIFICATION OR REPORT RELATING TO CHEMICAL
SUBSTANCES, AIR EMISSIONS, EFFLUENT DISCHARGES AND HAZARDOUS MATERIAL STORAGE,
TREATMENT, TRANSPORT AND DISPOSAL HAS NOT HAD, NOR WILL IT HAVE, A MATERIAL
ADVERSE EFFECT, AND NO FACTS OR CIRCUMSTANCES EXIST WHICH COULD GIVE RISE TO
LIABILITIES WITH RESPECT TO HAZARDOUS MATERIALS ON THE BUSINESS OR FINANCIAL
CONDITION OF BORROWER WHICH WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


5.24                           RANKING.  THE OBLIGATIONS WILL RANK AT LEAST PARI
PASSU WITH ALL INDEBTEDNESS OF THE BORROWER, EXCEPT INDEBTEDNESS SECURED BY
LIENS PERMITTED UNDER SECTION 6.15.


 


5.25                           INTELLECTUAL PROPERTY.  THE BORROWER OWNS OR HAS
SUFFICIENT AND LEGALLY ENFORCEABLE RIGHTS TO USE ALL MATERIAL LICENSES, PATENTS,
PATENT APPLICATIONS, COPYRIGHTS, SERVICE MARKS, TRADEMARKS, TRADEMARK
APPLICATIONS, AND TRADE NAMES NECESSARY TO CONTINUE TO CONDUCT ITS BUSINESSES AS
HERETOFORE CONDUCTED BY IT, NOW CONDUCTED BY IT, AND NOW PROPOSED TO BE
CONDUCTED BY IT, THE LACK OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A 
MATERIAL ADVERSE EFFECT.  THE BORROWER IS CONDUCTING ITS BUSINESS WITHOUT
INFRINGEMENT OR CLAIM OF INFRINGEMENT OF ANY LICENSE, PATENT, COPYRIGHT, SERVICE
MARK, TRADEMARK, TRADE NAME, TRADE SECRET, OR OTHER INTELLECTUAL PROPERTY RIGHT
OF OTHERS, OTHER THAN ANY SUCH INFRINGEMENTS OR CLAIMS WHICH, IF SUCCESSFULLY
ASSERTED AGAINST OR DETERMINED ADVERSELY TO THE BORROWER, COULD NOT,
INDIVIDUALLY OR COLLECTIVELY REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


ARTICLE VI

 


COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 


6.1                                 FINANCIAL REPORTING.  THE BORROWER WILL
MAINTAIN, FOR ITSELF AND EACH SUBSIDIARY, A SYSTEM OF ACCOUNTING ESTABLISHED AND
ADMINISTERED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, AND
FURNISH TO THE LENDERS:


 

(A)                                  WITHIN 120 DAYS AFTER THE CLOSE OF EACH OF
ITS FISCAL YEARS, AN UNQUALIFIED AUDIT REPORT CERTIFIED BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS ACCEPTABLE TO THE LENDERS, PREPARED IN ACCORDANCE WITH
AGREEMENT ACCOUNTING PRINCIPLES ON A CONSOLIDATED AND CONSOLIDATING BASIS
(CONSOLIDATING STATEMENTS NEED NOT BE CERTIFIED BY SUCH ACCOUNTANTS) FOR ITSELF
AND ITS SUBSIDIARIES, INCLUDING BALANCE SHEETS AS OF THE END OF SUCH PERIOD,
RELATED PROFIT AND LOSS, RETAINED EARNINGS AND RECONCILIATION OF SURPLUS
STATEMENTS, AND A STATEMENT OF CASH FLOWS, ACCOMPANIED BY (I) ANY MANAGEMENT
LETTER PREPARED BY SAID ACCOUNTANTS, AND (II) A CERTIFICATE OF

 

29

--------------------------------------------------------------------------------


 

SAID ACCOUNTANTS THAT, IN THE COURSE OF THEIR EXAMINATION NECESSARY FOR THEIR
CERTIFICATION OF THE FOREGOING, THEY HAVE OBTAINED NO KNOWLEDGE OF ANY DEFAULT
OR UNMATURED DEFAULT, OR IF, IN THE OPINION OF SUCH ACCOUNTANTS, ANY DEFAULT OR
UNMATURED DEFAULT SHALL EXIST, STATING THE NATURE AND STATUS THEREOF.

 

(B)                                 WITHIN 60 DAYS AFTER THE CLOSE OF THE FIRST
THREE QUARTERLY PERIODS OF EACH OF ITS FISCAL YEARS, FOR ITSELF AND ITS
SUBSIDIARIES, CONSOLIDATED AND CONSOLIDATING UNAUDITED BALANCE SHEETS AS AT THE
CLOSE OF EACH SUCH PERIOD AND CONSOLIDATED AND CONSOLIDATING PROFIT AND LOSS,
RETAINED EARNINGS AND RECONCILIATION OF SURPLUS STATEMENTS AND A STATEMENT OF
CASH FLOWS FOR THE PERIOD FROM THE BEGINNING OF SUCH FISCAL YEAR TO THE END OF
SUCH QUARTER, ALL CERTIFIED BY ITS CHIEF FINANCIAL OFFICER.

 

(C)                                  TOGETHER WITH THE FINANCIAL STATEMENTS
REQUIRED UNDER SECTIONS 6.1(A) AND (B), A COMPLIANCE CERTIFICATE IN
SUBSTANTIALLY THE FORM OF EXHIBIT A SIGNED BY ITS CHIEF FINANCIAL OFFICER OR
TREASURER SHOWING THE CALCULATIONS NECESSARY TO DETERMINE COMPLIANCE WITH THIS
AGREEMENT AND STATING THAT NO DEFAULT OR UNMATURED DEFAULT EXISTS, OR IF ANY
DEFAULT OR UNMATURED DEFAULT EXISTS, STATING THE NATURE AND STATUS THEREOF.

 


6.2                                 OTHER REPORTS.  THE BORROWER WILL AND WILL
CAUSE EACH SUBSIDIARY TO DELIVER TO FURNISH TO THE LENDERS THE FOLLOWING:


 

(A)                                  WITHIN 270 DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR, A STATEMENT OF THE UNFUNDED LIABILITIES OF EACH SINGLE EMPLOYER
PLAN, CERTIFIED AS CORRECT BY AN ACTUARY ENROLLED UNDER ERISA.

 

(B)                                 AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
10 DAYS AFTER THE BORROWER KNOWS THAT ANY REPORTABLE EVENT HAS OCCURRED WITH
RESPECT TO ANY PLAN, A STATEMENT, SIGNED BY THE CHIEF FINANCIAL OFFICER OR
TREASURER OF THE BORROWER, DESCRIBING SAID REPORTABLE EVENT AND THE ACTION WHICH
THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO.

 

(C)                                  PROMPTLY UPON THE FURNISHING THEREOF TO THE
SHAREHOLDERS OF THE BORROWER, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND
PROXY STATEMENTS SO FURNISHED.

 

(D)                                 PROMPTLY UPON THE FILING THEREOF, COPIES OF
ALL REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR
REPORTS WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(E)                                  UPON THE EARLIER OF (I) (A) FIFTEEN (15)
DAYS AFTER THE REGULATORY FILING DATE OR (B) SIXTY (60) DAYS AFTER THE CLOSE OF
EACH FISCAL YEAR OF EACH OF RLIC AND MHIC, COPIES OF THE UNAUDITED ANNUAL
STATEMENT OF SUCH INSURANCE SUBSIDIARY, CERTIFIED BY THE CHIEF FINANCIAL OFFICER
OR THE TREASURER OF SUCH INSURANCE SUBSIDIARY, ALL SUCH STATEMENTS TO BE
PREPARED IN ACCORDANCE WITH SAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS
REFLECTED THEREIN AND (II) NO LATER THAN EACH JUNE 15, COPIES OF SUCH ANNUAL
STATEMENTS AUDITED AND CERTIFIED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING.

 

(F)                                    UPON THE EARLIER OF (I) TEN (10) DAYS
AFTER THE REGULATORY FILING DATE OR (II) SIXTY (60) DAYS AFTER THE CLOSE OF EACH
OF THE FIRST THREE (3) FISCAL QUARTERS OF EACH FISCAL YEAR OF

 

30

--------------------------------------------------------------------------------


 

EACH OF RLIC AND MHIC, COPIES OF THE UNAUDITED QUARTERLY STATEMENT OF EACH OF
THE INSURANCE SUBSIDIARIES, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR THE
TREASURER OF RLIC OR MHIC, AS APPLICABLE, ALL SUCH STATEMENTS TO BE PREPARED IN
ACCORDANCE WITH SAP CONSISTENTLY APPLIED THROUGH THE PERIOD REFLECTED THEREIN.

 

(G)                                 PROMPTLY AND IN ANY EVENT WITHIN TEN
(10) DAYS AFTER (I) LEARNING THEREOF, NOTIFICATION OF ANY CHANGES AFTER THE DATE
OF THIS AGREEMENT IN THE RATING GIVEN BY A.M. BEST & CO. IN RESPECT OF ANY
INSURANCE SUBSIDIARY AND (II) RECEIPT THEREOF, COPIES OF ANY RATINGS ANALYSIS
BY A.M. BEST & CO. RELATING TO ANY INSURANCE SUBSIDIARY.

 

(H)                                 COPIES OF ANY OUTSIDE ACTUARIAL REPORTS
PREPARED WITH RESPECT TO THE ADEQUACY OF RESERVES ANALYSIS AND EVALUATION OF
RLIC OR MHIC, PROMPTLY AFTER THE RECEIPT THEREOF, AND NO LATER THAN MARCH 31 OF
EACH YEAR, AN ANNUAL ACTUARIAL OPINION WITH RESPECT TO RLIC AND MHIC IN FORM AND
SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS FROM AN ACTUARIAL FIRM REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS.

 

(I)                                     PROMPTLY UPON THE FILING THEREOF, COPIES
OF ALL REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REPORTS
WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES AND
EXCHANGE COMMISSION, THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, ANY
SECURITIES EXCHANGE, THE NAIC OR ANY INSURANCE COMMISSION OR DEPARTMENT OR
ANALOGOUS GOVERNMENTAL AUTHORITY (INCLUDING ANY FILING MADE BY THE BORROWER OR
ANY SUBSIDIARY PURSUANT TO ANY INSURANCE HOLDING COMPANY ACT OR RELATED RULES OR
REGULATIONS), BUT EXCLUDING ROUTINE OR NON-MATERIAL FILINGS WITH THE NAIC, ANY
INSURANCE COMMISSIONER OR DEPARTMENT OR ANALOGOUS GOVERNMENTAL AUTHORITY.

 

(J)                                     WITHIN 90 DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR, A COPY OF THE ANNUAL RISK BASED CAPITAL REPORTS REGARDING EACH OF
RLIC AND MHIC.

 

(K)                                  WITHIN 120 DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR, A COPY OF THE IRIS RATIOS RELATING TO EACH OF RLIC AND MHIC.

 

(L)                                     WITHIN 90 DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR, A COPY OF THE ANNUAL PROJECTIONS AND BUDGET FOR THE NEXT FISCAL
YEAR FOR THE BORROWER AND ITS SUBSIDIARIES.

 

(M)                               SUCH OTHER INFORMATION (INCLUDING, WITHOUT
LIMITATION, THE ANNUAL BEST’S ADVANCE REPORT SERVICE REPORT PREPARED WITH
RESPECT TO EACH INSURANCE SUBSIDIARY RATED BY A.M. BEST & CO. AND NON-FINANCIAL
INFORMATION) AS THE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY
REQUEST.

 


6.3                                 USE OF PROCEEDS.  THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, USE THE PROCEEDS OF THE ADVANCES FOR WORKING
CAPITAL AND GENERAL CORPORATE PURPOSES.  THE BORROWER WILL NOT, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, USE ANY OF THE PROCEEDS OF THE ADVANCES TO PURCHASE OR
CARRY ANY “MARGIN STOCK” (AS DEFINED IN REGULATION U).


 


6.4                                 NOTICE OF DEFAULT.  THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, GIVE PROMPT NOTICE IN WRITING TO THE LENDERS OF
THE OCCURRENCE OF (A) ANY DEFAULT OR UNMATURED DEFAULT, (B) OF ANY OTHER EVENT
OR DEVELOPMENT, FINANCIAL OR OTHER, RELATING SPECIFICALLY TO THE

 

31

--------------------------------------------------------------------------------


 


BORROWER OR ANY OF ITS SUBSIDIARIES (AND NOT OF A GENERAL ECONOMIC OR POLITICAL
NATURE) WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
(C) THEIR RECEIPT OF ANY NOTICE FROM ANY GOVERNMENTAL AUTHORITY OF THE
EXPIRATION WITHOUT RENEWAL, REVOCATION OR SUSPENSION OF, OR THE INSTITUTION OF
ANY PROCEEDINGS TO REVOKE OR SUSPEND, ANY LICENSE NOW OR HEREAFTER HELD BY ANY
INSURANCE SUBSIDIARY WHICH IS REQUIRED TO CONDUCT INSURANCE BUSINESS IN
COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS AND THE EXPIRATION,
REVOCATION OR SUSPENSION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (D) THEIR RECEIPT OF ANY NOTICE FROM ANY GOVERNMENTAL
AUTHORITY OF THE INSTITUTION OF ANY DISCIPLINARY PROCEEDINGS AGAINST OR IN
RESPECT OF ANY INSURANCE SUBSIDIARY, OR THE ISSUANCE OF ANY ORDER, THE TAKING OF
ANY ACTION OR ANY REQUEST FOR AN EXTRAORDINARY AUDIT FOR CAUSE BY ANY
GOVERNMENTAL AUTHORITY WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (E) ANY MATERIAL JUDICIAL OR
ADMINISTRATIVE ORDER OF WHICH THEY ARE AWARE LIMITING OR CONTROLLING THE
INSURANCE BUSINESS OF ANY INSURANCE SUBSIDIARY (AND NOT THE INSURANCE INDUSTRY
GENERALLY) WHICH HAS BEEN ISSUED OR ADOPTED OR (F) THE COMMENCEMENT OF ANY
LITIGATION OF WHICH THEY ARE AWARE WHICH COULD REASONABLY BE EXPECTED TO CREATE
A MATERIAL ADVERSE EFFECT.


 


6.5                                 TAXES.  THE BORROWER WILL, AND WILL CAUSE
EACH SUBSIDIARY TO, TIMELY FILE COMPLETE AND CORRECT UNITED STATES FEDERAL AND
OTHER MATERIAL FOREIGN, STATE AND LOCAL TAX RETURNS REQUIRED BY LAW AND PAY WHEN
DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES AND LEVIES UPON IT OR ITS
INCOME, PROFITS OR PROPERTY, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES
HAVE BEEN SET ASIDE IN ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES.


 


6.6                                 INSURANCE.  THE BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES INSURANCE ON ALL THEIR PROPERTY IN SUCH AMOUNTS AND COVERING
SUCH RISKS AS IS CONSISTENT WITH SOUND BUSINESS PRACTICE, AND THE BORROWER WILL
FURNISH TO ANY LENDER UPON REQUEST FULL INFORMATION AS TO THE INSURANCE
CARRIED.  THE BORROWER SHALL RETAIN ALL INCIDENTS OF OWNERSHIP OF THE INSURANCE
MAINTAINED PURSUANT HERETO AND SHALL NOT BORROW UPON OR OTHERWISE IMPAIR ITS
RIGHTS TO RECEIVE THE PROCEEDS OF SUCH INSURANCE.  IN THE EVENT THE BORROWER
EITHER FAILS TO PROVIDE THE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS SECTION 6.6 OR AT ANY TIME HEREAFTER SHALL FAIL TO OBTAIN OR
MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED ABOVE, OR TO PAY ANY PREMIUM
IN WHOLE OR IN PART RELATING THERETO, THEN THE AGENT, WITHOUT WAIVING OR
RELEASING ANY OBLIGATION OR DEFAULT BY THE BORROWER HEREUNDER, MAY AT ANY TIME
(BUT SHALL BE UNDER NO OBLIGATION TO ACT), OBTAIN AND MAINTAIN SUCH POLICIES OF
INSURANCE AND PAY SUCH PREMIUM AND TAKE ANY OTHER ACTION WITH RESPECT THERETO,
WHICH THE AGENT DEEMS ADVISABLE.  THE BORROWER MAY LATER CANCEL ANY SUCH
INSURANCE PURCHASED BY THE AGENT, BUT ONLY AFTER PROVIDING THE AGENT WITH
EVIDENCE THAT THE BORROWER HAS OBTAINED THE INSURANCE COVERAGE REQUIRED BY THIS
SECTION.  THE COSTS OF SUCH INSURANCE OBTAINED BY THE AGENT, THROUGH AND
INCLUDING THE EFFECTIVE DATE SUCH INSURANCE COVERAGE IS CANCELED OR EXPIRES,
SHALL BE PAYABLE ON DEMAND BY THE BORROWER TO THE AGENT, TOGETHER WITH INTEREST
AT THE DEFAULT RATE PROVIDED FOR IN SECTION 2.11 ON SUCH AMOUNTS UNTIL REPAID
AND ANY OTHER CHARGES BY THE AGENT IN CONNECTION WITH THE PLACEMENT OF SUCH
INSURANCE.  THE COSTS OF SUCH INSURANCE, WHICH MAY BE GREATER THAN THE COST OF
INSURANCE WHICH THE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN, TOGETHER WITH
INTEREST THEREON AT THE DEFAULT RATE PROVIDED FOR IN SECTION 2.11 AND ANY OTHER
CHARGES BY THE AGENT IN CONNECTION WITH THE PLACEMENT OF SUCH INSURANCE MAY BE
ADDED TO THE TOTAL OBLIGATIONS DUE AND OWING.

 

32

--------------------------------------------------------------------------------


 


6.7                                 COMPLIANCE WITH LAWS.  THE BORROWER WILL,
AND WILL CAUSE EACH SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS,
ORDERS, WRITS, JUDGMENTS, INJUNCTIONS, DECREES OR AWARDS TO WHICH IT MAY BE
SUBJECT INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS, THE FAILURE TO
COMPLY WITH WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


6.8                                 MAINTENANCE OF PROPERTIES.  THE BORROWER
WILL, AND WILL CAUSE EACH SUBSIDIARY TO, DO ALL THINGS NECESSARY TO MAINTAIN,
PRESERVE, PROTECT AND KEEP ITS PROPERTY IN GOOD REPAIR, WORKING ORDER AND
CONDITION, AND MAKE ALL NECESSARY AND PROPER REPAIRS, RENEWALS AND REPLACEMENTS
SO THAT ITS BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY
CONDUCTED AT ALL TIMES.


 


6.9                                 INSPECTION.  THE BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, UPON REASONABLE NOTICE PERMIT THE AGENT AND THE
LENDERS, BY THEIR RESPECTIVE REPRESENTATIVES AND AGENTS, TO INSPECT ANY OF THE
PROPERTY, CORPORATE BOOKS AND FINANCIAL RECORDS OF THE BORROWER AND EACH
SUBSIDIARY, TO EXAMINE AND MAKE COPIES OF THE BOOKS OF ACCOUNTS AND OTHER
FINANCIAL RECORDS OF THE BORROWER AND EACH SUBSIDIARY, AND TO DISCUSS THE
AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER AND EACH SUBSIDIARY WITH, AND TO
BE ADVISED AS TO THE SAME BY, THEIR RESPECTIVE OFFICERS AT SUCH REASONABLE TIMES
AND INTERVALS AS THE LENDERS MAY DESIGNATE.  THE BORROWER WILL KEEP OR CAUSE TO
BE KEPT, AND CAUSE EACH SUBSIDIARY TO KEEP OR CAUSE TO BE KEPT, APPROPRIATE
RECORDS AND BOOKS OF ACCOUNT IN WHICH COMPLETE ENTRIES ARE TO BE MADE REFLECTING
ITS AND THEIR BUSINESS AND FINANCIAL TRANSACTIONS, SUCH ENTRIES TO BE MADE IN
ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES OR SAP, AS APPLICABLE,
CONSISTENTLY APPLIED.


 


6.10                           CONDUCT OF BUSINESS.  THE BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, (A) CARRY ON AND CONDUCT ITS BUSINESS IN SUBSTANTIALLY
THE SAME MANNER AND IN SUBSTANTIALLY THE SAME FIELDS OF ENTERPRISE AS IT IS
PRESENTLY CONDUCTED, (B) DO ALL THINGS NECESSARY TO REMAIN DULY INCORPORATED,
VALIDLY EXISTING AND IN GOOD STANDING AS A DOMESTIC CORPORATION IN ITS
JURISDICTION OF INCORPORATION AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT
ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED EXCEPT
WHERE THE FAILURE TO MAINTAIN SUCH AUTHORITY COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT AND (C) DO ALL THINGS NECESSARY TO RENEW, EXTEND
AND CONTINUE IN EFFECT ALL LICENSES WHICH MAY AT ANY TIME AND FROM TIME TO TIME
BE NECESSARY FOR ANY INSURANCE SUBSIDIARY TO OPERATE ITS INSURANCE BUSINESS IN
COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS EXCEPT FOR ANY LICENSE THE
LOSS OF WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; PROVIDED, THAT ANY INSURANCE SUBSIDIARY MAY WITHDRAW FROM ONE OR MORE
STATES (OTHER THAN ITS STATE OF DOMICILE) AS AN ADMITTED INSURER IF SUCH
WITHDRAWAL IS DETERMINED BY THE SUCH INSURANCE SUBSIDIARY’S BOARD OF DIRECTORS
TO BE IN THE BEST INTEREST OF SUCH INSURANCE SUBSIDIARY AND COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO INSURANCE SUBSIDIARY SHALL
CHANGE ITS STATE OF DOMICILE OR INCORPORATION WITHOUT THE PRIOR WRITTEN CONSENT
OF THE REQUIRED LENDERS.  EACH WHOLLY-OWNED SUBSIDIARY IN EXISTENCE AS OF THE
DATE OF THIS AGREEMENT SHALL CONTINUE TO BE A WHOLLY-OWNED SUBSIDIARY; PROVIDED,
THAT THE BORROWER MAY SELL ALL OF THE CAPITAL STOCK OF ANY SUBSIDIARY, SUBJECT
TO SECTION 6.14 HEREOF.


 


6.11                           DIVIDENDS.  THE BORROWER WILL NOT, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, DECLARE OR PAY ANY DIVIDENDS OR MAKE ANY DISTRIBUTIONS
ON ITS CAPITAL STOCK (OTHER THAN DIVIDENDS PAYABLE IN ITS OWN CAPITAL STOCK) OR
REDEEM, REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY OF ITS CAPITAL STOCK AT
ANY TIME OUTSTANDING, EXCEPT THAT (A) ANY SUBSIDIARY MAY DECLARE AND PAY
DIVIDENDS OR MAKE

 

33

--------------------------------------------------------------------------------


 


DISTRIBUTIONS TO THE BORROWER OR TO A WHOLLY-OWNED SUBSIDIARY, AND (B) THE
BORROWER MAY DECLARE AND PAY DIVIDENDS ON ITS CAPITAL STOCK OR REDEEM,
REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY OF ITS CAPITAL STOCK AT ANY TIME
OUTSTANDING; PROVIDED, THAT NO DEFAULT OR UNMATURED DEFAULT SHALL EXIST BEFORE
OR AFTER GIVING EFFECT TO SUCH DIVIDENDS, REDEMPTIONS, REPURCHASES OR OTHER
ACQUISITIONS OR BE CREATED AS A RESULT THEREOF.


 


6.12                           MERGER.  THE BORROWER WILL NOT, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER PERSON;
PROVIDED, THAT, (X) ANY PERSON MAY MERGE WITH OR INTO THE BORROWER SO LONG AS
(I) NO EVENT OF DEFAULT WILL RESULT THEREFROM, (II) THE BORROWER HAS PERMITTED
WRITTEN NOTICE AT LEAST TWENTY DAYS PRIOR TO THE PROPOSED EFFECTIVE DATE,
(III) THE AGGREGATE CONSIDERATION PAID IN SUCH TRANSACTION DOES NOT EXCEED
$50,000,000 AND (IV) THE BORROWER IS THE SURVIVING ENTITY, AND (Y) SUBJECT TO
SECTION 6.14, A SUBSIDIARY MAY MERGE INTO THE BORROWER OR A WHOLLY-OWNED
SUBSIDIARY.


 


6.13                           SALE OF ASSETS.  THE BORROWER WILL NOT, NOR WILL
IT PERMIT ANY SUBSIDIARY TO, LEASE, SELL, TRANSFER OR OTHERWISE DISPOSE OF ITS
PROPERTY TO ANY OTHER PERSON EXCEPT FOR (A) SALES OF INVESTMENTS IN THE ORDINARY
COURSE OF BUSINESS, (B) THE SALE BY THE BORROWER ON COMMERCIALLY REASONABLE
TERMS OF ITS INVESTMENT IN MAUI JIM, INC., (C) THE SALE BY RLIC ON COMMERCIALLY
REASONABLE TERMS OF ITS INVESTMENT IN TAYLOR, BEAN AND WHITTAKER, AND
(D) LEASES, SALES, TRANSFERS OR OTHER DISPOSITIONS OF ITS PROPERTY THAT,
TOGETHER WITH ALL OTHER PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES LEASED,
SOLD OR DISPOSED OF (OTHER THAN SALES PERMITTED PURSUANT TO CLAUSES (A), (B),
(C) AND (D) OF THIS SECTION 6.13) AS PERMITTED BY THIS SECTION 6.13 SINCE THE
DATE HEREOF DO NOT CONSTITUTE A SUBSTANTIAL PORTION.


 


6.14                           INVESTMENTS AND ACQUISITIONS.  THE BORROWER AND
ITS SUBSIDIARIES MAY MAKE INVESTMENTS (INCLUDING, WITHOUT LIMITATION, LOANS AND
ADVANCES TO, AND OTHER INVESTMENTS IN, ITS SUBSIDIARIES) AND COMMITMENTS
THEREFOR, CREATE SUBSIDIARIES, BECOME A PARTNER IN ANY PARTNERSHIP OR JOINT
VENTURE AND MAKE ACQUISITIONS, SUBJECT TO THE FOLLOWING:


 

(A)                                  THE BORROWER AND ITS SUBSIDIARIES MAY MAKE
ACQUISITIONS SO LONG AS (I) SUCH TRANSACTIONS (A) CONSIST EXCLUSIVELY OF
ACQUISITIONS OF BUSINESSES OR ENTITIES ENGAGED IN THE SPECIALTY PROPERTY AND
CASUALTY BUSINESS, (B) DO NOT CONSTITUTE HOSTILE TAKEOVERS AND (C) DO NOT
REQUIRE THE PAYMENT OF AN AGGREGATE CONSIDERATION IN EXCESS OF $50,000,000 AFTER
THE DATE OF THIS AGREEMENT, (II) THE BORROWER PROVIDES THE AGENT AND EACH LENDER
WITH WRITTEN NOTICE OF SUCH TRANSACTIONS AT LEAST 20 DAYS PRIOR TO THE EFFECTIVE
DATE THEREOF, AND (III) NO DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD OCCUR AFTER GIVING EFFECT THERETO.

 

(B)                                 THE BORROWER AND ITS SUBSIDIARIES MAY MAKE
INVESTMENTS IN DEBT SECURITIES SO LONG AS AT LEAST 90% OF THE PRINCIPAL AMOUNT
OUTSTANDING OF ALL SUCH INVESTMENTS  CONSTITUTES AN INVESTMENT IN INVESTMENT
GRADE OBLIGATIONS.

 

(C)                                  ANY INVESTMENTS MADE BY ANY INSURANCE
SUBSIDIARY MUST BE OF A QUALITY ACCEPTABLE TO THE INSURANCE COMMISSIONER IN THE
RESPECTIVE DOMICILIARY STATE OF SUCH INSURANCE SUBSIDIARY.

 

(D)                                 THE BORROWER AND ITS SUBSIDIARIES MAY MAKE
LOANS TO AND EXTEND GUARANTEES OF LOANS MADE TO EMPLOYEES OF THE BORROWER AND
ITS SUBSIDIARIES TO PURCHASE STOCK OF

 

34

--------------------------------------------------------------------------------


 

THE BORROWER PURSUANT TO AN EMPLOYEE STOCK PURCHASE PLAN, SO LONG AS THE
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING OF ALL SUCH LOANS AND GUARANTEED LOANS
SHALL NOT EXCEED $20,000,000 IN THE AGGREGATE.

 

(E)                                  THE BORROWER AND ITS SUBSIDIARIES MAY
PURCHASE EQUITY SECURITIES ISSUED BY OTHER PERSONS WHICH ARE NOT AFFILIATES
THEREOF AND BECOME A PARTNER IN A PARTNERSHIP OR JOINT VENTURE OR SIMILAR
PERSON, IN EACH CASE IN TRANSACTIONS WHICH DO NOT CONSTITUTE ACQUISITIONS;
PROVIDED, THAT AFTER GIVING EFFECT TO SUCH TRANSACTIONS, THE AGGREGATE FAIR
MARKET VALUE OF ALL EQUITY SECURITIES SO PURCHASED AND THE PARTNERSHIP, JOINT
VENTURE AND OTHER INTERESTS SO OBTAINED SHALL NOT EXCEED AT ANY TIME 20% OF THE
AGGREGATE STATUTORY SURPLUS OF THE INSURANCE SUBSIDIARIES AT SUCH TIME;
PROVIDED, FURTHER, THAT NEITHER (I) INTERESTS IN JOINT VENTURES WHICH ARE
LIMITED LIABILITY COMPANIES ENGAGING IN THE SAME LINES OF BUSINESS AS THE
INSURANCE SUBSIDIARIES NOR (II) PURCHASES OF PUBLICLY TRADED EQUITY SECURITIES
WHICH AGGREGATE LESS THAN 5% OF THE OUTSTANDING EQUITY SECURITIES OF A PERSON
SHALL COUNT TOWARD SUCH LIMITATION.

 


6.15                           LIENS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, CREATE, INCUR, OR SUFFER TO EXIST ANY LIEN IN, OF OR ON THE
PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT:


 

(A)                                  LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES OR LEVIES ON ITS PROPERTY IF THE SAME SHALL NOT AT THE TIME
BE DELINQUENT OR THEREAFTER CAN BE PAID WITHOUT PENALTY, OR ARE BEING CONTESTED
IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN
ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES SHALL HAVE BEEN SET ASIDE ON ITS
BOOKS.

 

(B)                                 LIENS IMPOSED BY LAW, SUCH AS CARRIERS’,
WAREHOUSEMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS WHICH SECURE PAYMENT OF OBLIGATIONS NOT MORE THAN 60
DAYS PAST DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE ON ITS
BOOKS.

 

(C)                                  LIENS ARISING OUT OF PLEDGES OR DEPOSITS
UNDER WORKER’S COMPENSATION LAWS, UNEMPLOYMENT INSURANCE, PENSION PLANS, OR
OTHER SOCIAL SECURITY OR RETIREMENT BENEFITS, OR SIMILAR LEGISLATION.

 

(D)                                 UTILITY EASEMENTS, BUILDING RESTRICTIONS AND
SUCH OTHER ENCUMBRANCES OR CHARGES AGAINST REAL PROPERTY AS ARE OF A NATURE
GENERALLY EXISTING WITH RESPECT TO PROPERTIES OF A SIMILAR CHARACTER AND WHICH
DO NOT IN ANY MATERIAL WAY AFFECT THE MARKETABILITY OF THE SAME OR INTERFERE
WITH THE USE THEREOF IN THE BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES.

 

(E)                                  RESERVED

 

(F)                                    PURCHASE MONEY LIENS UPON OR IN REAL
PROPERTY OR EQUIPMENT ACQUIRED OR HELD BY THE BORROWER OR ANY SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF SUCH PROPERTY OR
EQUIPMENT OR TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY SUCH PROPERTY OR EQUIPMENT
TO BE SUBJECT TO SUCH LIENS, OR LIENS EXISTING ON ANY SUCH PROPERTY OR EQUIPMENT
AT THE TIME OF ACQUISITION OR WITHIN 180 DAYS FOLLOWING SUCH ACQUISITION (OTHER
THAN ANY SUCH LIENS CREATED IN

 

35

--------------------------------------------------------------------------------


 

CONTEMPLATION OF SUCH ACQUISITION THAT DO NOT SECURE THE PURCHASE PRICE), OR
EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY OF THE FOREGOING FOR THE SAME OR A
LESSER AMOUNT; PROVIDED THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY PROPERTY
OTHER THAN THE PROPERTY OR EQUIPMENT BEING ACQUIRED, CONSTRUCTED OR IMPROVED,
AND NO SUCH EXTENSION, RENEWAL OR REPLACEMENT SHALL EXTEND TO OR COVER ANY
PROPERTY NOT THERETOFORE SUBJECT TO THE LIEN BEING EXTENDED, RENEWED OR
REPLACED.

 

(G)                                 LIENS ARISING IN CONNECTION WITH CAPITALIZED
LEASES; PROVIDED THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY ASSETS OTHER
THAN THE ASSETS SUBJECT TO SUCH CAPITALIZED LEASES.

 

(H)                                 LIENS SECURING FINANCIAL HEDGES ARISING IN
THE ORDINARY COURSE OF BUSINESS.

 

(I)                                     LIENS ON SECURITIES ARISING OUT OF
REPURCHASE AGREEMENTS PERMITTED BY THE TERMS OF THIS AGREEMENT.

 

(J)                                     LIENS CONSISTING OF DEPOSITS MADE BY AN
INSURANCE SUBSIDIARY WITH ANY GOVERNMENTAL AUTHORITY OR LIENS OR CLAIMS IMPOSED
OR REQUIRED BY APPLICABLE INSURANCE LAW OR REGULATION AGAINST THE PROPERTY OF
ANY INSURANCE SUBSIDIARY, IN EACH CASE IN FAVOR OF POLICYHOLDERS OF SUCH
INSURANCE SUBSIDIARY OR ANY GOVERNMENTAL AUTHORITY AND IN THE ORDINARY COURSE OF
SUCH INSURANCE SUBSIDIARY’S BUSINESS.

 

(K)                                  LIENS ON INVESTMENTS AND CASH BALANCES OF
ANY INSURANCE SUBSIDIARY (OTHER THAN CAPITAL STOCK OR ANY SUBSIDIARY) SECURING
OBLIGATIONS OF THE BORROWER OR ANY INSURANCE SUBSIDIARY IN RESPECT OF
(I) LETTERS OF CREDIT OBTAINED IN THE ORDINARY COURSE OF BUSINESS AND/OR
(II) TRUST ARRANGEMENTS FORMED IN THE ORDINARY COURSE OF BUSINESS FOR THE
BENEFIT OF CEDENTS TO SECURE REINSURANCE RECOVERABLES OWED TO THEM BY ANY
INSURANCE SUBSIDIARY.

 

(L)                                     THE REPLACEMENT, EXTENSION OR RENEWAL OF
ANY LIEN PERMITTED BY CLAUSE (E) OR (G) ABOVE UPON OR IN THE SAME PROPERTY
THERETOFORE SUBJECT THERETO OR THE REPLACEMENT, EXTENSION OR RENEWAL (WITHOUT
INCREASE IN THE AMOUNT (OTHER THAN IN RESPECT OF FEES, EXPENSES AND PREMIUMS, IF
ANY) OR CHANGE IN ANY DIRECT OR CONTINGENT OBLIGOR) OF THE INDEBTEDNESS SECURED
THEREBY.

 

(M)                               LIENS SECURING OBLIGATIONS OWED BY ANY
SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY.

 

(N)                                 LIENS INCURRED IN THE ORDINARY COURSE OF
BUSINESS IN FAVOR OF FINANCIAL INTERMEDIARIES AND CLEARING AGENTS PENDING
CLEARANCE OF PAYMENTS FOR INVESTMENTS OR IN THE NATURE OF SET-OFF, BANKER’S LIEN
OR SIMILAR RIGHTS AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS.

 

(O)                                 JUDGMENT OR JUDICIAL ATTACHMENT LIENS;
PROVIDED, THAT THE ENFORCEMENT OF SUCH LIENS IS EFFECTIVELY STAYED AND THE
CLAIMS SECURED THEREBY ARE BEING ACTIVELY CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS.

 

(P)                                 LIENS SECURING UP TO AN AGGREGATE AMOUNT OF
$50,000,000 OF OBLIGATIONS OF THE BORROWER OR ANY INSURANCE SUBSIDIARY ARISING
OUT OF CATASTROPHE BOND FINANCING.

 

36

--------------------------------------------------------------------------------


 

(Q)                                 LIENS SECURING INDEBTEDNESS OR OBLIGATIONS
(IN ADDITION TO THAT DESCRIBED IN CLAUSES (A) THROUGH (P) ABOVE), IN AN
AGGREGATE AMOUNT NOT TO EXCEED $30,000,000 AT ANY ONE TIME OUTSTANDING.

 


6.16                           REINSURANCE.  AFTER THE DATE OF THIS AGREEMENT,
THE BORROWER WILL NOT PERMIT RLIC OR MHIC TO MODIFY ITS REINSURANCE ARRANGEMENTS
IN A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.17                           AFFILIATES.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY TRANSACTION (INCLUDING, WITHOUT
LIMITATION, THE PURCHASE, EXCHANGE OR SALE OF ANY PROPERTY OR SERVICE) WITH, OR
MAKE ANY PAYMENT OR TRANSFER TO, ANY AFFILIATE EXCEPT (A) TRANSACTIONS BETWEEN
SUBSIDIARIES AND/OR PAYMENTS BY OR TRANSFERS FROM ONE SUBSIDIARY TO ANOTHER OR
(B) IN THE ORDINARY COURSE OF BUSINESS AND PURSUANT TO THE REASONABLE
REQUIREMENTS OF THE BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND UPON FAIR AND
REASONABLE TERMS NO LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN THE
BORROWER OR SUCH SUBSIDIARY WOULD OBTAIN IN A COMPARABLE ARMS-LENGTH
TRANSACTION.


 


6.18                           FINANCIAL COVENANTS.

 


6.18.1                  INTEREST COVERAGE RATIO.  THE BORROWER WILL NOT PERMIT
THE INTEREST COVERAGE RATIO, DETERMINED AS OF THE END OF EACH OF ITS FISCAL
QUARTERS FOR THE THEN MOST-RECENTLY ENDED FOUR FISCAL QUARTERS TO BE LESS THAN
4.0 TO 1.0.


 


6.18.2                  LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE RATIO,
DETERMINED AS OF THE END OF EACH OF ITS FISCAL QUARTERS, OF (A) CONSOLIDATED
INDEBTEDNESS TO (B) CONSOLIDATED TOTAL CAPITALIZATION TO BE GREATER THAN .30 TO
1.0.


 


6.18.3                  FIXED CHARGE COVERAGE RATIO.  THE BORROWER WILL NOT
PERMIT THE FIXED CHARGE COVERAGE RATIO, DETERMINED AS OF THE END OF EACH OF ITS
FISCAL QUARTERS FOR THE THEN MOST-RECENTLY ENDED FOUR FISCAL QUARTERS, TO BE
LESS THAN 1.5 TO 1.0.


 


6.18.4                  RISK-BASED CAPITAL.  AT ALL TIMES AFTER MARCH 31, 2005,
CAUSE EACH OF RLIC AND MHIC TO MAINTAIN A RATIO OF (A) TOTAL ADJUSTED CAPITAL
(AS DEFINED IN THE RISK-BASED CAPITAL ACT OR IN THE RULES AND PROCEDURES
PRESCRIBED FROM TIME TO TIME BY THE NAIC WITH RESPECT THERETO) TO (B) THE
COMPANY ACTION LEVEL RBC (AS DEFINED IN THE RISK-BASED CAPITAL ACT OR IN THE
RULES AND PROCEDURES PRESCRIBED FROM TIME TO TIME BY THE NAIC WITH RESPECT
THERETO) OF AT LEAST ONE HUNDRED SEVENTY FIVE PERCENT (175%).


 


6.19                           JPMCB CREDIT FACILITY PREPAYMENTS.  THE BORROWER
SHALL NOT (A) PAY ANY AMOUNT UNDER THE JPMCB CREDIT FACILITY IF, AFTER GIVING
EFFECT THERETO, AND TO ANY COMMITMENT PAYMENT MADE HEREUNDER, THE PRINCIPAL
AMOUNT OUTSTANDING UNDER THE JPMCB CREDIT FACILITY WOULD BE LESS THAN THE
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING ADVANCES HEREUNDER OR (B) ENTER
INTO ANY TRANSACTION THAT HAS A SUBSTANTIALLY SIMILAR EFFECT.

 

37

--------------------------------------------------------------------------------



ARTICLE VII


 


DEFAULTS


 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Agent under or
in connection with this Agreement, any Loan, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date as of which made.

 

7.2           Nonpayment of principal of any Loan when due, or nonpayment of
interest upon any Loan or of any commitment fee or other obligations under any
of the Loan Documents within five days after the same becomes due.

 

7.3           The breach by the Borrower of any of the terms or provisions of
Sections 6.3, 6.4(a), or 6.10 through 6.19.

 

7.4           The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within twenty (20) Business
Days after written notice from the Agent or any Lender.

 

7.5           Failure of the Borrower or any of its Subsidiaries to pay when due
any Material Indebtedness; or the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

 

7.6           The Borrower or any of its Subsidiaries shall (a) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (b) make an assignment for the benefit of creditors,
(c) apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (d) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment, rehabilitation
or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors or fail to file an answer or
other pleading denying the material allegations of any such proceeding filed
against it, (e) take any corporate or

 

38

--------------------------------------------------------------------------------


 

partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (f) fail to contest in good faith any appointment or
proceeding described in Section 7.7.

 

7.7           Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(d) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.

 

7.8           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries which, when taken together
with all other Property of the Borrower and its Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve-month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.

 

7.9           The Borrower or any of its Subsidiaries shall fail within 30 days
to pay (or make arrangements to pay), bond or otherwise discharge one or more
judgments which are not stayed on appeal or otherwise being appropriately
contested in good faith and which are (a) judgments or orders for the payment of
money in excess of $10,000,000 (or the equivalent thereof in currencies other
than U.S. Dollars) in the aggregate, or (b) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

7.10         The Unfunded Liabilities of all Single Employer Plans shall exceed
in the aggregate $1,000,000 or any Reportable Event shall occur in connection
with any Plan.

 

7.11         Any Change in Control shall occur.

 

7.12         Any material License of RLIC or MHIC (a) shall be revoked by the
Governmental Authority which issued a material License, or any action
(administrative or judicial) to revoke a material License shall have been
commenced against RLIC or MHIC and shall not have been dismissed within 180 days
after the commencement thereof, (b) shall be suspended by such Governmental
Authority for a period in excess of thirty (30) days or (c) shall not be
reissued or renewed by such Governmental Authority upon the expiration thereof
following application for such reissuance or renewal by RLIC or MHIC, as
applicable.

 

7.13         The Insurance Subsidiaries shall be the subject of one or more
final non-appealable orders imposing a fine in an amount in excess of
$10,000,000 in any single instance or other such orders imposing fines in excess
of $35,000,000 in the aggregate after the date of this Agreement by or at the
request of one or more state insurance regulatory agencies as a result of the
violation by such Insurance Subsidiaries of such states’ applicable insurance
laws or the regulations promulgated in connection therewith.

 

7.14         Any Insurance Subsidiary shall become subject to any conservation,
rehabilitation or liquidation order, directive or mandate issued by any
Governmental Authority or any

 

39

--------------------------------------------------------------------------------


 

Insurance Subsidiary shall become subject to any other directive or mandate
issued by any Governmental Authority which could reasonably be expected to have
a Material Adverse Effect and which is not stayed within ten (10) days.

 


ARTICLE VIII


 


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


 


8.1           ACCELERATION.  IF ANY DEFAULT DESCRIBED IN SECTION 7.6 OR 7.7
OCCURS WITH RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS HEREUNDER SHALL AUTOMATICALLY TERMINATE AND THE OBLIGATIONS SHALL
IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY ELECTION OR ACTION ON THE PART OF
THE AGENT OR ANY LENDER.  IF ANY OTHER DEFAULT OCCURS, THE REQUIRED LENDERS (OR
THE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS) MAY TERMINATE OR SUSPEND THE
OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER, OR DECLARE THE OBLIGATIONS
TO BE DUE AND PAYABLE, OR BOTH, WHEREUPON THE OBLIGATIONS SHALL BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF
ANY KIND, ALL OF WHICH THE BORROWER HEREBY EXPRESSLY WAIVES.


 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

 


8.2           AMENDMENTS.  SUBJECT TO THE PROVISIONS OF THIS SECTION 8.2, THE
REQUIRED LENDERS (OR THE AGENT WITH THE CONSENT IN WRITING OF THE REQUIRED
LENDERS) AND THE BORROWER MAY ENTER INTO AGREEMENTS SUPPLEMENTAL HERETO FOR THE
PURPOSE OF ADDING OR MODIFYING ANY PROVISIONS TO THE LOAN DOCUMENTS OR CHANGING
IN ANY MANNER THE RIGHTS OF THE LENDERS OR THE BORROWER HEREUNDER OR WAIVING ANY
DEFAULT HEREUNDER; PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL,
WITHOUT THE CONSENT OF ALL OF THE LENDERS ADVERSELY AFFECTED THEREBY (OR IN THE
CASE OF SECTION 8.2(B), (D) AND (E), ALL OF THE LENDERS):


 

(A)           EXTEND THE FINAL MATURITY OF ANY LOAN OR FORGIVE ALL OR ANY
PORTION OF THE PRINCIPAL AMOUNT THEREOF, OR REDUCE THE RATE OR EXTEND THE TIME
OF PAYMENT OF INTEREST OR FEES THEREON.

 

(B)           REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED
LENDERS.

 

(C)           EXTEND THE FACILITY TERMINATION DATE, OR REDUCE THE AMOUNT OR
EXTEND THE PAYMENT DATE FOR, THE MANDATORY PAYMENTS REQUIRED UNDER SECTION 2.2,
OR INCREASE THE AMOUNT OF THE AGGREGATE COMMITMENT OR OF THE COMMITMENT OF ANY
LENDER HEREUNDER.

 

(D)           PERMIT THE BORROWER TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT.

 

(E)           AMEND THIS SECTION 8.2 OR SECTION 10.1 OR 10.2.

 

40

--------------------------------------------------------------------------------


 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  The Agent may waive payment
of the fee required under Section 12.3.2 without obtaining the consent of any
other party to this Agreement.

 


8.3           PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION OF THE LENDERS OR
THE AGENT TO EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS SHALL IMPAIR SUCH RIGHT
OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR AN ACQUIESCENCE THEREIN, AND
THE MAKING OF A LOAN NOTWITHSTANDING THE EXISTENCE OF A DEFAULT OR THE INABILITY
OF THE BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO SUCH LOAN SHALL NOT
CONSTITUTE ANY WAIVER OR ACQUIESCENCE.  ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH RIGHT SHALL NOT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, AND NO WAIVER, AMENDMENT OR OTHER VARIATION OF THE TERMS,
CONDITIONS OR PROVISIONS OF THE LOAN DOCUMENTS WHATSOEVER SHALL BE VALID UNLESS
IN WRITING SIGNED BY THE LENDERS REQUIRED PURSUANT TO SECTION 8.2, AND THEN ONLY
TO THE EXTENT IN SUCH WRITING SPECIFICALLY SET FORTH.  ALL REMEDIES CONTAINED IN
THE LOAN DOCUMENTS OR BY LAW AFFORDED SHALL BE CUMULATIVE AND ALL SHALL BE
AVAILABLE TO THE AGENT AND THE LENDERS UNTIL THE OBLIGATIONS HAVE BEEN PAID IN
FULL.


 


ARTICLE IX


 


GENERAL PROVISIONS


 


9.1           SURVIVAL OF REPRESENTATIONS.  ALL REPRESENTATIONS AND WARRANTIES
OF THE BORROWER CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE MAKING OF THE
LOANS HEREIN CONTEMPLATED.


 


9.2           GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, NO LENDER SHALL BE OBLIGATED TO EXTEND CREDIT TO
THE BORROWER IN VIOLATION OF ANY LIMITATION OR PROHIBITION PROVIDED BY ANY
APPLICABLE STATUTE OR REGULATION.


 


9.3           HEADINGS.  SECTION HEADINGS IN THE LOAN DOCUMENTS ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT GOVERN THE INTERPRETATION OF ANY OF
THE PROVISIONS OF THE LOAN DOCUMENTS.


 


9.4           ENTIRE AGREEMENT.  THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE AGENT AND THE LENDERS AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE BORROWER, THE AGENT AND THE
LENDERS RELATING TO THE SUBJECT MATTER THEREOF OTHER THAN THOSE CONTAINED IN THE
FEE LETTER DESCRIBED IN SECTION 10.13 WHICH SHALL SURVIVE AND REMAIN IN FULL
FORCE AND EFFECT DURING THE TERM OF THIS AGREEMENT.


 


9.5           SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT.  THE RESPECTIVE
OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND NO LENDER
SHALL BE THE PARTNER OR AGENT OF ANY OTHER (EXCEPT TO THE EXTENT TO WHICH THE
AGENT IS AUTHORIZED TO ACT AS SUCH).  THE FAILURE OF ANY LENDER TO PERFORM ANY
OF ITS OBLIGATIONS HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER.  THIS AGREEMENT SHALL NOT BE CONSTRUED SO AS TO CONFER
ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED, HOWEVER, THAT THE PARTIES
HERETO EXPRESSLY AGREE THAT THE ARRANGER SHALL ENJOY THE BENEFITS OF THE
PROVISIONS OF SECTIONS 9.6, 9.10 AND 10.11 TO THE EXTENT SPECIFICALLY SET

 

41

--------------------------------------------------------------------------------


 


FORTH THEREIN AND SHALL HAVE THE RIGHT TO ENFORCE SUCH PROVISIONS ON ITS OWN
BEHALF AND IN ITS OWN NAME TO THE SAME EXTENT AS IF IT WERE A PARTY TO THIS
AGREEMENT.


 


9.6           EXPENSES; INDEMNIFICATION.  (A) THE BORROWER SHALL REIMBURSE THE
AGENT AND THE ARRANGER FOR ANY COSTS, INTERNAL CHARGES AND OUT-OF-POCKET
EXPENSES (INCLUDING ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT,
WHICH ATTORNEYS MAY BE EMPLOYEES OF THE AGENT) PAID OR INCURRED BY THE AGENT OR
THE ARRANGER IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY, REVIEW, AMENDMENT, MODIFICATION, AND ADMINISTRATION OF THE LOAN
DOCUMENTS.  THE BORROWER ALSO AGREES TO REIMBURSE THE AGENT, THE ARRANGER AND
THE LENDERS FOR ANY COSTS, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES
(INCLUDING ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT, THE
ARRANGER AND THE LENDERS, WHICH ATTORNEYS MAY BE EMPLOYEES OF THE AGENT, THE
ARRANGER OR THE LENDERS) PAID OR INCURRED BY THE AGENT, THE ARRANGER OR ANY
LENDER IN CONNECTION WITH THE COLLECTION AND ENFORCEMENT OF THE LOAN DOCUMENTS.


 

(B)           THE BORROWER HEREBY FURTHER AGREES TO INDEMNIFY THE AGENT, THE
ARRANGER, EACH LENDER, THEIR RESPECTIVE AFFILIATES, AND EACH OF THEIR DIRECTORS,
OFFICERS AND EMPLOYEES AGAINST ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES
OF LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT THE AGENT, THE ARRANGER,
ANY LENDER OR ANY AFFILIATE IS A PARTY THERETO) WHICH ANY OF THEM MAY PAY OR
INCUR ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE DIRECT OR INDIRECT APPLICATION OR
PROPOSED APPLICATION OF THE PROCEEDS OF ANY LOAN HEREUNDER EXCEPT TO THE EXTENT
THAT THEY ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY SEEKING
INDEMNIFICATION.  THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 9.6 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


9.7           NUMBERS OF DOCUMENTS.  ALL STATEMENTS, NOTICES, CLOSING DOCUMENTS,
AND REQUESTS HEREUNDER SHALL BE FURNISHED TO THE AGENT WITH SUFFICIENT
COUNTERPARTS SO THAT THE AGENT MAY FURNISH ONE TO EACH OF THE LENDERS.


 


9.8           ACCOUNTING.  EXCEPT AS PROVIDED TO THE CONTRARY HEREIN, ALL
ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED AND ALL ACCOUNTING
DETERMINATIONS HEREUNDER SHALL BE MADE IN ACCORDANCE WITH AGREEMENT ACCOUNTING
PRINCIPLES OR SAP, AS APPLICABLE EXCEPT THAT ANY CALCULATION OR DETERMINATION
WHICH IS TO BE MADE ON A CONSOLIDATED BASIS SHALL BE MADE FOR THE BORROWER AND
ALL ITS SUBSIDIARIES, INCLUDING THOSE SUBSIDIARIES, IF ANY, WHICH ARE
UNCONSOLIDATED ON THE BORROWER’S AUDITED FINANCIAL STATEMENTS, AND PROVIDED
THAT, IF THE BORROWER NOTIFIES THE AGENT THAT THE BORROWER WISHES TO AMEND ANY
PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE IN GAAP OR SAP (OR IF THE
AGENT NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS WISH TO AMEND ANY
PROVISION HEREOF FOR SUCH PURPOSE), THEN SUCH PROVISION SHALL BE APPLIED ON THE
BASIS OF GAAP OR SAP IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP OR
SAP BECAME EFFECTIVE, UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH PROVISION IS
AMENDED IN A MANNER SATISFACTORY TO THE BORROWER AND THE REQUIRED LENDERS.


 


9.9           SEVERABILITY OF PROVISIONS.  ANY PROVISION IN ANY LOAN DOCUMENT
THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY JURISDICTION
SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR INVALID
WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT

 

42

--------------------------------------------------------------------------------


 


JURISDICTION OR THE OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN
ANY OTHER JURISDICTION, AND TO THIS END THE PROVISIONS OF ALL LOAN DOCUMENTS ARE
DECLARED TO BE SEVERABLE.


 


9.10         NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE BORROWER ON
THE ONE HAND AND THE LENDERS AND THE AGENT ON THE OTHER HAND SHALL BE SOLELY
THAT OF BORROWER AND LENDER.  NEITHER THE AGENT, THE ARRANGER NOR ANY LENDER
SHALL HAVE ANY FIDUCIARY RESPONSIBILITIES TO THE BORROWER.  NEITHER THE AGENT,
THE ARRANGER NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO THE BORROWER TO
REVIEW OR INFORM THE BORROWER OF ANY MATTER IN CONNECTION WITH ANY PHASE OF THE
BORROWER’S BUSINESS OR OPERATIONS.  THE BORROWER AGREES THAT NEITHER THE AGENT,
THE ARRANGER NOR ANY LENDER SHALL HAVE LIABILITY TO THE BORROWER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY THE BORROWER IN
CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO, THE TRANSACTIONS
CONTEMPLATED AND THE RELATIONSHIP ESTABLISHED BY THE LOAN DOCUMENTS, OR ANY ACT,
OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH
LOSSES RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY
FROM WHICH RECOVERY IS SOUGHT.  NEITHER THE AGENT, THE ARRANGER NOR ANY LENDER
SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR, ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES SUFFERED BY THE BORROWER IN CONNECTION WITH, ARISING OUT OF, OR
IN ANY WAY RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.


 


9.11         CONFIDENTIALITY.  EACH LENDER AGREES TO HOLD ANY CONFIDENTIAL
INFORMATION WHICH IT MAY RECEIVE FROM THE BORROWER PURSUANT TO THIS AGREEMENT IN
CONFIDENCE, EXCEPT FOR DISCLOSURE (I) TO ITS AFFILIATES AND TO OTHER LENDERS AND
THEIR RESPECTIVE AFFILIATES, (II) TO LEGAL COUNSEL, ACCOUNTANTS, AND OTHER
PROFESSIONAL ADVISORS TO SUCH LENDER OR TO A TRANSFEREE, (III) TO REGULATORY
OFFICIALS, (IV) TO ANY PERSON AS REQUESTED PURSUANT TO OR AS REQUIRED BY LAW,
REGULATION, OR LEGAL PROCESS, (V) TO ANY PERSON IN CONNECTION WITH ANY LEGAL
PROCEEDING TO WHICH SUCH LENDER IS A PARTY, (VI) TO SUCH LENDER’S DIRECT OR
INDIRECT CONTRACTUAL COUNTERPARTIES IN SWAP AGREEMENTS OR TO LEGAL COUNSEL,
ACCOUNTANTS AND OTHER PROFESSIONAL ADVISORS TO SUCH COUNTERPARTIES,
(VII) PERMITTED BY SECTION 12.4 AND (VIII) TO RATING AGENCIES IF REQUESTED OR
REQUIRED BY SUCH AGENCIES IN CONNECTION WITH A RATING RELATING TO THE ADVANCES
HEREUNDER.


 


9.12         NONRELIANCE.  EACH LENDER HEREBY REPRESENTS THAT IT IS NOT RELYING
ON OR LOOKING TO ANY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM) FOR THE REPAYMENT OF THE LOANS PROVIDED
FOR HEREIN.


 


9.13         DISCLOSURE.  THE BORROWER AND EACH LENDER HEREBY ACKNOWLEDGE AND
AGREE THAT JPMCB AND/OR ITS AFFILIATES FROM TIME TO TIME MAY HOLD INVESTMENTS
IN, MAKE OTHER LOANS TO OR HAVE OTHER RELATIONSHIPS WITH THE BORROWER AND ITS
AFFILIATES.


 


9.14         USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD CERTAIN
INFORMATION AND DOCUMENTATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND SUCH OTHER INFORMATION THAT
WILL ALLOW SUCH LENDER TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE ACT.

 

43

--------------------------------------------------------------------------------


 


9.15         AMENDMENT AND RESTATEMENT.


 

(A)           ON THE RESTATEMENT DATE, THE EXISTING AGREEMENT SHALL BE AMENDED,
RESTATED AND SUPERSEDED IN ITS ENTIRETY.  THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT (A) THIS AGREEMENT, THE NOTES DELIVERED PURSUANT TO SECTION 2.13 (THE
“RESTATED NOTES”) AND THE OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH DO NOT CONSTITUTE A NOVATION, PAYMENT AND REBORROWING, OR
TERMINATION OF THE “OBLIGATIONS” (AS DEFINED IN THE EXISTING AGREEMENT) UNDER
THE EXISTING AGREEMENT AS IN EFFECT PRIOR TO THE RESTATEMENT DATE; (B) SUCH
“OBLIGATIONS” ARE IN ALL RESPECTS CONTINUING WITH ONLY THE TERMS THEREOF BEING
MODIFIED AS PROVIDED IN THIS AGREEMENT; AND (C) UPON THE EFFECTIVENESS OF THIS
AGREEMENT ALL LOANS OUTSTANDING UNDER THE EXISTING AGREEMENT IMMEDIATELY BEFORE
THE EFFECTIVENESS OF THIS AGREEMENT WILL BE PART OF THE LOANS HEREUNDER ON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.

 

(B)           NOTWITHSTANDING THE MODIFICATIONS EFFECTED BY THIS AGREEMENT OF
THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER CONTAINED IN THE
EXISTING AGREEMENT, THE BORROWER ACKNOWLEDGES AND AGREES THAT ANY CHOSES IN
ACTION OR OTHER RIGHTS CREATED IN FAVOR OF ANY LENDER AND ITS RESPECTIVE
SUCCESSORS ARISING OUT OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER
CONTAINED IN OR DELIVERED (INCLUDING REPRESENTATIONS AND WARRANTIES DELIVERED IN
CONNECTION WITH THE MAKING OF THE LOANS OR OTHER EXTENSIONS OF CREDIT
THEREUNDER) IN CONNECTION WITH THE EXISTING AGREEMENT, SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IT IS
UNDERSTOOD AND AGREED THAT THE BORROWER’S MONETARY OBLIGATIONS UNDER THE
EXISTING AGREEMENT IN RESPECT OF THE LOANS THEREUNDER, (INCLUDING ALL
“OBLIGATIONS,” AS DEFINED THEREUNDER) ARE EVIDENCED BY THIS AGREEMENT AS
PROVIDED IN ARTICLE I HEREOF.

 

(C)           ALL INDEMNIFICATION OBLIGATIONS OF THE BORROWER PURSUANT TO THE
EXISTING AGREEMENT SHALL SURVIVE THE AMENDMENT AND RESTATEMENT OF THE EXISTING
AGREEMENT PURSUANT TO THIS AGREEMENT.

 

(D)           ON AND AFTER THE RESTATEMENT DATE, (I) EACH REFERENCE IN THE LOAN
DOCUMENTS TO THE “CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR SIMILAR WORDS
REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE TO THIS
AGREEMENT AND (II) EACH REFERENCE IN THE LOAN DOCUMENTS TO A “NOTE” SHALL MEAN
AND BE A NOTE AS DEFINED IN THIS AGREEMENT.

 


ARTICLE X


 


THE AGENT


 


10.1         APPOINTMENT; NATURE OF RELATIONSHIP.  LASALLE IS HEREBY APPOINTED
BY EACH OF THE LENDERS AS ITS CONTRACTUAL REPRESENTATIVE (HEREIN REFERRED TO AS
THE “AGENT”) HEREUNDER AND UNDER EACH OTHER LOAN DOCUMENT, AND EACH OF THE
LENDERS IRREVOCABLY AUTHORIZES THE AGENT TO ACT AS THE CONTRACTUAL
REPRESENTATIVE OF SUCH LENDER WITH THE RIGHTS AND DUTIES EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS.  THE AGENT AGREES TO ACT AS SUCH
CONTRACTUAL REPRESENTATIVE UPON THE EXPRESS CONDITIONS CONTAINED IN THIS
ARTICLE X.  NOTWITHSTANDING THE USE OF THE DEFINED TERM “AGENT,” IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT THE AGENT SHALL NOT HAVE ANY FIDUCIARY
RESPONSIBILITIES TO ANY LENDER BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND THAT

 

44

--------------------------------------------------------------------------------


 


THE AGENT IS MERELY ACTING AS THE CONTRACTUAL REPRESENTATIVE OF THE LENDERS WITH
ONLY THOSE DUTIES AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  IN ITS CAPACITY AS THE LENDERS’ CONTRACTUAL REPRESENTATIVE, THE
AGENT (I) DOES NOT HEREBY ASSUME ANY FIDUCIARY DUTIES TO ANY OF THE LENDERS,
(II) IS A “REPRESENTATIVE” OF THE LENDERS WITHIN THE MEANING OF THE TERM
“SECURED PARTY” AS DEFINED IN THE ILLINOIS UNIFORM COMMERCIAL CODE AND (III) IS
ACTING AS AN INDEPENDENT CONTRACTOR, THE RIGHTS AND DUTIES OF WHICH ARE LIMITED
TO THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
EACH OF THE LENDERS HEREBY AGREES TO ASSERT NO CLAIM AGAINST THE AGENT ON ANY
AGENCY THEORY OR ANY OTHER THEORY OF LIABILITY FOR BREACH OF FIDUCIARY DUTY, ALL
OF WHICH CLAIMS EACH LENDER HEREBY WAIVES.


 


10.2         POWERS.  THE AGENT SHALL HAVE AND MAY EXERCISE SUCH POWERS UNDER
THE LOAN DOCUMENTS AS ARE SPECIFICALLY DELEGATED TO THE AGENT BY THE TERMS OF
EACH THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO. 
THE AGENT SHALL HAVE NO IMPLIED DUTIES TO THE LENDERS, OR ANY OBLIGATION TO THE
LENDERS TO TAKE ANY ACTION THEREUNDER EXCEPT ANY ACTION SPECIFICALLY PROVIDED BY
THE LOAN DOCUMENTS TO BE TAKEN BY THE AGENT.


 


10.3         GENERAL IMMUNITY.  NEITHER THE AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO THE BORROWER, THE LENDERS OR
ANY LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION HEREWITH OR THEREWITH EXCEPT
TO THE EXTENT SUCH ACTION OR INACTION IS DETERMINED IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE ARISEN FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON.


 


10.4         NO RESPONSIBILITY FOR LOANS, RECITALS, ETC.  NEITHER THE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE RESPONSIBLE FOR OR
HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO, OR VERIFY (A) ANY STATEMENT, WARRANTY
OR REPRESENTATION MADE IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY BORROWING
HEREUNDER; (B) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS OR
AGREEMENTS OF ANY OBLIGOR UNDER ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY AGREEMENT BY AN OBLIGOR TO FURNISH INFORMATION DIRECTLY TO EACH
LENDER; (C) THE SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE IV, EXCEPT
RECEIPT OF ITEMS REQUIRED TO BE DELIVERED SOLELY TO THE AGENT; (D) THE EXISTENCE
OR POSSIBLE EXISTENCE OF ANY DEFAULT OR UNMATURED DEFAULT; (E) THE VALIDITY,
ENFORCEABILITY, EFFECTIVENESS, SUFFICIENCY OR GENUINENESS OF ANY LOAN DOCUMENT
OR ANY OTHER INSTRUMENT OR WRITING FURNISHED IN CONNECTION THEREWITH; (F) THE
VALUE, SUFFICIENCY, CREATION, PERFECTION OR PRIORITY OF ANY LIEN IN ANY
COLLATERAL SECURITY; OR (G) THE FINANCIAL CONDITION OF THE BORROWER OR ANY
GUARANTOR OF ANY OF THE OBLIGATIONS OR OF ANY OF THE BORROWER’S OR ANY SUCH
GUARANTOR’S RESPECTIVE SUBSIDIARIES.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE
AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE BANK SERVING AS AGENT OR
ANY OF ITS AFFILIATES IN ANY CAPACITY.


 


10.5         ACTION ON INSTRUCTIONS OF LENDERS.  THE AGENT SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, HEREUNDER AND UNDER ANY
OTHER LOAN DOCUMENT IN ACCORDANCE WITH WRITTEN INSTRUCTIONS SIGNED BY THE
REQUIRED LENDERS, AND SUCH INSTRUCTIONS AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING ON ALL OF THE LENDERS.  THE LENDERS HEREBY
ACKNOWLEDGE THAT THE AGENT SHALL BE UNDER NO DUTY TO TAKE ANY DISCRETIONARY
ACTION PERMITTED TO BE TAKEN BY IT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL BE REQUESTED IN WRITING TO DO SO BY
THE REQUIRED LENDERS.  THE AGENT

 

45

--------------------------------------------------------------------------------


 


SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION HEREUNDER AND
UNDER ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST BE INDEMNIFIED TO ITS
SATISFACTION BY THE LENDERS PRO RATA AGAINST ANY AND ALL LIABILITY, COST AND
EXPENSE THAT IT MAY INCUR BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH
ACTION.


 


10.6         EMPLOYMENT OF AGENTS AND COUNSEL.  THE AGENT MAY EXECUTE ANY OF ITS
DUTIES AS AGENT HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH
EMPLOYEES, AGENTS, AND ATTORNEYS-IN-FACT AND SHALL NOT BE ANSWERABLE TO THE
LENDERS, EXCEPT AS TO MONEY OR SECURITIES RECEIVED BY IT OR ITS AUTHORIZED
AGENTS, FOR THE DEFAULT OR MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS-IN-FACT
SELECTED BY IT WITH REASONABLE CARE.  THE AGENT SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING THE CONTRACTUAL ARRANGEMENT BETWEEN THE AGENT AND THE LENDERS
AND ALL MATTERS PERTAINING TO THE AGENT’S DUTIES HEREUNDER AND UNDER ANY OTHER
LOAN DOCUMENT.


 


10.7         RELIANCE ON DOCUMENTS; COUNSEL.  THE AGENT SHALL BE ENTITLED TO
RELY UPON ANY NOTE, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM,
STATEMENT, PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON OR PERSONS, AND, IN RESPECT TO
LEGAL MATTERS, UPON THE OPINION OF COUNSEL SELECTED BY THE AGENT, WHICH COUNSEL
MAY BE EMPLOYEES OF THE AGENT.


 


10.8         AGENT’S REIMBURSEMENT AND INDEMNIFICATION.  THE LENDERS AGREE TO
REIMBURSE AND INDEMNIFY THE AGENT RATABLY IN PROPORTION TO THEIR RESPECTIVE
COMMITMENTS (OR, IF THE COMMITMENTS HAVE BEEN TERMINATED, IN PROPORTION TO THEIR
COMMITMENTS IMMEDIATELY PRIOR TO SUCH TERMINATION) (I) FOR ANY AMOUNTS NOT
REIMBURSED BY THE BORROWER FOR WHICH THE AGENT IS ENTITLED TO REIMBURSEMENT BY
THE BORROWER UNDER THE LOAN DOCUMENTS, (II) FOR ANY OTHER EXPENSES INCURRED BY
THE AGENT ON BEHALF OF THE LENDERS, IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION AND ENFORCEMENT OF THE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, FOR ANY EXPENSES INCURRED BY THE AGENT IN
CONNECTION WITH ANY DISPUTE BETWEEN THE AGENT AND ANY LENDER OR BETWEEN TWO OR
MORE OF THE LENDERS) AND (III) FOR ANY LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST THE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THE LOAN
DOCUMENTS OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING, WITHOUT LIMITATION, FOR ANY SUCH
AMOUNTS INCURRED BY OR ASSERTED AGAINST THE AGENT IN CONNECTION WITH ANY DISPUTE
BETWEEN THE AGENT AND ANY LENDER OR BETWEEN TWO OR MORE OF THE LENDERS), OR THE
ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN DOCUMENTS OR OF ANY SUCH OTHER
DOCUMENTS, PROVIDED THAT (I) NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING
TO THE EXTENT ANY OF THE FOREGOING IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE AGENT AND (II) ANY INDEMNIFICATION REQUIRED
PURSUANT TO SECTION 3.5(VII) SHALL, NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 10.8, BE PAID BY THE RELEVANT LENDER IN ACCORDANCE WITH THE PROVISIONS
THEREOF.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SECTION 10.8 SHALL SURVIVE
PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


 


10.9         NOTICE OF DEFAULT.  THE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE
OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR UNMATURED DEFAULT HEREUNDER UNLESS
THE AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER OR THE BORROWER REFERRING TO
THIS AGREEMENT DESCRIBING SUCH

 

46

--------------------------------------------------------------------------------


 


DEFAULT OR UNMATURED DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF
DEFAULT”.  IN THE EVENT THAT THE AGENT RECEIVES SUCH A NOTICE, THE AGENT SHALL
GIVE PROMPT NOTICE THEREOF TO THE LENDERS.


 


10.10       RIGHTS AS A LENDER.  IN THE EVENT THE AGENT IS A LENDER, THE AGENT
SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER AND UNDER ANY OTHER LOAN
DOCUMENT WITH RESPECT TO ITS COMMITMENT AND ITS LOANS AS ANY LENDER AND MAY
EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT, AND THE TERM “LENDER” OR
“LENDERS” SHALL, AT ANY TIME WHEN THE AGENT IS A LENDER, UNLESS THE CONTEXT
OTHERWISE INDICATES, INCLUDE THE AGENT IN ITS INDIVIDUAL CAPACITY.  THE AGENT
AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE
IN ANY KIND OF TRUST, DEBT, EQUITY OR OTHER TRANSACTION, IN ADDITION TO THOSE
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WITH THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN WHICH THE BORROWER OR SUCH SUBSIDIARY IS NOT
RESTRICTED HEREBY FROM ENGAGING WITH ANY OTHER PERSON.


 


10.11       LENDER CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT, THE ARRANGER OR ANY OTHER
LENDER AND BASED ON THE FINANCIAL STATEMENTS PREPARED BY THE BORROWER AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE AGENT, THE ARRANGER OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


10.12       SUCCESSOR AGENT.  THE AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN
NOTICE THEREOF TO THE LENDERS AND THE BORROWER, SUCH RESIGNATION TO BE EFFECTIVE
UPON THE APPOINTMENT OF A SUCCESSOR AGENT OR, IF NO SUCCESSOR AGENT HAS BEEN
APPOINTED, FORTY-FIVE DAYS AFTER THE RETIRING AGENT GIVES NOTICE OF ITS
INTENTION TO RESIGN.  UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS SHALL HAVE
THE RIGHT TO APPOINT, ON BEHALF OF THE BORROWER AND THE LENDERS, A SUCCESSOR
AGENT.  IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED
LENDERS WITHIN THIRTY DAYS AFTER THE RESIGNING AGENT’S GIVING NOTICE OF ITS
INTENTION TO RESIGN, THEN THE RESIGNING AGENT MAY APPOINT, ON BEHALF OF THE
BORROWER AND THE LENDERS, A SUCCESSOR AGENT.  NOTWITHSTANDING THE PREVIOUS
SENTENCE, THE AGENT MAY AT ANY TIME WITHOUT THE CONSENT OF THE BORROWER OR ANY
LENDER, APPOINT ANY OF ITS AFFILIATES WHICH IS A COMMERCIAL BANK AS A SUCCESSOR
AGENT HEREUNDER.  IF THE AGENT HAS RESIGNED AND NO SUCCESSOR AGENT HAS BEEN
APPOINTED, THE LENDERS MAY PERFORM ALL THE DUTIES OF THE AGENT HEREUNDER AND THE
BORROWER SHALL MAKE ALL PAYMENTS IN RESPECT OF THE OBLIGATIONS TO THE APPLICABLE
LENDER AND FOR ALL OTHER PURPOSES SHALL DEAL DIRECTLY WITH THE LENDERS.  NO
SUCCESSOR AGENT SHALL BE DEEMED TO BE APPOINTED HEREUNDER UNTIL SUCH SUCCESSOR
AGENT HAS ACCEPTED THE APPOINTMENT.  ANY SUCH SUCCESSOR AGENT SHALL BE A
COMMERCIAL BANK HAVING CAPITAL AND RETAINED EARNINGS OF AT LEAST $100,000,000. 
UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A SUCCESSOR AGENT,
SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RESIGNING AGENT.  UPON THE
EFFECTIVENESS OF THE RESIGNATION OF THE AGENT, THE RESIGNING AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE LOAN
DOCUMENTS.  AFTER THE EFFECTIVENESS OF THE RESIGNATION OR REMOVAL OF AN AGENT,
THE PROVISIONS OF THIS ARTICLE X SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF
SUCH AGENT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT
WAS ACTING AS THE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  IN THE
EVENT THAT THERE IS A SUCCESSOR TO THE AGENT BY MERGER, OR THE AGENT ASSIGNS ITS
DUTIES AND

 

47

--------------------------------------------------------------------------------



 


OBLIGATIONS TO AN AFFILIATE PURSUANT TO THIS SECTION 10.12, THEN THE TERM “PRIME
RATE” AS USED IN THIS AGREEMENT SHALL MEAN THE PRIME RATE, BASE RATE OR OTHER
ANALOGOUS RATE OF THE NEW AGENT.


 


10.13       DELEGATION TO AFFILIATES.  THE BORROWER AND THE LENDERS AGREE THAT
THE AGENT MAY DELEGATE ANY OF ITS DUTIES UNDER THIS AGREEMENT TO ANY OF ITS
AFFILIATES.  ANY SUCH AFFILIATE (AND SUCH AFFILIATE’S DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES) WHICH PERFORMS DUTIES IN CONNECTION WITH THIS AGREEMENT
SHALL BE ENTITLED TO THE SAME BENEFITS OF THE INDEMNIFICATION, WAIVER AND OTHER
PROTECTIVE PROVISIONS TO WHICH THE AGENT IS ENTITLED UNDER ARTICLES IX AND X.


 


ARTICLE XI


 


SETOFF; RATABLE PAYMENTS


 


11.1         SETOFF.  IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY RIGHTS OF
THE LENDERS UNDER APPLICABLE LAW, IF THE BORROWER BECOMES INSOLVENT, HOWEVER
EVIDENCED, OR ANY DEFAULT OCCURS, ANY AND ALL DEPOSITS (INCLUDING ALL ACCOUNT
BALANCES, WHETHER PROVISIONAL OR FINAL AND WHETHER OR NOT COLLECTED OR
AVAILABLE) AND ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY ANY LENDER OR
ANY AFFILIATE OF ANY LENDER TO OR FOR THE CREDIT OR ACCOUNT OF THE BORROWER MAY
BE OFFSET AND APPLIED TOWARD THE PAYMENT OF THE OBLIGATIONS OWING TO SUCH
LENDER, WHETHER OR NOT THE OBLIGATIONS, OR ANY PART THEREOF, SHALL THEN BE DUE.


 


11.2         RATABLE PAYMENTS.  IF ANY LENDER, WHETHER BY SETOFF OR OTHERWISE,
HAS PAYMENT MADE TO IT UPON ITS LOANS (OTHER THAN PAYMENTS RECEIVED PURSUANT TO
SECTION 3.1, 3.2, 3.4 OR 3.5) IN A GREATER PROPORTION THAN THAT RECEIVED BY ANY
OTHER LENDER, SUCH LENDER AGREES, PROMPTLY UPON DEMAND, TO PURCHASE A PORTION OF
THE LOANS HELD BY THE OTHER LENDERS SO THAT AFTER SUCH PURCHASE EACH LENDER WILL
HOLD ITS RATABLE PROPORTION OF LOANS.  IF ANY LENDER, WHETHER IN CONNECTION WITH
SETOFF OR AMOUNTS WHICH MIGHT BE SUBJECT TO SETOFF OR OTHERWISE, RECEIVES
COLLATERAL OR OTHER PROTECTION FOR ITS OBLIGATIONS OR SUCH AMOUNTS WHICH MAY BE
SUBJECT TO SETOFF, SUCH LENDER AGREES, PROMPTLY UPON DEMAND, TO TAKE SUCH ACTION
NECESSARY SUCH THAT ALL LENDERS SHARE IN THE BENEFITS OF SUCH COLLATERAL RATABLY
IN PROPORTION TO THEIR LOANS.  IN CASE ANY SUCH PAYMENT IS DISTURBED BY LEGAL
PROCESS, OR OTHERWISE, APPROPRIATE FURTHER ADJUSTMENTS SHALL BE MADE.


 


ARTICLE XII


 


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 


12.1         SUCCESSORS AND ASSIGNS.  THE TERMS AND PROVISIONS OF THE LOAN
DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER AND THE
LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT
THAT (I) THE BORROWER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR
OBLIGATIONS UNDER THE LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
LENDER, (II) ANY ASSIGNMENT BY ANY LENDER MUST BE MADE IN COMPLIANCE WITH
SECTION 12.3, AND (III) ANY TRANSFER BY PARTICIPATION MUST BE MADE IN COMPLIANCE
WITH SECTION 12.2.  ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY NOT MADE
IN COMPLIANCE WITH THIS SECTION 12.1 SHALL BE NULL AND VOID, UNLESS SUCH
ATTEMPTED ASSIGNMENT OR TRANSFER IS TREATED AS A PARTICIPATION

 

48

--------------------------------------------------------------------------------


 


IN ACCORDANCE WITH SECTION 12.3.2.  THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE
THAT CLAUSE (II) OF THIS SECTION 12.1 RELATES ONLY TO ABSOLUTE ASSIGNMENTS AND
THIS SECTION 12.1 DOES NOT PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS,
INCLUDING, WITHOUT LIMITATION, (X) ANY PLEDGE OR ASSIGNMENT BY ANY LENDER OF ALL
OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ANY NOTE TO A FEDERAL
RESERVE BANK OR (Y) IN THE CASE OF A LENDER WHICH IS A FUND, ANY PLEDGE OR
ASSIGNMENT OF ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ANY NOTE
TO ITS TRUSTEE IN SUPPORT OF ITS OBLIGATIONS TO ITS TRUSTEE; PROVIDED, HOWEVER,
THAT NO SUCH PLEDGE OR ASSIGNMENT CREATING A SECURITY INTEREST SHALL RELEASE THE
TRANSFEROR LENDER FROM ITS OBLIGATIONS HEREUNDER UNLESS AND UNTIL THE PARTIES
THERETO HAVE COMPLIED WITH THE PROVISIONS OF SECTION 12.3.  THE AGENT MAY TREAT
THE PERSON WHICH MADE ANY LOAN OR WHICH HOLDS ANY NOTE AS THE OWNER THEREOF FOR
ALL PURPOSES HEREOF UNLESS AND UNTIL SUCH PERSON COMPLIES WITH SECTION 12.3;
PROVIDED, HOWEVER, THAT THE AGENT MAY IN ITS DISCRETION (BUT SHALL NOT BE
REQUIRED TO) FOLLOW INSTRUCTIONS FROM THE PERSON WHICH MADE ANY LOAN OR WHICH
HOLDS ANY NOTE TO DIRECT PAYMENTS RELATING TO SUCH LOAN OR NOTE TO ANOTHER
PERSON.  ANY ASSIGNEE OF THE RIGHTS TO ANY LOAN OR ANY NOTE AGREES BY ACCEPTANCE
OF SUCH ASSIGNMENT TO BE BOUND BY ALL THE TERMS AND PROVISIONS OF THE LOAN
DOCUMENTS.  ANY REQUEST, AUTHORITY OR CONSENT OF ANY PERSON, WHO AT THE TIME OF
MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR CONSENT IS THE OWNER OF THE
RIGHTS TO ANY LOAN (WHETHER OR NOT A NOTE HAS BEEN ISSUED IN EVIDENCE THEREOF),
SHALL BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT HOLDER OR ASSIGNEE OF THE
RIGHTS TO SUCH LOAN.


 


12.2         PARTICIPATIONS.


 


12.2.1      PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER MAY AT ANY TIME SELL TO
ONE OR MORE BANKS OR OTHER ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN
ANY LOAN OWING TO SUCH LENDER, ANY NOTE HELD BY SUCH LENDER, ANY COMMITMENT OF
SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER UNDER THE LOAN DOCUMENTS.  IN
THE EVENT OF ANY SUCH SALE BY A LENDER OF PARTICIPATING INTERESTS TO A
PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL REMAIN
UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, SUCH LENDER SHALL REMAIN THE
OWNER OF ITS LOANS AND THE HOLDER OF ANY NOTE ISSUED TO IT IN EVIDENCE THEREOF
FOR ALL PURPOSES UNDER THE LOAN DOCUMENTS, ALL AMOUNTS PAYABLE BY THE BORROWER
UNDER THIS AGREEMENT SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH
PARTICIPATING INTERESTS, AND THE BORROWER AND THE AGENT SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


12.2.2      VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE SOLE RIGHT TO APPROVE,
WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY AMENDMENT, MODIFICATION OR
WAIVER WITH RESPECT TO ANY LOAN OR COMMITMENT IN WHICH SUCH PARTICIPANT HAS AN
INTEREST WHICH WOULD REQUIRE CONSENT OF ALL OF THE LENDERS PURSUANT TO THE TERMS
OF SECTION 8.2 OR OF ANY OTHER LOAN DOCUMENT.


 


12.2.3      BENEFIT OF CERTAIN PROVISIONS.  THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1
IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THE LOAN
DOCUMENTS TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE
OWING DIRECTLY TO IT AS A LENDER UNDER THE

 

49

--------------------------------------------------------------------------------


 


LOAN DOCUMENTS, PROVIDED THAT EACH LENDER SHALL RETAIN THE RIGHT OF SETOFF
PROVIDED IN SECTION 11.1 WITH RESPECT TO THE AMOUNT OF PARTICIPATING INTERESTS
SOLD TO EACH PARTICIPANT.  THE LENDERS AGREE TO SHARE WITH EACH PARTICIPANT, AND
EACH PARTICIPANT, BY EXERCISING THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1,
AGREES TO SHARE WITH EACH LENDER, ANY AMOUNT RECEIVED PURSUANT TO THE EXERCISE
OF ITS RIGHT OF SETOFF, SUCH AMOUNTS TO BE SHARED IN ACCORDANCE WITH
SECTION 11.2 AS IF EACH PARTICIPANT WERE A LENDER.  THE BORROWER FURTHER AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.1, 3.2,
3.4 AND 3.5 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO SECTION 12.3, PROVIDED THAT (I) A PARTICIPANT
SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.1, 3.2 OR
3.5 THAN THE LENDER WHO SOLD THE PARTICIPATING INTEREST TO SUCH PARTICIPANT
WOULD HAVE RECEIVED HAD IT RETAINED SUCH INTEREST FOR ITS OWN ACCOUNT, UNLESS
THE SALE OF SUCH INTEREST TO SUCH PARTICIPANT IS MADE WITH THE PRIOR WRITTEN
CONSENT OF THE BORROWER, AND (II) ANY PARTICIPANT NOT INCORPORATED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF AGREES TO COMPLY WITH
THE PROVISIONS OF SECTION 3.5 TO THE SAME EXTENT AS IF IT WERE A LENDER.


 


12.3         ASSIGNMENTS.


 


12.3.1      PERMITTED ASSIGNMENTS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE BANKS OR OTHER ENTITIES (“PURCHASERS”) ALL OR ANY PART OF ITS RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  SUCH ASSIGNMENT SHALL BE SUBSTANTIALLY IN
THE FORM OF EXHIBIT B OR IN SUCH OTHER FORM AS MAY BE AGREED TO BY THE PARTIES
THERETO.  EACH SUCH ASSIGNMENT WITH RESPECT TO A PURCHASER WHICH IS NOT A LENDER
OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND SHALL EITHER BE IN AN AMOUNT
EQUAL TO THE ENTIRE APPLICABLE COMMITMENT AND LOANS OF THE ASSIGNING LENDER
(UNLESS EACH OF THE BORROWER AND THE AGENT OTHERWISE CONSENTS) BE IN AN
AGGREGATE AMOUNT NOT LESS THAN $5,000,000.  THE AMOUNT OF THE ASSIGNMENT SHALL
BE BASED ON THE COMMITMENT OR OUTSTANDING LOANS (IF THE COMMITMENT HAS BEEN
TERMINATED) SUBJECT TO THE ASSIGNMENT, DETERMINED AS OF THE DATE OF SUCH
ASSIGNMENT OR AS OF THE “TRADE DATE,” IF THE “TRADE DATE” IS SPECIFIED IN THE
ASSIGNMENT.


 


12.3.2      CONSENTS.  THE CONSENT OF THE BORROWER SHALL BE REQUIRED PRIOR TO AN
ASSIGNMENT BECOMING EFFECTIVE UNLESS THE PURCHASER IS A LENDER, AN AFFILIATE OF
A LENDER OR AN APPROVED FUND, PROVIDED THAT THE CONSENT OF THE BORROWER SHALL
NOT BE REQUIRED IF A DEFAULT HAS OCCURRED AND IS CONTINUING.  THE CONSENT OF THE
AGENT SHALL BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE UNLESS THE
PURCHASER IS A LENDER.  THE CONSENT OF THE ISSUING BANK SHALL BE REQUIRED PRIOR
TO AN ASSIGNMENT OF A COMMITMENT BECOMING EFFECTIVE.  ANY CONSENT REQUIRED UNDER
THIS SECTION 12.3.2 SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


12.3.3      EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO THE AGENT OF AN
ASSIGNMENT, TOGETHER WITH ANY CONSENTS REQUIRED BY SECTIONS 12.3.1 AND 12.3.2,
AND (II) PAYMENT OF A $4,000 FEE TO THE AGENT FOR PROCESSING SUCH ASSIGNMENT
(UNLESS SUCH FEE IS WAIVED BY THE AGENT), SUCH ASSIGNMENT SHALL BECOME EFFECTIVE
ON THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT.  THE ASSIGNMENT SHALL
CONTAIN A REPRESENTATION BY THE PURCHASER TO THE EFFECT THAT NONE OF THE
CONSIDERATION USED TO MAKE THE PURCHASE OF THE COMMITMENT AND LOANS UNDER THE
APPLICABLE ASSIGNMENT AGREEMENT CONSTITUTES “PLAN ASSETS” AS DEFINED UNDER ERISA
AND THAT THE RIGHTS AND INTERESTS OF THE PURCHASER IN AND UNDER THE LOAN

 

50

--------------------------------------------------------------------------------


 


DOCUMENTS WILL NOT BE “PLAN ASSETS” UNDER ERISA.  ON AND AFTER THE EFFECTIVE
DATE OF SUCH ASSIGNMENT, SUCH PURCHASER SHALL FOR ALL PURPOSES BE A LENDER PARTY
TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT EXECUTED BY OR ON BEHALF OF THE
LENDERS AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN
DOCUMENTS, TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY THERETO, AND THE
TRANSFEROR LENDER SHALL BE RELEASED WITH RESPECT TO THE COMMITMENT AND LOANS
ASSIGNED TO SUCH PURCHASER WITHOUT ANY FURTHER CONSENT OR ACTION BY THE
BORROWER, THE LENDERS OR THE AGENT.  IN THE CASE OF AN ASSIGNMENT COVERING ALL
OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A LENDER HEREUNDER BUT SHALL CONTINUE TO BE ENTITLED TO
THE BENEFITS OF, AND SUBJECT TO, THOSE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS WHICH SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF
THE APPLICABLE AGREEMENT.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 12.3
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION 12.2. 
UPON THE CONSUMMATION OF ANY ASSIGNMENT TO A PURCHASER PURSUANT TO THIS
SECTION 12.3.3, THE TRANSFEROR LENDER, THE AGENT AND THE BORROWER SHALL, IF THE
TRANSFEROR LENDER OR THE PURCHASER DESIRES THAT ITS LOANS BE EVIDENCED BY NOTES,
MAKE APPROPRIATE ARRANGEMENTS SO THAT NEW NOTES OR, AS APPROPRIATE, REPLACEMENT
NOTES ARE ISSUED TO SUCH TRANSFEROR LENDER AND NEW NOTES OR, AS APPROPRIATE,
REPLACEMENT NOTES, ARE ISSUED TO SUCH PURCHASER, IN EACH CASE IN PRINCIPAL
AMOUNTS REFLECTING THEIR RESPECTIVE COMMITMENTS, AS ADJUSTED PURSUANT TO SUCH
ASSIGNMENT.


 


12.3.4      REGISTER.  THE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN CHICAGO, ILLINOIS A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE AGENT AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND
ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


12.4         DISSEMINATION OF INFORMATION.  THE BORROWER AUTHORIZES EACH LENDER
TO DISCLOSE TO ANY PARTICIPANT OR PURCHASER OR ANY OTHER PERSON ACQUIRING AN
INTEREST IN THE LOAN DOCUMENTS BY OPERATION OF LAW (EACH A “TRANSFEREE”) AND ANY
PROSPECTIVE TRANSFEREE ANY AND ALL INFORMATION IN SUCH LENDER’S POSSESSION
CONCERNING THE CREDITWORTHINESS OF THE BORROWER AND ITS SUBSIDIARIES, INCLUDING
WITHOUT LIMITATION ANY INFORMATION CONTAINED IN ANY REPORTS; PROVIDED THAT EACH
TRANSFEREE AND PROSPECTIVE TRANSFEREE AGREES TO BE BOUND BY SECTION 9.11 OF THIS
AGREEMENT.


 


12.5         TAX TREATMENT.  IF ANY INTEREST IN ANY LOAN DOCUMENT IS TRANSFERRED
TO ANY TRANSFEREE WHICH IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES
OR ANY STATE THEREOF, THE TRANSFEROR LENDER SHALL CAUSE SUCH TRANSFEREE,
CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH TRANSFER, TO COMPLY WITH THE
PROVISIONS OF SECTION 3.5(D).

 

51

--------------------------------------------------------------------------------


 


ARTICLE XIII


 


NOTICES


 


13.1         NOTICES.  EXCEPT AS OTHERWISE PERMITTED BY SECTION 2.14 WITH
RESPECT TO BORROWING NOTICES, ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO
ANY PARTY HEREUNDER SHALL BE IN WRITING (INCLUDING ELECTRONIC TRANSMISSION,
FACSIMILE TRANSMISSION OR SIMILAR WRITING) AND SHALL BE GIVEN TO SUCH PARTY: (X)
IN THE CASE OF THE BORROWER OR THE AGENT, AT ITS ADDRESS OR FACSIMILE NUMBER SET
FORTH ON THE SIGNATURE PAGES HEREOF, (Y) IN THE CASE OF ANY LENDER, AT ITS
ADDRESS OR FACSIMILE NUMBER SET FORTH BELOW ITS SIGNATURE HERETO OR (Z) IN THE
CASE OF ANY PARTY, AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY MAY
HEREAFTER SPECIFY FOR THE PURPOSE BY NOTICE TO THE AGENT AND THE BORROWER IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 13.1.  EACH SUCH NOTICE, REQUEST
OR OTHER COMMUNICATION SHALL BE EFFECTIVE (I) IF GIVEN BY FACSIMILE
TRANSMISSION, WHEN TRANSMITTED TO THE FACSIMILE NUMBER SPECIFIED IN THIS
SECTION AND CONFIRMATION OF RECEIPT IS RECEIVED, (II) IF GIVEN BY MAIL, 72 HOURS
AFTER SUCH COMMUNICATION IS DEPOSITED IN THE MAILS WITH FIRST CLASS POSTAGE
PREPAID, ADDRESSED AS AFORESAID, OR (III) IF GIVEN BY ANY OTHER MEANS, WHEN
DELIVERED (OR, IN THE CASE OF ELECTRONIC TRANSMISSION, RECEIVED) AT THE ADDRESS
SPECIFIED IN THIS SECTION; PROVIDED THAT NOTICES TO THE AGENT UNDER ARTICLE II
SHALL NOT BE EFFECTIVE UNTIL RECEIVED.


 


13.2         CHANGE OF ADDRESS.  THE BORROWER, THE AGENT AND ANY LENDER MAY EACH
CHANGE THE ADDRESS FOR SERVICE OF NOTICE UPON IT BY A NOTICE IN WRITING TO THE
OTHER PARTIES HERETO.


 


ARTICLE XIV


 


COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.

 


ARTICLE XV


 


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


 


15.1         CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET
SEQ, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

52

--------------------------------------------------------------------------------


 


15.2         CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
IN CHICAGO, ILLINOIS.


 


15.3         WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

 

RLI CORP.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

9025 North Lindbergh Drive

 

 

Peoria, Illinois 61615-1431

 

 

 

 

Attention:

John E. Robison

 

 

Telephone:

(309) 693-5846

 

 

FAX:

(309) 689-2229

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

 

 

FAX:

 

 

 

 

Commitments

 

 

 

 

$10,000,000

LASALLE BANK NATIONAL ASSOCIATION

 

Individually and as Agent

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Attention:

Brandon S. Allison

 

 

Telephone:

(312) 904-6324

 

 

FAX:

(312) 904-6189

 

 

Aggregate Commitment

 

 

 

 

$10,000,000

 

 

54

--------------------------------------------------------------------------------


 

EXHIBIT A
COMPLIANCE CERTIFICATE

 

To:          The Lenders parties to the
Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of May 31, 2005 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among RLI Corp. (the
“Borrower”), the lenders party thereto and LaSalle Bank National Association, as
Agent for the Lenders.  Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                       of the Borrower;

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this           day of
                     ,            .

 

 

RLI CORP.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of              ,         with
Provisions of Section 6.18 of
the Agreement

 

(a)           Section 6.18.1 – Interest Coverage Ratio

 

 

 

 

 

(i)     Actual Interest Coverage Ratio:

 

 

 

 

 

(A)     RLIC’s Statutory Surplus as of date of determination

 

$

 

(B)     10% of (A)

 

$

 

(C)     RLIC’s statutory net income for four fiscal quarters ended on date of
determination

 

$

 

(D)     Greater of (B) and (C)

 

$

 

(E)     Consolidated net income of other Subsidiaries which are not Insurance
Subsidiaries or Subsidiaries of Insurance Subsidiaries

 

$

 

(F)     Sum of (D) and (E)

 

$

 

(G)     Consolidated Interest Expense for four quarters ended on date of
determination

 

$

 

(H)     Ratio of (F) to (G)

 

 

 

 

 

(ii)     Minimum Interest Coverage Ratio

 

4.0 to 1.0

 

 

 

(b)     Section 6.18.2 – Leverage Ratio

 

 

 

 

 

(i)     Actual Leverage Ratio:

 

 

 

 

 

(A)     Consolidated Indebtedness

 

$

 

(B)     Consolidated Net Worth as of the date of determination

 

$

 

(C)     Sum of (A) and (B)

 

$

 

(D)     Ratio of (A) to (C)

 

$

 

 

 

 

(ii)     Maximum Leverage Ratio

 

.30 to 1.0

 

 

 

(c)     Section 6.18.4 – Fixed Charge Coverage Ratio

 

 

 

 

 

(i)     Actual Fixed Charge Coverage Ratio:

 

 

 

 

 

(A)     RLIC’s Statutory Surplus as of the date of determination

 

$

 

(B)     10% of (A)

 

$

 

 

1

--------------------------------------------------------------------------------


 

(C)     RLIC’s statutory net income for four fiscal quarters ended on date of
determination

 

$

 

(D)     Greater of (B) and (C)

 

$

 

(E)     Consolidated net income of other Subsidiaries which are not Insurance
Subsidiaries or Subsidiaries of Insurance Subsidiaries

 

$

 

(F)     Sum of (D) and (E)

 

$

 

(G)     Consolidated Interest Expense for four fiscal quarters ending on date of
determination

 

$

 

(H)     Aggregate dividends paid for four quarters ending on date of
determination

 

$

 

(I)     Current Maturities of Indebtedness for the Borrower and its Subsidiaries
as of the date of determination (other than reverse repos and the Loans)

 

$

 

(J)     Sum of (G), (H) and (I)

 

$

 

(K)     Ratio of (F) to (J)

 

 

 

 

 

(ii)     Minimum Fixed Charge Coverage Ratio

 

1.5 to 1.0

 

 

 

(d)     Section 6.18.5 – MHIC’s Risk Based Capital Ratio

 

 

 

 

 

(i)     Actual Risk Based Capital Ratio for MHIC:

 

 

 

 

 

(A)     MHIC’s Total Adjusted Capital

 

$

 

(B)     MHIC’s Company Action Level PBC

 

$

 

(C)     Ratio of (A) to (B)

 

$

 

 

 

 

(ii)     Minimum Required Risk Based Capital Ratio for MHIC

 

175%

 

 

 

(e)     Section 6.18.6 – RLIC’s Risk Based Capital Ratio

 

 

 

 

 

(i)     Actual Risk Based Capital Ratio for RLIC:

 

 

 

 

 

(A)     RLIC’s Total Adjusted Capital

 

$

 

(B)     RLIC’s Company Action Level RBC

 

$

 

(C)     Ratio of (A) to (B)

 

$

 

 

 

 

(ii)     inimum Required Risk Based Capital Ratio for RLIC

 

175%

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans, included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:

 

 

2.   Assignee:

                                                                      [and is an
Affiliate/Approved Fund of [identify Lender(1)]]

 

3.   Borrower:

RLI Corp.

 

4.   Agent:

LaSalle Bank National Association, as the agent under the Credit Agreement.

 

5.   Credit Agreement:

Amended and Restated Credit Agreement dated as of May 31, 2005 among RLI Corp.,
the Lenders parties thereto and LaSalle Bank National Association, as Agent.

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

B-1

--------------------------------------------------------------------------------


 

6.   Assigned Interest:

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

 

7.   Trade Date:

 

 

Effective Date:                                    , 20      [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
AGENT.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

[Consented to and](3) Accepted:

 

LASALLE BANK NATIONAL ASSOCIATION., as Agent

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(3)  To be added only if the consent of the Agent is required by the terms of
the Credit Agreement.

 

B-2

--------------------------------------------------------------------------------


 

[Consented to:](4)

 

RLI CORP.

 

By:

 

 

 

Title:

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 


1.1.          ASSIGNOR.  THE ASSIGNOR REPRESENTS AND WARRANTS THAT (A) IT IS THE
LEGAL AND BENEFICIAL OWNER OF THE ASSIGNED INTEREST, (B) THE ASSIGNED INTEREST
IS FREE AND CLEAR OF ANY LIEN, ENCUMBRANCE OR OTHER ADVERSE CLAIM AND (C) IT HAS
FULL POWER AND AUTHORITY, AND HAS TAKEN ALL ACTION NECESSARY, TO EXECUTE AND
DELIVER THIS ASSIGNMENT AND ASSUMPTION AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.  NEITHER THE ASSIGNOR NOR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE RESPONSIBLE FOR (A) ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT, (B) THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY, PERFECTION, PRIORITY, COLLECTIBILITY,
OR VALUE OF THE LOAN DOCUMENTS OR ANY COLLATERAL THEREUNDER, (C) THE FINANCIAL
CONDITION OF THE BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER
PERSON OBLIGATED IN RESPECT OF ANY LOAN DOCUMENT, (D) THE PERFORMANCE OR
OBSERVANCE BY THE BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER
PERSON OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER ANY LOAN DOCUMENT,
(E) INSPECTING ANY OF THE PROPERTY, BOOKS OR RECORDS OF THE BORROWER, OR ANY
GUARANTOR, OR (F) ANY MISTAKE, ERROR OF JUDGMENT, OR ACTION TAKEN OR OMITTED TO
BE TAKEN IN CONNECTION WITH THE LOANS OR THE LOAN DOCUMENTS.


 


1.2.          ASSIGNEE.  THE ASSIGNEE (A) REPRESENTS AND WARRANTS THAT (I) IT
HAS FULL POWER AND AUTHORITY, AND HAS TAKEN ALL ACTION NECESSARY, TO EXECUTE AND
DELIVER THIS ASSIGNMENT AND ASSUMPTION AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND TO BECOME A LENDER UNDER THE CREDIT AGREEMENT, (II) FROM
AND AFTER THE EFFECTIVE DATE, IT SHALL BE BOUND BY THE PROVISIONS OF THE CREDIT
AGREEMENT AS A LENDER THEREUNDER AND, TO THE EXTENT OF THE ASSIGNED INTEREST,
SHALL HAVE THE OBLIGATIONS OF A LENDER THEREUNDER, (III) AGREES THAT ITS PAYMENT
INSTRUCTIONS AND NOTICE INSTRUCTIONS ARE AS SET FORTH IN SCHEDULE 1 TO THIS
ASSIGNMENT AND ASSUMPTION, (IV) CONFIRMS THAT NONE OF THE FUNDS, MONIES, ASSETS
OR OTHER CONSIDERATION BEING USED TO MAKE THE PURCHASE AND ASSUMPTION HEREUNDER
ARE “PLAN ASSETS” AS DEFINED UNDER ERISA AND THAT ITS RIGHTS, BENEFITS AND
INTERESTS IN AND UNDER THE LOAN DOCUMENTS WILL NOT BE “PLAN ASSETS” UNDER ERISA,
(V) AGREES TO INDEMNIFY AND HOLD THE ASSIGNOR HARMLESS AGAINST ALL LOSSES, COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) AND
LIABILITIES INCURRED BY THE ASSIGNOR IN CONNECTION WITH OR ARISING IN ANY MANNER
FROM THE ASSIGNEE’S NON-PERFORMANCE OF THE OBLIGATIONS ASSUMED UNDER THIS
ASSIGNMENT AND ASSUMPTION, (VI) IT HAS RECEIVED A COPY OF THE CREDIT AGREEMENT,
TOGETHER WITH COPIES OF FINANCIAL STATEMENTS AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS ASSIGNMENT AND ASSUMPTION AND TO PURCHASE THE
ASSIGNED INTEREST ON THE BASIS OF WHICH IT HAS MADE SUCH ANALYSIS AND DECISION
INDEPENDENTLY AND WITHOUT RELIANCE ON THE AGENT OR ANY OTHER LENDER, AND
(VII) ATTACHED AS SCHEDULE 1 TO THIS ASSIGNMENT AND ASSUMPTION IS ANY
DOCUMENTATION REQUIRED TO BE DELIVERED BY THE ASSIGNEE WITH RESPECT TO ITS TAX
STATUS PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT, DULY COMPLETED AND
EXECUTED BY THE ASSIGNEE AND (B) AGREES THAT (I) IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE ON THE AGENT, THE ASSIGNOR OR ANY OTHER LENDER, AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION

 

--------------------------------------------------------------------------------


 


UNDER THE LOAN DOCUMENTS, AND (II) IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THE LOAN DOCUMENTS ARE
REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


2.             PAYMENTS.  THE ASSIGNEE SHALL PAY THE ASSIGNOR, ON THE EFFECTIVE
DATE, THE AMOUNT AGREED TO BY THE ASSIGNOR AND THE ASSIGNEE.  FROM AND AFTER THE
EFFECTIVE DATE, THE ADMINISTRATIVE AGENT SHALL MAKE ALL PAYMENTS IN RESPECT OF
THE ASSIGNED INTEREST (INCLUDING PAYMENTS OF PRINCIPAL, INTEREST, FEES AND OTHER
AMOUNTS) TO THE ASSIGNOR FOR AMOUNTS WHICH HAVE ACCRUED TO BUT EXCLUDING THE
EFFECTIVE DATE AND TO THE ASSIGNEE FOR AMOUNTS WHICH HAVE ACCRUED FROM AND AFTER
THE EFFECTIVE DATE.


 


3.             GENERAL PROVISIONS. THIS ASSIGNMENT AND ASSUMPTION SHALL BE
BINDING UPON, AND INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS ASSIGNMENT AND ASSUMPTION MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS
ASSIGNMENT AND ASSUMPTION BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS ASSIGNMENT AND ASSUMPTION.  THIS
ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS (WITHOUT REGARD TO CONFLICT OF
LAWS PROVISIONS THEREOF) BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

 

--------------------------------------------------------------------------------


 

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

--------------------------------------------------------------------------------


 

EXHIBIT C
REVOLVING NOTE

 

May 31, 2005

 

RLI Corp., an Illinois corporation (the “Borrower”), promises to pay to the
order of                                                                    (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Section 2.1 of the Agreement (as hereinafter
defined), in immediately available funds at LaSalle Bank National Association in
Peoria, Illinois, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of May 31, 2005
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and LaSalle Bank National Association, as Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.

 

 

 

RLI CORP.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF                      ,
DATED             ,

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------